Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 1 of 94       PageID #: 986




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

DAVID AKO-ANNAN,                      )
                                      )
            Plaintiff,                )
                                      )
      v.                              )     No. 1:19-cv-00544-JAW
                                      )
EASTERN MAINE MEDICAL                 )
CENTER                                )
                                      )
            Defendant.                )

     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      For six years, a man born in Ghana managed a healthcare practice in central

Maine owned by a local hospital. The man was the only African American and only

male primary care practice manager for his employer. Although the man generally

had favorable performance reviews, tensions arose among him, his supervisor, and a

number of employees at the practice. In 2019, the primary care practice fired the

man, causing him to sue his former employer under Title VII of the Civil Rights Act

of 1964 (Title VII) for race and sex discrimination and the Maine Whistleblower

Protection Act (MWPA). The employer moves for summary judgment. The Court

denies the motion because genuine issues of material fact preclude summary

judgment.

I.    PROCEDURAL HISTORY

      On October 31, 2019, David Ako-Annan filed a three-count complaint in

Penobscot County Superior Court in Bangor, Maine against his former employer,

Eastern Maine Medical Center (EMMC), alleging violations of the Maine Human
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 2 of 94          PageID #: 987




Rights Act, the Maine Whistleblower Protection Act, and Title VII of the Federal Civil

Rights Act. State Ct. R., Attach. 1, Compl. (ECF No. 2); id., Attach. 2, Docket R. On

November 29, 2019, EMMC removed this case to federal court. Notice of Removal

(ECF No. 1). On December 20, 2019, EMMC answered the Complaint. Answer to

Compl. (ECF No. 6).

      On October 27, 2020, EMMC notified the Court that it intended to move for

summary judgment and requested that the Court schedule a Local Rule 56(h)

prefiling conference. Notice of Intent to File Mot. for Summ. J. (ECF No. 20). On

November 17, 2020, EMMC filed its Local Rule 56(h) memorandum. Def.’s Pre-Filing

Conference Mem. (ECF No. 22). On November 20, 2020, Mr. Ako-Annan submitted

his Local Rule 56(h) memorandum and stated he intended to withdraw the retaliation

claim alleged in Count I of the Complaint. Pl.’s Resp. to Def.’s Pre-Filing Conference

Mem. at 1-2 (ECF No. 23).

      On December 14, 2020, the Court held the Local Rule 56(h) conference. Min.

Entry (ECF No. 24). On December 18, 2020, the Court issued an order on two issues

raised at the Local Rule 56(h) conference. Order (ECF No. 25). First, the Court

dismissed with prejudice Mr. Ako-Annan’s claims “arising out of any alleged

discrimination that may have occurred during the course of [his] employment with

[EMMC] in 2013.” Id. at 1. Second, it dismissed with prejudice Mr. Ako-Annan’s

“claim for alleged retaliation (Count I in the Complaint) directed at him by [EMMC]

arising out of [Mr. Ako-Annan’s] involvement as a witness in the ‘L.R. Litigation.’”

Id.



                                          2
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 3 of 94            PageID #: 988




      On January 15, 2021, EMMC filed the Local Rule 56(h) stipulated record.

Stipulated Facts (ECF No. 26) (R.); id., Attachs. 1-10. On January 25, 2021, EMMC

filed its motion for summary judgment and statement of material facts. Def. Eastern

Maine Medical Center’s Mot. for Summ. J. (ECF No. 29) (Def.’s Mot.); Def.’s Statement

of Undisputed Material Facts in Supp. of Mot. for Summ. J. (ECF No. 30) (DSMF).

      On February 23, 2021, Mr. Ako-Annan responded in opposition to EMMC’s

motion for summary judgment. Pl.’s Mem. in Opp’n to Def.’s Mot. for Summ. J. (ECF

No. 32) (Pl.’s Opp’n). That same day, he also filed his response to EMMC’s statement

of material fact and his additional statement of material facts in the same document.

Pl.’s Resp. to Def.’s Statement of Material Facts (ECF No. 31) (for paragraphs 1-74,

PRDSMF; for paragraphs 75-251, PSAMF). On March 19, 2021, EMMC replied to

Mr. Ako-Annan’s opposition to summary judgment and to his responsive statement

of facts. Def.’s Reply in Supp. of Mot. for Summ. J. (ECF No. 35) (Def.’s Reply); Def.’s

Reply to Pl.’s Additional Facts and Resp. to Pl.’s Reqs. to Strike Statements of Fact

(ECF No. 36) (DRPSAMF).

II.   FACTUAL BACKGROUND

      In keeping with “the conventional summary judgment praxis,” the Court

“recount[s] the facts in the light most hospitable to [Mr. Ako-Annan’s] theory of the

case, consistent with record support.” Gillen v. Fallon Ambulance Serv., Inc., 283

F.3d 11, 17 (1st Cir. 2002) (citation omitted).




                                           3
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 4 of 94                    PageID #: 989




        A.     The Parties

        David Ako-Annan is an African American Black 1 male born in Ghana. PSAMF

¶ 93; DRPSAMF ¶ 93. Mr. Ako-Annan holds a bachelor’s degree in Food Science and

Nutrition, a Master of Business Administration (MBA) in Healthcare Management,

and a master’s degree in Human Relations Counseling. PSAMF ¶ 94; DRPSAMF

¶ 94.

        EMMC is a four-hundred-eleven-bed hospital that provides services to

communities in central, eastern, and northern Maine. R. ¶ 1. In addition to operating

the hospital on its main campus in Bangor, EMMC operates several outpatient

practices including primary care practices in Bangor, Brewer, Hampden, and Orono,

Maine. R. ¶ 2.

        B.     2013-2015: EMMC Hires David Ako-Annan to Manage the Orono
               Primary Care Practice

        In 2013, while interning for EMMC, Mr. Ako-Annan submitted a complaint of

race discrimination by co-workers; however, EMMC took no action to address his

complaint. PSAMF ¶ 95; DRPSAMF ¶ 95. On June 12, 2013, EMMC hired Mr. Ako-

Annan as the office manager at the Orono Primary Care Practice (the Orono

Practice). R. ¶ 3. On November 3, 2013, EMMC changed Mr. Ako-Annan’s title to

practice manager, but his compensation and duties remained the same. R. ¶ 4. As

practice manager, Mr. Ako-Annan was responsible for ensuring the smooth operation




1      In this opinion, the Court adopted the modern convention that Black when referring to race
should be capitalized and white when referring to race should not. The Court adjusted the parties’
submissions to conform with this somewhat new convention.

                                                4
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 5 of 94                    PageID #: 990




of the practice and hiring staff.        R. ¶¶ 5-6.      He was also responsible for staff

morale. DSMF ¶ 1; PRDSMF. 2

       All members of EMMC’s leadership team, including the practice director for

primary care are responsible for various issues within the primary care practices.

PSAMF ¶ 135; DRPSAMF ¶ 135. A practice manager needs support from upper

management to accomplish his or her objectives. PSAMF ¶ 136; DRPSAMF ¶ 136.

EMMC’s Director of Physician Services supervises its practice managers. R. ¶ 7.

Kathy Lavallee was the Director of Physician Services from Mr. Ako-Annan’s hiring

through May 2015, when Donna Ashe assumed the position. R. ¶ 8.

       C.      2015-2016: Donna Ashe Replaces Kathy Lavallee as Director of
               Physician Services

       In May 2015, Donna Ashe replaced Ms. Lavallee as Director of Physician

Services. R. ¶ 8. Ms. Ashe supervised five practice managers. R. ¶ 9. Of the six

primary care practices in the greater Bangor area, Mr. Ako-Annan was the only male

practice manager and only non-white practice manager during Ms. Ashe’s tenure as

Director of Physician Services. PSAMF ¶¶ 81-82. Ms. Ashe made the final decision

on who to hire as primary care practice managers, and EMMC has not performed any

inquiry into why Ms. Ashe was hiring only female practice managers. PSAMF ¶ 88-

89; DRPSAMF ¶¶ 88-89. In various conversations with Ms. Ashe, Mr. Ako-Annan

brought up the fact that there was not a lot of diversity or focus on diversity at EMMC.

PSAMF ¶ 83; DRPSAMF ¶ 83.


2      Mr. Ako-Annan interposes a qualified response to DSMF ¶ 1. The qualification is superfluous
because Mr. Ako-Annan asserted the qualifying facts in his own statement of facts and the Court
includes those facts elsewhere in this order. See, e.g., PSAMF ¶ 135; PSAMF ¶ 137.

                                                5
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 6 of 94                 PageID #: 991




       Initially, Mr. Ako-Annan believed he had a good relationship with Ms. Ashe.

DSMF ¶ 2; PRDSMF ¶ 2. Early in Ms. Ashe’s tenure, Mr. Ako-Annan filled in as the

interim practice manager at EMMC’s Husson Family Medicine practice in Bangor

while also performing his duties at the Orono Practice. PSAMF ¶¶ 98-99; DRPSAMF

¶¶ 98-99.    Ms. Ashe did not ask Mr. Ako-Annan whether he was interested in

pursuing the open position at Husson Family Medicine, he did not apply for the

position, and he was not hired for the position. 3 PSAMF ¶¶ 98-99; DRPSAMF ¶¶ 98-

99.

       Eventually, EMMC hired a white female, C.G., to manage the Husson Family

Medicine practice. PSAMF ¶ 100; DRPSAMF ¶ 100. C.G. stayed in this position for

one year before D.L. replaced her in 2018. PSAMF ¶ 100; DRPSAMF ¶ 100. At that

time, D.L. had an overall performance score of 2.8 in her previous position in patient

relations. PSAMF ¶ 101; DRPSAMF ¶ 101.

       D.     December 2016: The Relationship Between David Ako-Annan
              and Donna Ashe Starts to Deteriorate

       The relationship between Mr. Ako-Annan and Ms. Ashe began to deteriorate

in December 2016 when the pair met to discuss Mr. Ako-Annan’s annual performance

evaluation. DSMF ¶ 3; PRDSMF ¶ 3. Mr. Ako-Annan did not believe this evaluation

was accurate. DSMF ¶ 3; PRDSMF ¶ 3. When Mr. Ako-Annan raised his concerns,

Ms. Ashe questioned his intelligence and Mr. Ako-Annan “expressed to her that [he]

felt like there [was] a double standard” applied to him. DSMF ¶ 4; PSMF ¶ 4. At



3     EMMC interposes a qualified response that Mr. Ako-Annan did not apply to be the practice
manager at Husson Family Medicine. DRPSAMF ¶ 98. The Court accepts the qualification.

                                              6
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 7 of 94                          PageID #: 992




that time, Ms. Ashe understood Mr. Ako-Annan was suggesting that he was

perceiving some unfairness toward him because of his race or gender. PSAMF ¶ 111;

DRPSAMF ¶ 111. In response, Ms. Ashe said that she was not treating Mr. Ako-

Annan differently and that she had a Black foster child so there was no way she would

not like Mr. Ako-Annan. DSMF ¶ 4; PRDSMF ¶ 4; PSAMF ¶ 104; DRPSAMF. 4 Mr.

Ako-Annan found this statement offensive. DSMF ¶ 4; PRDSMF ¶ 4. EMMC’s

director of human resources, Alison Worster, agreed in an October 15, 2020,

deposition that Ms. Ashe’s comment about having a Black foster child was

inappropriate. PSAMF ¶ 106; DRPSAMF ¶ 106.

        Ms. Ashe ended the performance review by telling Mr. Ako-Annan that he is

very smart, has numerous credentials and qualifications, dresses professionally,

perhaps even more professionally than most of EMMC’s vice presidents, and that he

had outgrown his position and should consider pursuing another position within

EMMC. DSMF ¶ 5; PRDSMF ¶ 5; PSAMF ¶ 102; DRPSAMF ¶ 102. Mr. Ako-Annan

interpreted these comments by Ms. Ashe as suggesting that he look for another job

within EMMC. PSAMF ¶ 103; DRPSAMF ¶ 103. Mr. Ako-Annan informed Ms. Ashe




4       Mr. Ako-Annan’s proffered statement of fact on this issue reads, “During the discussion, Ms.
Ashe explained she had a foster child who was Black so there was no way she would not like him.”
PSAMF ¶ 104. In support, Mr. Ako-Annan cites his deposition testimony at page 54 line 24 through
page 55 line 1. Id. EMMC denies this assertion because Mr. Ako-Annan’s deposition testimony
actually reads: “She said she has a foster child who is Black. She is not treating me differently, but an
actual fact she has a foster child who is black.” DRPSAMF ¶ 104. EMMC is correct and the Court
agrees that Mr. Ako-Annan’s deposition testimony does not support the assertion. See DSMF, Attach.
1, Dep. of David Ako-Annan at 54:22-55:1 (Ako-Annan Dep.). However, Mr. Ako-Annan also cited
PSAMF, Attach. 13, Mem. of David Ako-Annan (May 24, 2017) at 11 (Ako-Annan Mem.), which reads
“Donna tried to explain herself by saying that she has a foster child who is Black so there is no way
she will not like me.” The Court overrules EMMC’s denial and deems the fact admitted under Local
Rule 56(f).

                                                   7
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 8 of 94                  PageID #: 993




that he wanted to meet with her supervisor, Michael Reid, and emailed Mr. Reid on

December 2, 2016. PSAMF ¶ 105; DRPSAMF ¶ 105. On December 13, 2016, Mr.

Ako-Annan met with Mr. Reid and informed him that his supervisor was

discriminating against him, not supporting him, and was suggesting that he look for

other jobs. PSAMF ¶ 112; DRPSAMF ¶ 112. 5

       Ms. Ashe also emailed Mr. Reid about her December 2016 meeting with Mr.

Ako-Annan. PSAMF ¶ 107; DRPSAMF ¶ 107. Ms. Ashe wrote: “this is becoming

uncomfortable as he gets off course and starts talking ‘diversity.’” PSAMF ¶ 107;

DRPSAMF ¶ 107. The reason that Ms. Ashe communicated with Mr. Reid about her

meeting with Mr. Ako-Annan was about the substance of the last line of the

memorandum in which Mr. Ako-Annan raised the subject of diversity, which made

her uncomfortable. PSAMF ¶ 108; DRPSAMF ¶ 108. In her deposition, Ms. Ashe

testified that she was uncomfortable talking about diversity with Mr. Ako-Annan

because “the conversation did not have anything to do with diversity, it was talking

about [Mr. Ako-Annan’s] 360 (an evaluation tool) and his evaluation.” PSAMF ¶ 109;

DRPSAMF ¶ 109. According to EMMC, it is appropriate for a minority employee to

raise the issue of diversity within an annual performance review. PSAMF ¶ 110;

DRPSAMF ¶ 110.

       E.     March 2017: A.S. Informs David Ako-Annan About the Use
              of a Racial Slur




5       Although EMMC admits the statement, it objects that the evidence underlying this factual
assertion “is hearsay, is not under oath and should be stricken.” DRPSAMF ¶ 112. The Court
overrules EMMC’s evidentiary objection. Even if the statement is hearsay, it is admissible under
several hearsay exceptions.

                                               8
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 9 of 94                      PageID #: 994




       S.N. was the clinical lead for the Orono Practice. R. ¶ 10. A.S., M.G., and L.T.

were medical assistants who worked at the Orono Practice at times relevant to this

lawsuit. R. ¶ 11. On March 7, 2017, A.S., a Native American, told Mr. Ako-Annan

that S.N. was retaliating against her, and that S.N. and L.T. had directed a racial

and ethnic slur at her and continued to make fun of her after she asked them to stop.

PSAMF ¶ 84; DRPSAMF ¶ 84. A.S. later left her job at the Orono Practice and told

Mr. Ako-Annan she left because S.N. disliked her. PSAMF ¶ 85; DRPSAMF ¶ 85. 6

Ms. Ashe was not aware of A.S.’s concerns about racial or ethnic discrimination.

PSAMF ¶ 86; DRPSAMF ¶ 86. Alison Worster, EMMC’s Vice President of Human

Resources, was not made aware of the March 2017 issue in which A.S. complained to

Mr. Ako-Annan about S.N. PSAMF ¶ 87; DRPSAMF ¶ 87. 7

       F.      May 2017: EMMC Investigates David Ako-Annan for the
               First Time

       In May 2017, Mr. Ako-Annan was aware that staff at the Orono Practice were

making complaints about him and that there were morale issues at the practice.

DSMF ¶ 6; PRDSMF ¶ 6. Mr. Ako-Annan also knew that as practice manager, he




6        EMMC objects that “[t]he citation provided to support this fact – a memorandum prepared by
Plaintiff as to what A.S. told him is hearsay and should be stricken.” DRPSAMF ¶ 85. The Court
sustains the objection but admits the statement to establish notice to Mr. Ako-Annan as to why A.S.
left the Orono Practice, not for its truth, and its impact on Mr. Ako-Annan as to his own perception
that Ms. Ashe might have been discriminating against him due to his race.
7        The Court rejects Mr. Ako-Annan’s broad statement of fact on this issue that “The H.R.
Investigator who ultimately terminated Mr. Ako-Annan, Alison Worster Esq., did not know whether
or not there were other employees at Orono who had raised concerns about race or ancestry
discrimination.” PSAMF ¶ 87 (citing Dep. of Eastern Maine Medical Center at 32:24-33:3 (ECF No. 41)
(EMMC Dep.)). The record citation does not support Mr. Ako-Annan’s broad assertion, and supports
only that Vice President Worster was not made aware of the March 2017 incident involving A.S.
EMMC Dep. at 33:3.

                                                 9
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 10 of 94                      PageID #: 995




was responsible for addressing the morale issues. DSMF ¶ 6; PRDSMF ¶ 6. 8 To

address the staff issues at the Orono Practice, Ms. Ashe and Stephanie Baillageron,

EMMC’s Director of Clinical Services for the Orono Practice, met with staff at the

Orono Practice to gather information. DSMF ¶ 7; PRDSMF ¶ 7.

       On May 10, 2017, Ms. Ashe and Ms. Baillageron met with staff at the Orono

Practice. DSMF ¶ 8; PRDSMF ¶ 8. The staff relayed several complaints about Mr.

Ako-Annan that Ms. Ashe summarized in her meeting notes. DSMF ¶ 8; PRDSMF

¶ 8. According to Ms. Ashe’s notes, staff complained they felt unsupported, that they

did not feel valued as team members, that Mr. Ako-Annan was condescending, yelling

on a daily basis, sometimes yelling “I am the manager,” or punching his fist into his

hand, that Mr. Ako-Annan demanded respect but did not respect others, that Mr.

Ako-Annan reprimanded his staff in front of other staff, and that he talked about

private matters in front of others. DSMF ¶ 9; PRDSMF ¶ 9. 9 According to Ms. Ashe’s

notes of the meeting, two staff mentioned that they felt they had PTSD from Mr. Ako-

Annan and some staff started to cry or were visibly shaking during the discussion.

DSMF ¶ 10; PRDSMF ¶ 10. 10 All the clinical staff said that they live for Mr. Ako-


8       Mr. Ako-Annan admits this fact but interposes a qualified response that he “provided a
detailed explanation to Ms. Ashe and Ms. Baillageron explaining why the extant issues were not solely
his responsibility.” PRDSMF ¶ 6. The Court rejects the qualification because it does not alter the
factual assertions in DSMF ¶ 6. The Court deems DSMF ¶ 6 admitted pursuant to Local Rule 56(f).
9       Mr. Ako-Annan does not deny this fact and therefore the Court deems is admitted pursuant to
Local Rule 56. PRDSMF ¶ 9. Mr. Ako-Annan objects that Ms. Ashe’s notes are hearsay “except for
the limited purpose that these comments explain why Ms. Ashe met with Mr. Ako-Annan.” PRDSMF
¶ 9. The Court overrules the objection. The statements are not hearsay because EMMC is not offering
them for the truth of the matter asserted, “but rather as evidence of what [Ms.] Ashe knew and what
EMMC was informed about [Mr. Ako-Annan’s] performance.” DRPSAMF ¶ 9.
10      Mr. Ako-Annan does not deny this fact and the Court deems it admitted pursuant to Local
Rule 56(f). PRDSMF ¶ 10. Mr. Ako-Annan objects that Ms. Ashe’s notes are hearsay “except for the
limited purpose that these comments explain why Ms. Ashe met with Mr. Ako-Annan.” PRDSMF ¶ 10.
The Court overrules the objection. The statements are not hearsay because EMMC is not offering

                                                 10
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 11 of 94                     PageID #: 996




Annan’s three-week vacation in August because they feel the office runs more

smoothly and they can function as a team. DSMF ¶ 11; PRDSMF ¶ 11. 11

       After concluding their meeting with staff, Ms. Ashe and Ms. Baillageron met

with Mr. Ako-Annan. DSMF ¶ 12; PRDSMF ¶ 12. Ms. Ashe and Ms. Baillageron told

Mr. Ako-Annan that staff in the office said he yelled at them and made them feel they

were not valued, that he reprimanded staff in front of others, and refused to deal with

patient complaints, although Mr. Ako-Annan defended himself by saying that he was

not the sole cause of these issues. DSMF ¶ 13; PRDSMF ¶ 13. 12

       On May 15, 2017, Ms. Ashe and Ms. Baillageron performed more interviews at

the Orono Practice. DSMF ¶ 14; PRDSMF ¶ 14. Notes of those meetings reflect that

staff told Ms. Ashe and Ms. Baillageron that: (1) “staff feel [Mr. Ako-Annan] does not

support them and he is incapable of this because he does not understand their role,”

(2) staff “doesn’t feel supported by [Mr. Ako-Annan],” (3) Mr. Ako-Annan “yells often,”

(4) Mr. Ako-Annan “will talk above [staff],” and (5) Mr. Ako-Annan “dodges

responsibilities.” DSMF ¶ 14; PRDSMF ¶ 14. 13



them for the truth of the matter asserted, “but rather as evidence of what [Ms.] Ashe knew and what
EMMC was informed about [Mr. Ako-Annan’s] performance and staff morale.” DRPSAMF ¶ 10. The
Court does not admit the complaints for their truth or Ms. Ashe’s notes for the truth that that the
statements were actually made to her. The Court admits the statements for the limited purpose of
showing what information Ms. Worster had notice of when she fired Mr. Ako-Annan.
11      As with the objection to Defendant’s Statement of Material Fact paragraph 10, Mr. Ako-Annan
does not deny this fact and the Court deems it admitted pursuant to Local Rule 56(f). PRDSMF ¶ 11.
Mr. Ako-Annan objects that Ms. Ashe’s notes are hearsay “except for the limited purpose that these
comments explain why Ms. Ashe met with Mr. Ako-Annan.” PRDSMF ¶ 11. The Court overrules the
objection on the same basis as set forth in the preceding paragraph.
12      Mr. Ako Annan admits this statement of fact, but qualifies it, noting that he “contested his
sole responsibility for the issues being raised.” PRDSMF ¶ 13. Viewing the record in the light most
favorable to Mr. Ako-Annan, the Court accepts his qualification and has amended Defendant’s
Statement of Material Fact thirteen accordingly.
13      Mr. Ako-Annan does not deny this fact and the Court deems it admitted pursuant to Local
Rule 56(f). PRDSMF ¶ 14. Mr. Ako-Annan objects that Ms. Ashe’s notes are hearsay “except for the

                                                11
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 12 of 94                      PageID #: 997




       On May 22, 2017, Ms. Ashe again met with Mr. Ako-Annan to discuss the

results of her meetings with staff at the Orono Practice. DSMF ¶ 15; PRDSMF ¶ 15.

Mr. Ako-Annan became angry and agitated. DSMF ¶ 16; PRDSMF ¶ 16. 14 He grew

frustrated with Ms. Ashe, told her that she was holding him to a different standard

than the other practice managers, and accused her of treating him in a racist manner.

DSMF ¶¶ 17-18; PRDSMF ¶¶ 17-18; PSAMF ¶ 114; DRPSAMF ¶ 114. Mr. Ako-

Annan said “I’m not some dumb black man.” DSMF ¶ 19; PRDSMF ¶ 19. Ms. Ashe

responded “I’m not saying that, David. I haven’t said that, and I don’t feel that.”

DSMF ¶ 20; PRDSMF ¶ 20. Ms. Ashe then said to Mr. Ako-Annan “my foster child

is Black, so don’t talk to me about discrimination.” DSMF ¶ 21; PRDSMF ¶ 21. In

response, Mr. Ako-Annan angrily told Ms. Ashe that her foster child was irrelevant,

that he perceived Ms. Ashe’s mention of her foster child as a racial comment, and that

he would not tolerate Ms. Ashe’s behavior. PSAMF ¶ 115; DRPSAMF ¶ 115.

       During the May 22, 2017 meeting, Mr. Ako-Annan raised his voice at Ms. Ashe

loud enough that three employees of the Orono Practice, S.N., M.G., and C.R.,




limited purpose that these comments explain why Ms. Ashe met with Mr. Ako-Annan.” PRDSMF ¶ 14.
The Court sustains the hearsay objection but includes the statements. The statements are not hearsay
because EMMC is not offering them for the truth of the matter asserted, “but rather as evidence of
what EMMC was informed about [Mr. Ako-Annan’s] performance.” DRPSAMF ¶ 14. The Court does
not accept the statements for their truth or for the truth that the complaints were made to Ms. Ashe.
However, the Court does accept the statement for purposes of notice to Ms. Worster, who reviewed Ms.
Ashe’s notes before firing Mr. Ako-Annan.
14      Mr. Ako-Annan qualifies this statement, admitting that he became angry and agitated but
explaining that he told Ms. Ashe that he was not “some dumb Black man” and that he thought Ms.
Ashe was racist. PRDSMF ¶ 16. Mr. Ako-Annan also says that it was at this point, Ms. Ashe
responded by commenting that she had a Black foster child, to which Mr. Ako-Annan angrily
responded that was irrelevant, that he perceived that as a racial comment, and that he would not
tolerate that behavior. PRDSMF ¶ 16. As the Court is required to view the record in the light most
favorable to Mr. Ako-Annan, the Court accepts Mr. Ako-Annan’s qualifications, but places these
comments in the ensuing paragraphs.

                                                 12
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 13 of 94                         PageID #: 998




reported it. DSMF ¶ 22; PRDSMF ¶ 22. Ms. Ashe became upset and left the meeting

with tears in her eyes. DSMF ¶ 23; PRDSMF ¶ 23. Ms. Ashe then complained about

Mr. Ako-Annan’s behavior at the meeting to her supervisor, Mr. Reid. DSMF ¶ 24;

PRDSMF ¶ 24. After the meeting, Mr. Ako-Annan went to human resources where

he filed a complaint about Ms. Ashe’s comments on the ground that they were racially

insensitive. PSAMF ¶ 116; DRPSAMF ¶ 116. 15

        G.      May 25, 2017 and June 2, 2017: Michael Reid Meets with David
                Ako-Annan and Donna Ashe; David Ako-Annan Receives an Oral
                Warning

        On May 25, 2017, Mr. Reid met with Mr. Ako-Annan to discuss the May 22,

2017, meeting between Mr. Ako-Annan and Ms. Ashe. DSMF ¶ 25; PRDSMF ¶ 25. 16

A memorandum summarizing the meeting states that Mr. Ako-Annan told Mr. Reid

that Ms. Ashe did not like Mr. Ako-Annan and that Mr. Ako-Annan “mentioned his

discussion regarding discrimination . . . because he was Black.” PSAMF ¶ 117;

DRPSAMF ¶ 117.           Mr. Reid discussed with Mr. Ako-Annan “the importance of

showing his [superior] respect [and] to always behave in a professional manner,”


15      EMMC interposes a qualified response to this statement, claiming that Mr. “Ako-Annan filed
his complaint about his supervisor in response to the oral warning he received.” DRPSAMF ¶ 116.
Construing the record in the light most favorable to Mr. Ako-Annan, the Court rejects this qualification
because Mr. Ako-Annan’s statement of fact references page 87, lines 5 to 14 of his deposition testimony,
in which Mr. Ako-Annan indicated that he spoke with a vice president of human resources named
Harry who referred to him a human resources employee named Sean Ward. Ako-Annan Dep. at 86:23-
87:4. Mr. Ako-Annan then met with Sean Ward later that same day for about four hours and
“expressed [his] frustration to [Mr. Ward] and what happened in order to take care of it.” Id. at 87:6-
7. All this took place before the oral warning.
        As originally phrased by Mr. Ako-Annan, Plaintiff’s additional statement of fact paragraph
116 presupposed that Ms. Ashe’s statements were racially insensitive, which is a conclusion, not an
asserted fact. The Court revised the paragraph to assert the fact, not the opinion.
16      Mr. Ako-Annan admits this fact but interposes a qualified response that Mr. Ako-Annan
informed Mr. Reid at the May 25, 2017 meeting that he thought Ms. Ashe engaged in race
discrimination. PRDSMF ¶ 25. The Court includes the substance of the qualification elsewhere in
this Order.

                                                  13
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 14 of 94                        PageID #: 999




which Mr. Ako-Annan understood to mean that he would have to resolve his

differences     with     Ms.     Ashe     because      she     was     going     to    remain      his

supervisor. PSAMF ¶ 122; DRPSAMF ¶ 122.

       Based on the statements made by multiple employees who overheard the

interchange between Ms. Ashe and Mr. Ako-Annan and reported that Mr. Ako-Annan

was yelling, Mr. Reid concluded that Mr. Ako-Annan should receive an oral warning

for his behavior. DSMF ¶ 26; PRDSMF ¶ 26. 17 On June 2, 2017, EMMC gave Mr.

Ako-Annan an oral warning for violating two EMMC rules: failure of good behavior

and poor relations with patients, visitors, medical staff, and/or other employees. R.

¶ 18; PSAMF ¶ 121; DRPSAMF ¶ 121. 18

       H.      June 2017: David Ako-Annan Voices Concerns of Discrimination;
               EMMC Investigates

       In June 2017, EMMC was aware that Mr. Ako-Annan was passionate and was

upset about the racist comments he attributed to Ms. Ashe.                         PSAMF ¶ 118;

DRPSAMF ¶ 118. During a June 2, 2017 meeting with Mr. Reid, Mr. Ako-Annan



17      Mr. Ako-Annan admits that Mr. Reid issued him an oral warning but argues that this
statement should be stricken as hearsay, “except for the limited purpose that these comments explain
why Mr. Reid issued an oral warning to Mr. Ako Annan for his behavior.” PRDSMF ¶ 26. The Court
overrules the objection because EMMC states that Mr. Reid’s oral warning to Mr. Ako-Annan “is not
being offered for the truth of that matter (i.e., that [Mr. Ako-Annan] actually yelled, but rather the
information reported to [Mr.] Reid, [Mr.] Reid’s conclusion, and the conduct and information that [Mr.]
Reid relied on to issue the oral warning.” DRPSAMF ¶ 26. The statements are not properly excludable
as hearsay because EMMC has not offered them for their truth, but for notice of what information had
been relayed to Mr. Reid.
18      PSAMF ¶ 121 states: “Notwithstanding his complaint, Mr. Ako-Annan was given a written
counseling for being too loud during the meeting with his supervisor that was placed in his personnel
file.” EMMC denies this statement, noting that Mr. “Ako-Annan submitted his formal complaint after
he received an oral warning for violating two EMMC work rules: failure of good behavior and poor
relations with patients, visitors, medical staff and/or other employees.” DRPSAMF ¶ 121 (citing R.
¶¶ 18-19). The Court accepts EMMC’s denial and declines to include Mr. Ako-Annan’s statement of
fact. Because Mr. Ako-Annan submitted his formal complaint of race and sex discrimination after his
oral warning, the oral warning cannot be said to have occurred “[n]otwithstanding his complaint.”

                                                  14
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 15 of 94                           PageID #: 1000




 voiced his view that he was being treated differently due to his race. PSAMF ¶ 120;

 DRPSAMF ¶ 120. In early June 2017, Mr. Ako-Annan submitted a written response

 to his oral warning to EMMC’s human resource department. R. ¶ 19; PSAMF ¶ 119;

 DRPSAMF ¶ 119. Mr. Ako-Annan’s written response to his oral warning alleged that

 Ms. Ashe discriminated against him based on his race, national origin, and gender.

 DSMF ¶ 27; PRDSMF ¶ 27; PSAMF ¶ 119; DRPSAMF ¶ 119. 19

         Sean Ward, a human resources manager for EMMC, investigated Mr. Ako-

 Annan’s discrimination complaint, but other than Mr. Ako-Annan himself, Mr. Ward

 interviewed only female employees. DSMF ¶ 28; PRDSMF ¶ 28. 20                              Other than

 interviewing Mr. Ako-Annan, Mr. Ward interviewed two female employees, Ms. Ashe

 and S.N. PSAMF ¶ 125; DRPSAMF ¶ 125. 21                     Mr. Ward did not ask Ms. Ashe




 19      The Court slightly modified this statement of fact in response to a qualified response by Mr.
 Ako-Annan denying “the implication that his complaint that Ms. Ashe discriminated against him
 based on race and national origin was a response to the oral warning” and noting that “Mr. Ako Annan
 had already made these complaints to H.R. on May 22, 2017 and May 25, 2017 before the oral warning
 was issued.” PRDSMF ¶ 27. Notwithstanding Mr. Ako-Annan’s objections to any perceived
 implications, EMMC’s proffered statement of fact refers to a document that is literally titled “In
 Response To My Oral Warning” dated June 2, 2017, that Mr. Ako-Annan submitted to EMMC after
 receiving his oral warning. See R., Attach. 8, In Response to My Oral Warning. Whether or not Mr.
 Ako-Annan intended the document to respond to the oral warning is not within the scope of EMMC’s
 assertion. Even construing the record in the light most favorable to Mr. Ako-Annan, the document is
 a written response and the Court clarifies the factual statement accordingly. To the extent Mr. Ako-
 Annan seeks to assert additional facts that he notified EMMC of Ms. Ashe’s racial discrimination at
 an earlier date, the Court denies the qualification as an improper assertion of additional facts under
 Local Rule 56(c).
 20      Mr. Ako-Annan qualifies this fact by noting that Mr. Ward “interviewed only female
 employees.” PRDSMF ¶ 28. The Court accepted this qualified response because it is required to view
 the record in the light most favorable to Mr. Ako-Annan.
 21      PSAMF ¶ 125 reads: “During the May-June 2017 investigation conducted by Sean Ward of the
 Orono practice, he interviewed only female employees.” EMMC denies this fact, noting that “Sean
 Ward interviewed Ako-Annan, who is a male.” DRPSAMF ¶ 125. The Court declines to strike PSAMF
 ¶ 125 in response to DRPSAMF ¶ 125; however, a qualification is appropriate, and the Court amends
 PSAMF ¶ 125 accordingly. The record reflects that Mr. Ward interviewed three individuals during
 his investigation: (1) Mr. Ako-Annan, (2) Ms. Ashe, and (3) S.N., the clinical lead at the Orono Practice.
 DSMF, Attach. 4, Decl. of Alison Worster at 5 (Worster Decl.)

                                                    15
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 16 of 94                      PageID #: 1001




 whether she was aware of any other instances of alleged discrimination at the Orono

 Practice. PSAMF ¶ 126; DRPSAMF ¶ 126. Mr. Ward’s report concluded:

        There is no finding of adverse action based on race or other protected
        status. Ako-Annan’s discipline was justified for his conduct [on May 22,
        2017]. Ako-Annan’s complaint as it pertains to Ashe’s foster child or
        outgrowing his position were not directed at Ako-Annan’s race or other
        protected status and did not result in any adverse employment action.

 DSMF ¶ 29; PRDSMF ¶ 29. 22

        Mr. Ward further concluded “there is discord between the practice manager

 and practice director, and within the practice.” DSMF ¶ 30; PRDSMF ¶ 30. To

 address the discord, Mr. Ward recommended a number of steps including setting

 expectations related to respectful communication, an action plan for Mr. Ako-Annan,

 and a requirement that Ms. Ashe clearly convey her expectations for him. DSMF

 ¶ 31; PRDSMF ¶ 31. Ms. Ashe was coached as to Mr. Ako-Annan’s concerns about

 racism but was not disciplined for her racially insensitive remarks to Mr. Ako-Annan.

 PSAMF ¶ 123; DRPSAMF ¶ 123. EMMC agrees that Ms. Ashe should have been

 disciplined if she made racially based comments. PSAMF ¶ 124; DRPSAMF ¶ 124.

        On July 6, 2017, EMMC placed Mr. Ako-Annan on a Performance

 Improvement Plan. R. ¶ 20. Mr. Ako-Annan successfully completed the Performance

 Improvement Plan. R. ¶ 21. A performance improvement plan is not part of the




 22     Mr. Ako-Annan admits the first sentence of DSMF ¶ 29 but “denies the second statement in
 that the Director of EMMC Human Resources Department, Alison Worster, Esq., agrees that the
 comment by Ms. Ashe to Mr. Ako Annan about her Black step-child was inappropriate.” PRDSMF
 ¶ 29. The Court rejects this denial because EMMC’s statement of fact refers to the contents of Mr.
 Ward’s report. Mr. Ako-Annan’s qualification contests the report’s conclusions; however, he does not
 deny that it contains the language EMMC quotes. The Court deems the fact admitted under Local
 Rule 56(f).

                                                 16
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 17 of 94           PageID #: 1002




 disciplinary hierarchy of tools but is instead used to address performance issues or

 when a leader is not effectively leading their group. PSAMF ¶ 128; DRPSAMF ¶ 128.

       On October 31, 2017, Alison Worster, EMMC’s Vice President of Human

 Resources, checked in with Mr. Ako-Annan who reported that things were going well.

 DSMF ¶ 32; PRDSMF ¶ 32. Mr. Ako-Annan actually believed that things were going

 well at that time. DSMF ¶ 33, PRDSMF ¶ 33.

       I.      The Orono Practice Under Mr. Ako-Annan’s Management

       The parties’ statements of fact detailed several issues facing the Orono Practice

 during Mr. Ako-Annan’s tenure as practice manager. There were constant changes

 and system issues at EMMC from 2015 to 2020. PSAMF ¶ 138; DRPSAMF ¶ 138.

 There were many times when staff at the Orono Practice experienced difficulties

 when initiatives were rolled out. PSAMF ¶ 139; DRPSAMF ¶ 139. A failure to

 address systemic issues impacting the Orono Practice was a shared responsibility

 between Mr. Ako-Annan and Ms. Ashe. PSAMF ¶ 137, DRPSAMF ¶ 137.

               1.      Financial Performance

       EMMC expects its practice managers to reach national productivity

 benchmarks.        PSAMF ¶ 156; DRPSAMF ¶ 156.        The Orono Practice’s financial

 performance was satisfactory during Mr. Ako-Annan’s tenure.           PSAMF ¶ 157;

 DRPSAMF ¶ 157; PSAMF ¶ 159; DRPSAMF ¶ 159. Orono’s adherence to financial

 objectives was a likely point of emphasis by Ms. Ashe in her discussions with Mr.

 Ako-Annan. PSAMF ¶ 158; DRPSAMF ¶ 158. Ms. Ashe did not meet EMMC’s

 budgetary goals for her division in 2019. PSAMF ¶ 160; DRPSAMF ¶ 160.



                                          17
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 18 of 94                     PageID #: 1003




                2.     Diversity

         Only ten of the Orono Practice’s eighty-four employees were male. PSAMF

 ¶ 75; DRPSAMF ¶ 75. Only four Orono Practice employees identified as people of

 color, and Mr. Ako-Annan was the only Black person employed there. PSAMF ¶¶ 76-

 77; DRPSAMF ¶¶ 76-77. EMMC has not performed an analysis of the gender or racial

 make-up of its primary care practices. PSAMF ¶ 78; DRPSAMF ¶ 78. Ms. Ashe did

 not regard the Orono Practice as a diverse workplace. PSAMF ¶ 79; DRPSAMF

 ¶ 79. 23 During Ms. Ashe’s tenure as Director of Physician Services, there have been

 no efforts to improve diversity within the Orono Practice. PSAMF ¶ 80; DRPSAMF

 ¶ 80.

                3.     Difficulties with Software Rollouts

         From 2018 to 2019, EMMC implemented a new electronic medical records

 system and a new fax scanning system. PSAMF ¶ 140; DRPSAMF ¶ 140. EMMC

 has acknowledged its staff had difficulty with the implementation of these new

 systems. PSAMF ¶ 141; DRPSAMF ¶ 141. XMedius, the new fax scanning system,

 was rolled out rather suddenly. PSAMF ¶ 144; DRPSAMF ¶ 144. EMMC has

 suggested that Mr. Ako-Annan could have sought additional training on XMedius.

 PSAMF ¶ 142; DRPSAMF ¶ 142. Ms. Ashe acknowledges that Mr. Ako-Annan asked

 for additional training for the two software systems and Mr. Ako-Annan prepared a

 “nice outline” for XMedius. PSAMF ¶ 143; DRPSAMF ¶ 143. According to EMMC,



 23     EMMC interposes a qualified response that “The citation provided establishes only that [Ms.]
 Ashe did not regard it as a diverse workplace.” See DRPSAMF ¶ 79 (citing Ashe Dep. at 77:2-4). The
 Court accepts the qualification.

                                                 18
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 19 of 94          PageID #: 1004




 if a practice manager asked Ms. Ashe for assistance in training staff on computer

 software or a program, it would not be appropriate for her to simply tell the practice

 manager that she would get back to them and fail to do so. PSAMF ¶ 146; DRPSAMF

 ¶ 146.

               4.    Morale Problems

          In 2017, Mr. Ako-Annan raised concerns about his lack of authority and

 resources with Ms. Worster in human resources. PSAMF ¶ 166; DRPSAMF ¶ 166.

 Part of a practice manager’s job is to enforce EMMC’s policies and procedures.

 PSAMF ¶ 167; DRPSAMF ¶ 167. During his tenure, Mr. Ako-Annan often had to

 enforce policy issues with various staff members. PSAMF ¶ 168; DRPSAMF ¶ 168.

 When given a choice of whether to implement a policy that might impact staff morale,

 managers were expected to implement the policy and explain to staff why the policy

 needed to be followed. PSAMF ¶ 169; DRPSAMF ¶ 169. A practice manager may

 experience pushback from employees who have been subjected to rules enforcement

 by the practice manager. PSAMF ¶ 170; DRPSAMF ¶ 170.

          On one occasion, Mr. Ako-Annan informed Ms. Ashe that he was having

 difficulty explaining to staff why certain policies needed to be implemented. PSAMF

 ¶ 171; DRPSAMF ¶ 171. Mr. Ako-Annan informed Ms. Ashe that staff were getting

 upset because he had to enforce organizational rules. PSAMF ¶ 172; DRPSAMF

 ¶ 172. Ms. Ashe was aware that staff were pushing back against Mr. Ako-Annan’s

 request that staff call patients with appointment reminders, a measure designed to

 increase patient productivity. PSAMF ¶ 212; DRPSAMF ¶ 212.



                                          19
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 20 of 94                     PageID #: 1005




          S.N. was the clinical lead for the Orono Practice during Mr. Ako-Annan’s

 tenure. PSAMF ¶ 173; DRPSAMF ¶ 173. Mr. Ako-Annan informed Ms. Ashe that

 S.N. sometimes undermined him with the medical assistant staff, and that she did

 not support him with the medical assistant staff. PSAMF ¶ 174; DRPSAMF ¶ 174.

 Mr. Ako-Annan and S.N. occasionally raised their voices with one another. PSAMF

 ¶¶ 175; DRPSAMF ¶¶ 175. However, they respected each other and Mr. Ako-Annan

 valued S.N.’s opinions. PSAMF ¶ 176; DRPSAMF ¶ 176. S.N. would meet with Mr.

 Ako-Annan in his office fifteen to twenty times per day. PSAMF ¶ 177; DRPSAMF

 ¶ 177.

          Absenteeism was impacting morale at the Orono Practice in late 2018 into

 2019. PSAMF ¶ 151; DRPSAMF ¶ 151. During Mr. Ako-Annan’s tenure as practice

 manager, morale was adversely affected within the Orono Practice because the staff

 were not working as a team and were working against one another. PSAMF ¶ 147;

 DRPSAMF ¶ 147. At some point between 2015 and 2019, EMMC upper management

 requested that its primary care practices reduce staff. PSAMF ¶ 148; DRPSAMF

 ¶ 148. Fewer people were being asked to do more and more work and possibly

 resulted in their being tired. PSAMF ¶ 149; DRPSAMF ¶ 149. 24 In 2019, EMMC’s

 human resources department heard from a lot of places within EMMC that there was

 insufficient staffing, including at the Orono Practice. PSAMF ¶ 218; DRPSAMF




 24       PSAMF ¶ 149 reads: “Chronic understaffing at the Orono practice was resulting in the staff
 feeling tired and overworked.” Id. (citing EMMC Dep. at 186:13-24). EMMC denies this fact, writing
 “The citation provided states ‘does fewer people being asked to do more and more work result in
 peopled being tired? Possibly, yes.’” DRPSAMF ¶ 149. The Court revised PSAMF ¶ 149 to correspond
 to the contents of the record citation.

                                                 20
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 21 of 94                         PageID #: 1006




 ¶ 218. 25 EMMC acknowledges that staffing shortages may lead to morale issues

 because fewer people must perform the same amount of work.                          PSAMF ¶ 152;

 DRPSAMF ¶ 152. Mr. Ako-Annan tried to address the poor morale by meeting with

 individuals, meeting with the Orono Practice team, and making rules. PSAMF ¶ 150;

 DRPSAMF ¶ 150. The absenteeism of L.T. and others impacted the workload of

 employees in the Orono Practice, which was detrimental to morale. PSAMF ¶ 153;

 DRPSAMF ¶ 153. Mr. Ako-Annan attempted to address absenteeism by stressing

 the importance of working as a team and that absences hurt the team. PSAMF ¶ 154;

 DRPSAMF ¶ 154.

        In 2019, EMMC was making a number of organizational changes that required

 increased work by its employees. PSAMF ¶ 211; DRPSAMF ¶ 211. EMMC’s primary

 care practice managers were under pressure to bring about these changes. PSAMF

 ¶ 211; DRPSAMF ¶ 211. Differences in staff support for medical providers led to

 morale issues at the Orono Practice.            PSAMF ¶ 161; DRPSAMF ¶ 161. Mr. Ako-

 Annan regularly met with staff including Sonya Michaud and the clinical lead, S.N.

 PSAMF ¶ 162; DRPSAMF ¶ 162. Mr. Ako-Annan treated the clinical lead and others

 with whom he met with respect. PSAMF ¶ 163; DRPSAMF ¶163. Mr. Ako-Annan

 attended morning group huddles at the Orono Practice 98% of the time. PSAMF


 25      EMMC interposes a qualified response that “Ms. Worster testified that she hears concerns
 about insufficient staffing ‘from a lot of places’ and that it was not unique to Orono because ‘we’re a
 health care organization. Health care jobs are incredibly competitive’ and the need is a nationwide
 problem for medical practices.” DRPSAMF ¶ 218 (citing EMMC Dep. at 65:19-66:8). The Court rejects
 the qualification and deems the fact admitted under Local Rule 56(f). While it is true that EMMC’s
 deposition testimony refers to a nationwide medical staffing shortage, the record read in the light most
 favorable to Mr. Ako-Annan could plausibly support the conclusion that EMMC was acknowledging it
 had staffing shortages at the Orono Practice and that those shortages were consistent with the
 national trend.

                                                   21
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 22 of 94                     PageID #: 1007




 ¶ 164; DRPSAMF ¶ 164. On those occasions when Ms. Ashe attended one of Mr. Ako-

 Annan’s staff meetings, Mr. Ako-Annan did a good job of running staff meetings and

 was informative. PSAMF ¶ 165; DRPSAMF ¶ 165.

                5.     2018: David Ako-Annan Grows Concerned About
                       Absenteeism at the Orono Practice and Potential FMLA
                       Fraud

        Mr. Ako-Annan felt that Dr. R, a physician at the Orono Practice, did not want

 staff at the Orono Practice to be disciplined for absenteeism. DSMF ¶ 34; PRDSMF

 ¶ 34. He further believed Dr. R was doing everything possible to prevent staff from

 being disciplined for absences. DSMF ¶ 34; PRDSMF ¶ 34. In 2018, Mr. Ako-Annan

 voiced his concerns about Family Medical Leave Act (FMLA) fraud to Dr. R, who told

 Mr. Ako-Annan that if a patient comes to a provider and says they are sick and it is

 FMLA related, the provider would put it on paper. DSMF ¶ 35; PRDSMF ¶ 35;

 PSAMF ¶ 184; DRPSAMF ¶ 184.

        That same year, Mr. Ako-Annan told Ms. Ashe that he suspected that Dr. R

 was committing FMLA fraud.            DSMF ¶ 38; PRDSMF ¶ 38; PSAMF ¶¶ 178-79;

 DRPSAMF ¶¶ 178-79. 26 Mr. Ako-Annan never reported his concerns to Dr. S, who

 oversees provider issues; however, EMMC’s human resources department was aware

 of Mr. Ako-Annan’s concerns about the fraudulent use of FMLA leave by staff. DSMF




 26       EMMC interposes a qualified response to PSAMF ¶ 178, urging that PSAMF ¶ 178 cites a
 portion of the record that indicates “Mr. Ako-Annan spoke to Ms. Ashe ‘regarding his concern about
 possibly what [he] calls FMLA fraud’ about one staff member.” The Court rejects EMMC’s
 qualification and deems the fact admitted under Local Rule 56(f) because EMMC’s proffered statement
 of fact, DSMF ¶ 38, is substantially the same as Mr. Ako-Annan’s proffered statement, PSAMF ¶ 178.

                                                 22
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 23 of 94                       PageID #: 1008




 ¶ 38; PRDSMF ¶ 38. 27 Mr. Ako-Annan considered this to be a conflict of interest and

 recommended to Ms. Ashe that his staff should not have a primary care provider in

 the Orono Practice. DSMF ¶ 36; PRDSMF ¶ 36. This was just Mr. Ako-Annan’s

 recommendation, and he knew Ms. Ashe did not have authority to implement his

 suggestion without approval from other EMMC stakeholders. DSMF ¶ 37; PRDSMF

 ¶ 37.

         Mr. Ako-Annan was concerned that Dr. R was fraudulently granting FMLA

 leave to staff, particularly to Dr. R’s assistant, M.G., so that staff would not be

 regarded as absent. PSAMF ¶ 180; DRPSAMF ¶ 180. Mr. Ako-Annan’s concerns

 about M.G.’s use of FMLA were based on Facebook posts that other Orono Practice

 employees told him about. DSMF ¶ 39; PRDSMF ¶ 39. After Mr. Ako-Annan told

 Ms. Ashe about his FMLA fraud concerns and M.G., Ms. Ashe told him that she could

 not do anything about it because if an employee was having forms signed by her

 physician and human resources was approving FMLA leave, it was not for Ms. Ashe

 or Mr. Ako-Annan to question. PSAMF ¶ 185; DRPSAMF ¶ 185. 28

         Mr. Ako-Annan was aware FMLA fraud presented a legal issue. PSAMF ¶ 181;

 DRPSAMF ¶ 181. 29 When S.N. raised concerns to Mr. Ako-Annan about staff taking



 27      The Court accepts Mr. Ako-Annan’s qualification of DSMF ¶ 38 and modified the proffered fact
 to note EMMC’s human resources department was also aware of Mr. Ako-Annan’s FMLA fraud
 concerns.
 28      PSAMF ¶ 185 reads: “After Mr. Ako-Annan spoke to Ms. Ashe about his concern that FMLA
 leave was being used fraudulently, Ms. Ashe told him she could not do anything about it.” PSAMF
 ¶ 185. EMMC interposes a qualification explaining what Ms. Ashe told Mr. Ako-Annan in support of
 his position. DRPSAMF ¶ 185 (citing Ashe Dep. at 66:17-24). The Court accepts EMMC’s qualification.
 29      EMMC denies PSAMF ¶ 181, stating that “The record cited does not support the assertion.
 When S.N. raised concerns to Ako-Annan about staff taking FMLA leave, he told her FMLA (not FMLA
 fraud) is a legal issue and said ‘I don’t want to be involved in FMLA issue, other than they have FMLA
 approved by HR and they can take it as and when needed.’” DRPSAMF ¶ 181 (quoting Ako-Annan

                                                  23
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 24 of 94                      PageID #: 1009




 FMLA leave, he told her that FMLA is a legal issue and said “I don’t want to be

 involved in FMLA issue, other than they have FMLA approved by HR and they can

 take it as and when needed.” DSMF ¶ 40; PRDSMF ¶ 40. Ms. Ashe told Mr. Ako-

 Annan that there was nothing they could do about the suspected FMLA fraud. DSMF

 ¶ 41; PRDSMF ¶ 41. Ms. Worster in human resources was aware of Mr. Ako-Annan’s

 concerns about the fraudulent use of FMLA by staff at the Orono Practice. PSAMF

 ¶ 182; DRPSAMF ¶ 182. 30 She was unable to provide a timeframe regarding her

 discussions with Mr. Ako-Annan about the use of FMLA at the Orono Practice and

 its impact on staff morale. PSAMF ¶ 183; DRPSAMF ¶ 183.

        EMMC handles all matters concerning FMLA at its facilities through its

 central human resources department. DSMF ¶ 42; PRDSMF ¶ 42. If the human

 resources department approves FMLA leave, Mr. Ako-Annan accepts the

 determination and does not question the medical reasons behind the approval. DSMF

 ¶ 43; PRDSMF ¶ 43. Mr. Ako-Annan understood that if a physician approved FMLA

 leave, then he was required to accept that. DSMF ¶ 44; PRDSMF ¶ 44.

                6.      Staff at the Orono Practice Grow Concerned that Dr. R is
                        Overprescribing Opioids

 Dep. at 111:20-112:1). The Court rejects EMMC’s denial and deems the fact admitted under Local
 Rule 56(f). Although the cited portion of the record indicates Mr. Ako-Annan knew that the FMLA,
 rather than FMLA fraud, presents a legal issue, the Court must construe the record in the light most
 favorable to Mr. Ako-Annan and draw all reasonable inferences in his favor. In the Court’s view, a
 reasonable trier of fact could interpret Mr. Ako-Annan’s statement, when read in context, as
 communicating that Mr. Ako-Annan understood that all issues concerning the potential applicability
 of the FMLA were legal issues.
 30       EMMC interposes a qualification to PSAMF ¶ 182 but the qualification provides specific
 information consistent with PSAMF ¶ 182. See DRPSAMF ¶ 182. The Court deems PSAMF ¶ 182
 admitted pursuant to Local Rule 56(f). To the extent that DRPSAMF ¶ 182 provides additional facts
 concerning EMMC’s approach to FMLA leave, the Court declines to include those facts because they
 do not materially differ from Mr. Ako-Annan’s assertion and the Court is required to view the record
 in the light most favorable to Mr. Ako-Annan.


                                                 24
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 25 of 94                        PageID #: 1010




        In early 2018, Mr. Ako-Annan told Ms. Ashe about a rumor that Dr. R was

 terminated from his former place of employment for prescribing opioids to patients

 outside the practice. DSMF ¶ 45; PRDSMF ¶ 45. 31 Mr. Ako-Annan reported to Ms.

 Ashe what Dr. R’s former medical assistant told him. DSMF ¶ 46; PRDSMF ¶ 46.

 Mr. Ako-Annan received specific concerns from multiple staff members and had heard

 rumors among the staff that Dr. R had been terminated from a prior employer for

 prescribing opioids to patients outside his practice, that some of Dr. R’s patients had

 died from overdoses, and that EMMC had hired Dr. R without doing an investigation.

 PSAMF ¶ 189; DRPSAMF ¶ 189. 32                   S.N. informed Mr. Ako-Annan that some

 individuals seeking drugs from Dr. R were driving long distances to see him. PSAMF




 31      PSAMF ¶ 186 asserts “Mr. Ako-Annan informed Ms. Ashe in early 2018 that he thought Dr.
 R. was over-prescribing opioids.” PSAMF ¶ 186 (citing Ako-Annan Dep. at 119:2-22, 187:17-23).
 EMMC denies the assertion and states Mr. “Ako-Annan had no personal knowledge of Dr. R’s
 prescribing practices. He told Ms. Ashe that he had heard rumors and staff had concerns.” DRPSAMF
 ¶ 186 (citing Ako-Annan Dep. at 118:24-119:24, 122:2-10). The Court declines to include PSAMF ¶ 186
 for several reasons. First, although EMMC’s denial is more properly construed as a qualification, it is
 accurate. Mr. Ako-Annan’s deposition refers to a “rumor” that Dr. R was fired from his prior job
 because he was overprescribing opioids, not Mr. Ako-Annan’s belief that Dr. R was actively
 overprescribing opioids in 2018. Ako-Annan Dep. at 118:24-119:24. Mr. Ako-Annan also stated that
 he had no personal knowledge that Dr. R was overprescribing opioids. Id. at 122:2-10. The second
 reason for rejecting PSAMF ¶ 186 is that Mr. Ako-Annan admitted in PRDSMF ¶ 47 that he had no
 personal knowledge Dr. R was overprescribing opioids. PRDSMF ¶ 47.
 32      EMMC interposes a qualified response that Mr. Ako-Annan’s cited records do not support the
 assertions in these statements. DRPSAMF ¶ 189. It admits that Mr. Ako-Annan heard these rumors
 but denies their truth. The Court rejects the qualification and deems the fact admitted under Local
 Rule 56(f) because Mr. Ako-Annan’s factual statement refers to the rumors Mr. Ako-Annan was told,
 not the truth of the allegations. At the same time, EMMC cites Ms. Ashe’s deposition testimony for
 the proposition that Dr. R went through EMMC’s credentialing process. DRPSAMF ¶ 189 (citing Ashe
 Dep. at 67:20-68:15). The Court rejects this qualification as unsupported by the record. Ms. Ashe’s
 deposition testimony does not provide sufficient evidence of what credentialing process, if any,
 occurred, only that Ms. Ashe was not involved in any credentialing process. Ashe Dep. at 67:20-68:15.

                                                   25
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 26 of 94                       PageID #: 1011




 ¶ 190; DRPSAMF ¶ 190. 33 Mr. Ako-Annan had no personal knowledge that Dr. R

 was overprescribing opioids. DSMF ¶ 47; PRDSMF ¶ 47.

        Ms. Ashe does not recall that Mr. Ako-Annan ever voiced concerns to her that

 Dr. R was overprescribing opioids. PSAMF ¶ 187; DRPSAMF ¶ 187. 34 However, Ms.

 Ashe was aware that after Dr. R joined the Orono Practice, Dr. R’s former colleague

 filed a formal complaint against him with the Board of Licensure. PSAMF ¶ 188;

 DRPSAMF ¶ 188. EMMC monitors opioid prescriptions by its providers and flags

 any irregularities. DSMF ¶ 48; PRDSMF ¶ 48. EMMC has no record that Dr. R has

 ever been flagged. DSMF ¶ 49; PRDSMF ¶ 49.

        In response to a request by Mr. Ako-Annan, S.N. prepared an analysis of Dr.

 R’s patients to assess which patients were receiving opioids.                     PSAMF ¶ 191;

 DRPSAMF ¶ 191. Mr. Ako-Annan informed Ms. Ashe that a medical assistant had

 informed him that one of Dr. R’s patients was coming from a neighborhood where

 drug sales occurred, that the patient was doing drugs, and suggested they do a urine

 test on the patient. PSAMF ¶ 192; DRPSAMF ¶ 192. Mr. Ako-Annan knew Dr. R

 was facing various issues before the Board of Medicine. PSAMF ¶ 193; DRPSAMF

 ¶ 193. Mr. Ako-Annan spoke with Ms. Ashe twice about his concerns with Dr. R.



 33      EMMC qualifies that nothing in the record indicates S.N. had personal knowledge as to why
 patients were driving long distances for appointments with Dr. R or whether there was anything
 improper about their prescriptions. DRPSAMF ¶ 190. The Court rejects this qualification as
 argument about the weight that should be given to this evidence rather than a qualification as to what
 Mr. Ako-Annan was told and the Court is required to view the record in the light most favorable to
 Mr. Ako-Annan.
 34      PSAMF ¶ 187 asserts that “Ms. Ashe denies that Mr. Ako-Annan ever informed her that he
 had concerns about the prescribing of opioids by Dr. R.” Id. (citing Ashe Dep. at 69:10-70:6). EMMC
 interposes a qualified response that “Ms. Ashe does not recall [Mr.] Ako-Annan ever bringing that
 issue to her attention.” DRPSAMF ¶ 187 (citing Ashe Dep. at 69:20-70:1). The Court accepts EMMC’s
 qualification.

                                                  26
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 27 of 94                          PageID #: 1012




 PSAMF ¶ 194; DRPSAMF ¶ 194. Mr. Ako-Annan spoke with Dr. S once about the

 same concerns. PSAMF ¶ 195; DRPSAMF ¶ 195.

         When Mr. Ako-Annan raised his concerns about Dr. R with Ms. Ashe, she told

 him the providers were powerful and untouchable, but that Mr. Ako-Annan should

 bring his concerns to Dr. S. PSAMF ¶ 196; DRPSAMF ¶ 196. 35 After Mr. Ako-Annan

 spoke with Ms. Ashe and Dr. S about Dr. R, Mr. Ako-Annan spoke directly with Dr.

 R about the concerns with his prescribing practices. PSAMF ¶ 197; DRPSAMF ¶ 197.

 During his discussion with Dr. R, Mr. Ako-Annan began to feel like Ms. Ashe “left

 [Mr. Ako-Annan] out to pasture.” PSAMF ¶ 198; DRPSAMF ¶ 198. 36

         J.      2018: David Ako-Annan’s Involvement in the L.R. Litigation 37

         L.R.’s counsel identified Mr. Ako-Annan as a potential witness in her case

 against EMMC that she filed in September 2016. PSAMF ¶ 202; DRPSAMF ¶ 202.

 In 2018, EMMC’s legal staff and outside counsel contacted Mr. Ako-Annan to discuss


 35       EMMC interposes a qualified response to PSAMF ¶ 196, noting that Ms. Ashe told Mr. Ako-
 Annan to speak with Dr. S. DRPSAMF ¶ 196 (citing Ashe Dep. at 180:2-13). Although EMMC cites
 Ms. Ashe’s deposition, the qualifying information is from Mr. Ako-Annan’s deposition on the pages he
 cited in support of the factual assertion. Ako-Annan Dep. at 180:6-7 (“And I think [Ms. Ashe] did tell
 me to talk to Dr. S, too, about it”). The Court accepts EMMC’s qualification.
 36       The Court strikes the phrasing of PSAMF ¶ 198 which asserted that “[d]uring his discussion
 with Dr. R., it became evident to Mr. Ako-Annan that Ms. Ashe had already informed Dr. R. that Mr.
 Ako-Annan had reported Dr. R. to Ms. Ashe which placed him in a difficult position with Dr. R.”
 PSAMF ¶ 198 (citing Ako-Annan Dep. at 186:17-187:2). EMMC interposes a qualified response that
 Mr. Ako-Annan’s deposition testimony “does not support the assertion that Ashe had already informed
 Dr. R. that [Mr. Ako-Annan] had already reported Dr. R. to Ms. Ashe.” DRPSAMF ¶ 198. Instead,
 EMMC says “[t]he record citation reflects that [Mr.] Ako-Annan testified that he felt like Ashe ‘left
 [him] out to pasture’”). DRPSAMF ¶ 198. The Court accepts EMMC’s qualification. Even when
 construing Mr. Ako-Annan’s deposition testimony in the light most favorable to him and drawing all
 reasonable inferences in his favor, the cited portion of the deposition testimony does not establish that
 Ms. Ashe told Dr. R of Mr. Ako-Annan’s concerns about him before Mr. Ako-Annan himself raised
 those concerns to Dr. R. At most, the cited portion of the deposition establishes only that Mr. Ako-
 Annan believed that Ms. Ashe had informed Dr. R of Mr. Ako-Annan’s concerns.
 37       The parties’ statements of facts do not explain whether L.R. was an employee of the Orono
 Practice and, if so, what her role was in the practice. From context, the Court surmises she was an
 EMMC employee in some capacity.

                                                   27
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 28 of 94                      PageID #: 1013




 what he knew about a retaliation complaint filed by L.R. that was an outgrowth of

 the discrimination Mr. Ako-Annan experienced in 2013. PSAMF ¶ 203; DRPSAMF

 ¶ 203. During the meeting, Mr. Ako-Annan informed EMMC’s attorneys about how

 badly he had been treated by his co-worker and that the human resources department

 did absolutely nothing about his complaints. PSAMF ¶ 205; DRPSAMF ¶ 205. 38 Mr.

 Ako-Annan was upset that the human resources department never did anything to

 address his discrimination concerns that arose in 2013 and informed the EMMC

 attorneys how he felt. PSAMF ¶ 206; DRPSAMF ¶ 206. 39 After Mr. Ako-Annan

 informed EMMC’s attorneys that L.R.’s attorney asked him to provide an affidavit,

 the attorneys told Mr. Ako-Annan not to sign the affidavit or have any further contact

 with L.R.’s attorney. PSAMF ¶ 204; DRPSAMF ¶ 204. 40

        Mr. Ako-Annan told Ms. Ashe that he was meeting with the EMMC legal

 department. PSAMF ¶ 207; DRPSAMF ¶ 207. On a second occasion, Mr. Ako-Annan

 explained to Ms. Ashe why he was meeting with EMMC’s legal department because

 he suspected Ms. Ashe thought he had reported her. PSAMF ¶ 208; DRPSAMF ¶ 208.

 Mr. Ako-Annan did this because he wanted Ms. Ashe to know that his meeting with




 38       EMMC interposes a qualified response that Mr. “Ako-Annan testified that he “narrated what
 happened.” DRPSAMF ¶ 205. The Court rejects the qualification because EMMC’s qualification is
 not supported by a corresponding record citation. The Court deems the fact admitted pursuant to
 Local Rule 56(f).
 39       EMMC interposes a qualified response that Mr. Ako-Annan was “a bit upset.” DRPSAMF
 ¶ 206 (citing Ako-Annan Dep. at 125:6). This qualification is substantively the same as Mr. Ako-
 Annan’s asserted fact. Construing the record in the light most favorable to Mr. Ako-Annan, the Court
 rejects the qualification and deems the fact admitted under Local Rule 56(f).
 40       EMMC interposes a qualified response that Mr. Ako-Annan “thinks” the EMMC attorneys told
 him not to sign the affidavit or have any further contact with L.R.’s attorney. DRPSAMF ¶ 204. The
 Court rejects the qualification and deems PSAMF ¶ 204 admitted under Local Rule 56(f) because the
 qualification is substantially the same as Mr. Ako-Annan’s proffered statement of fact.

                                                 28
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 29 of 94                      PageID #: 1014




 the legal department had nothing to do with their relationship but was instead

 “something to do with somebody who felt [Mr. Ako-Annan] was treated badly and

 [that person] stuck up for [Mr. Ako-Annan].” PSAMF ¶ 208; DRPSAMF ¶ 208. 41

 According to Mr. Ako-Annan, Ms. Ashe was not at all upset with him after he

 provided this explanation. PSAMF ¶ 209; DRPSAMF ¶ 209. At the same time, Ms.

 Ashe responded by scrutinizing Mr. Ako Annan with many questions as she felt Mr.

 Ako Annan was making a complaint about her to the system attorneys. PSAMF

 ¶ 209; DRPSAMF ¶ 209. 42 Mr. Ako-Annan informed Ms. Worster in either 2017 or

 2019 that he had been involved in the L.R. litigation. PSAMF ¶ 210; DRPSAMF

 ¶ 210.

          K.    Early March 2019: Staff at the Orono Practice Raise New
                Complaints About David Ako-Annan

          On March 1, 2019, Dr. T, a physician at the Orono Practice, reported concerns

 about the practice to Ms. Ashe. DSMF ¶ 50; PRDSMF ¶ 50. 43 Dr. T labeled the Orono


 41       The Court accepts DRPSAMF ¶ 208 as a qualified response to PSAMF ¶ 208.
 42       Over EMMC’s objection, the Court accepts Mr. Ako-Annan’s statement of fact that “Ms. Ashe
 responded by scrutinizing Mr. Ako Annan with many questions as she felt Mr. Ako Annan was making
 a complaint about her to the system attorneys.” PSAMF ¶ 209 M (citing Ako-Annan Dep. at 129:2-13;
 PSAMF, Attach. 3, Pl.’s Second Suppl. Answers to Def. Eastern Maine Medical Center’s First Set of
 Interrogs. (Pl.’s Second Suppl. Interrog. Resp.)). EMMC denies this fact as unsupported by the record
 and asserts Mr. “Ako-Annan testified that when he told [Ms.] Ashe about his meeting with EMHS
 legal, she did not appear upset in any way, ‘not at all.’” DRPSAMF ¶ 209 (quoting Ako-Annan Dep.
 at 129:6-18).
          EMMC’s denial correctly reflects Mr. Ako-Annan’s deposition testimony; however, it does not
 address Mr. Ako-Annan’s reliance on his interrogatory responses. The Court reviewed the
 interrogatory responses and concludes they generally support the assertion in PSAMF ¶ 209. The
 relevant interrogatory response reads: “Anytime I let my Supervisor, Donna Ashe, know that I was
 attending a meeting with the system attorneys, she scrutinized me with many questions as she felt I
 was making a complaint or something of that sort about her to the system attorneys.” Pl.’s Second
 Suppl. Interrog. Resp. at 4.
 43       Mr. Ako-Annan objects that this statement is hearsay “except for the limited purpose that
 these comments explain, in part, why Ms. Ashe investigated Mr. Ako-Annan” but otherwise admits
 EMMC’s factual assertion. PRDSMF ¶ 50. The Court overrules the objection and includes the
 statement. As EMMC correctly concludes, the statements come from Ms. Ashe’s notes and “are not

                                                  29
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 30 of 94                         PageID #: 1015




 Practice a “sinking ship” and said staff were leaving due to the work environment, a

 lack of trust in the practice manager, and a belief that Mr. Ako-Annan “will work to

 get rid of people.” DSMF ¶ 51; PRDSMF ¶ 51. 44

         On March 6, 2019, Ms. Ashe met with three Orono Practice employees, Dr. F,

 K.D., and J.B., who all raised concerns about Mr. Ako-Annan. DSMF ¶ 52; PRDSMF

 ¶ 52. Dr. F reported that Mr. Ako-Annan is not empathetic to the needs of the

 employees, does not like to handle patient complaints, is not always honest, and is

 not respected as a leader. DSMF ¶ 52; PRDSMF ¶ 52. 45 J.B. told Ms. Ashe that there

 was a negative atmosphere at the Orono Practice, that she did not feel supported,

 that a patient had overheard Mr. Ako-Annan yelling at staff that morning, and that

 she could not ask Mr. Ako-Annan questions or he would get upset. DSMF ¶ 53;

 PRDSMF ¶ 53. 46



 hearsay because they are not being offered to demonstrate the truth of the concerns reported, but to
 show that [Ms.] Ashe met with Dr. T. and what information was known to EMMC about Plaintiff’s
 performance and concerns regarding the management of the Orono practice.” DRPSAMF ¶ 50. The
 Court does not exclude the statements as hearsay because EMMC does not offer them for the truth of
 the matter asserted. FED. R. EVID. 801.
 44      Mr. Ako-Annan admits this statement but objects that it should be stricken as hearsay “except
 for the limited purpose that these comments explain, in part, why Ms. Ashe investigated Mr. Ako-
 Annan.” PRDSMF ¶ 51. EMMC argues the statements are “not hearsay because they are not being
 offered to demonstrate the truth of the matter (i.e., that Orono actually was a sinking ship, etc.), but
 to show what information was reported to EMMC about [Mr. Ako-Annan’s] performance and the
 morale of the office.” DRPSAMF ¶ 51. The Court admits the statements as evidence of what EMMC
 was told about Mr. Ako-Annan’s job performance but does not accept the statements for their truth.
 45      The Court overrules Mr. Ako-Annan’s request to strike this statement as hearsay, “except for
 the limited purpose that these comments explain, in part, why Ms. Ashe investigated Mr. Ako-Annan.”
 PRDSMF ¶ 52. The Court overrules the objection because the statements come from Ms. Ashe’s notes
 and “are not hearsay because they are not being offered to demonstrate the truth of the concerns
 reported, but to show what information was reported to EMMC about [Mr. Ako-Annan’s] performance
 and the morale of the office.” DRPSAMF ¶ 52. The Court admits the statements as evidence of what
 EMMC was told about Mr. Ako-Annan’s job performance, not for their truth.
 46      The Court overrules Mr. Ako-Annan’s request to strike this statement as hearsay, “except for
 the limited purpose that these comments explain, in part, why Ms. Ashe investigated Mr. Ako Annan.”
 PRDSMF ¶ 53. EMMC counters that the statements are not being offered to demonstrate the truth
 of the concerns reported, but “to show what information was reported to EMMC about Plaintiff’s

                                                   30
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 31 of 94                      PageID #: 1016




        On March 8, 2019, Ms. Ashe met with another physician in the Orono Practice,

 Dr. R2, who conveyed that Orono Practice staff had expressed concern about Mr. Ako-

 Annan’s management. DSMF ¶ 54; PRDSMF ¶ 54. 47 Dr. R2 told Ms. Ashe that he

 felt Mr. Ako-Annan was being a good soldier and that the real problems at the Orono

 Practice were due to mismanagement by the upper levels at EMMC Management.

 PRDSMF ¶ 54; PSAMF ¶ 238; DRPSAMF ¶ 238.

        L.      March 12, 2019: The Incident with M.G. 48

        During a March 12, 2019, staff meeting, Mr. Ako-Annan wanted to focus on

 positivity because staff at the Orono Practice had been overwhelmed. PSAMF ¶ 214;

 DRPSAMF ¶ 214. 49 Two staff members planned to be negative during the meeting.

 PSAMF ¶ 215; DRPSAMF ¶ 215. During Mr. Ako-Annan’s discussion of overtime,

 the two staff members began to express the negative concerns that they orchestrated.

 PSAMF ¶ 216; DRPSAMF ¶ 216.                  In response to questions from the two staff


 performance and the morale of the office.” DRPSAMF ¶ 53. The Court admits the statements as
 evidence of what EMMC was told about Mr. Ako-Annan’s job performance, not for their truth.
 47       The Court modified this factual assertion in response to a denial by Mr. Ako Annan. See
 PRDSMF ¶ 54. Citing EMMC’s deposition, Mr. Ako-Annan states that “Dr. R2, a longtime provider
 in the Orono practice, informed Ms. Ashe during her investigation, that Mr. Ako Annan was being a
 good solider and that the real problems in the practice were due to mismanagement by upper levels of
 EMMC management.” PRDSMF ¶ 54 (citing EMMC Dep. at 199:17-200:12). After reviewing Ms.
 Ashe’s notes of her March 8, 2019 meeting with Dr. R2, the Court concludes that the evidence read in
 the light most favorable to Mr. Ako-Annan is that Dr. R2 was relaying the concerns of staff at the
 Orono Practice to Ms. Ashe at the March 8, 2019 meeting but did not necessarily share those concerns.
 PRDSMF, Attach. 5, Notes of Donna Ashe from Meeting With Dr. R2 on March 8, 2019 at 1-2 (Pl.’s Ex.
 56). The Court accepts Mr. Ako-Annan’s denial and inserted facts consistent with his assertions.
 48       The parties’ statements of material facts have conflicting assertions and admissions as to
 whether this meeting occurred on March 12, 2019 or March 13, 2019. DSMF ¶ 55 asserts the meeting
 occurred on March 12, 2019, which Mr. Ako-Annan admitted in PRDSMF ¶ 55. However, in PSAMF
 ¶ 214, Mr. Ako-Annan asserted that the meeting occurred on March 13, 2019, which EMMC admitted
 in DRPSAMF ¶ 214. As the meeting’s date is not material to Mr. Ako-Annan’s claims, the Court refers
 to this meeting as the March 12, 2019 meeting. In passing, the Court observes that Ms. Ashe’s notes
 about this meeting strongly suggest the meeting occurred on March 12, 2019. See DSMF, Attach. 2,
 Decl. of Donna Ashe at 11-12 (notes dated March 12, 2019).
 49       The Court modified PSAMF ¶ 214 for the reasons explained in footnote 48.

                                                  31
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 32 of 94                      PageID #: 1017




 members about why the Orono Practice was behind on its work, Mr. Ako-Annan

 indicated there had been many changes at the practice and that if staff did not show

 up, they could expect to fall behind. PSAMF ¶ 217; DRPSAMF ¶ 217.

        S.N., the clinical lead, had already informed all the medical assistants that it

 was the process that was causing everything to get behind. PSAMF ¶ 219; DRPSAMF

 ¶ 219. According to a senior clerical staff member, the backlog at the Orono Practice

 was extensive and staff at the Orono Practice were working seven days a week with

 little reduction in the backlog. PSAMF ¶ 220; DRPSAMF ¶ 220.

        M.G., a medical assistant at the Orono Practice, left the March 12, 2019

 meeting upset and in tears after Mr. Ako-Annan called her out in front of the group

 for taking FMLA-approved leave. DSMF ¶ 55; PSAMF ¶ 221; DRPSAMF ¶ 221. 50

 M.G. felt like she had been singled out. PSAMF ¶ 221; DRPSAMF ¶ 221. Mr. Ako-

 Annan then checked with S.N. to see where M.G. had gone.                         PSAMF ¶ 222;

 DRPSAMF ¶ 222. A staff member sent an email to Ms. Ashe that M.G. was upset

 and had gone home. PSAMF ¶ 223; DRPSAMF ¶ 223.

        That same day, C.R., a medical assistant at the Orono Practice, contacted Ms.

 Ashe to voice concerns about the Orono Practice. DSMF ¶ 56; PRDSMF ¶ 56. C.R.

 told Ms. Ashe that Mr. Ako-Annan was yelling at staff and that five staff members

 were leaving because of how Mr. Ako-Annan treated staff. DSMF ¶ 57; PRDSMF




 50     Mr. Ako-Annan qualifies this statement, noting that the situation “was an orchestrated effort
 by MG and a coworker to be negative and raise concerns.” PRDSMF ¶ 55. The Court declines to include
 the qualification here because the qualification is substantially the same as PSAMF ¶¶ 215-16, which
 the Court includes elsewhere.

                                                 32
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 33 of 94                       PageID #: 1018




 ¶ 57. 51 Another medical assistant, E.B., who had given her notice, reported to Ms.

 Ashe that she had problems with Mr. Ako-Annan, that he did not relate well to staff,

 and that she felt like she could not ask him questions. DSMF ¶ 58; PRDSMF ¶ 58. 52

        Ms. Ashe conducted staff rounds at the Orono Practice on the day after Mr.

 Ako-Annan’s incident with M.G. PSAMF ¶ 224; DRPSAMF ¶ 224. Ms. Ashe claims

 that she conducted the rounds at the request of Mr. Ako-Annan; however, Mr. Ako-

 Annan did not make such a request and never asked Ms. Ashe to perform rounds at

 the Orono Practice. PSAMF ¶¶ 225-26; DRPSAMF ¶¶ 225-26. Ms. Ashe checked in

 with S.N. before speaking with Mr. Ako-Annan about what had happened with M.G.

 PSAMF ¶ 227; DRPSAMF ¶ 227. Mr. Ako-Annan explained his perspective of the

 meeting to Ms. Ashe. PSAMF ¶ 228; DRPSAMF ¶ 228. Mr. Ako-Annan was unaware

 that this meeting was part of Ms. Ashe’s investigation into his conduct.

 PSAMF ¶ 236; DRPSAMF ¶ 236.

        M.      March 2019: EMMC Investigates Mr. Ako-Annan for a Second
                Time




 51       Mr. Ako-Annan admits this statement but says that it “should be stricken” as hearsay “except
 for the limited purpose that these comments explain, in part, why Ms. Ashe investigated Mr. Ako-
 Annan.” PRDSMF ¶ 57. The Court overrules the objection. EMMC explains that Ms. Ashe’s notes
 “are not hearsay because they are not being offered to demonstrate the truth of the concerns reported,
 but to show what information was reported to EMMC about Plaintiff’s behavior and the morale of the
 office.” DRPSAMF ¶ 57. On summary judgment, the Court admits the statements for notice, not their
 truth.
 52       Mr. Ako-Annan admits this statement but says that it “should be stricken” as hearsay “except
 for the limited purpose that these comments explain, in part, why Ms. Ashe investigated Mr. Ako-
 Annan.” PRDSMF ¶ 58. EMMC explains that Ms. Ashe’s notes “are not hearsay because they are not
 being offered to demonstrate the truth of the problems reported, but to show what information was
 reported to EMMC about Plaintiff’s performance and why E.B. was leaving.” DRPSAMF ¶ 58. The
 Court overrules the objection. On summary judgment, the Court admits the statements as evidence
 EMMC was on notice of complaints about Mr. Ako-Annan, not their truth.


                                                  33
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 34 of 94                          PageID #: 1019




         In response to the number and seriousness of the complaints that EMMC was

 receiving about Mr. Ako-Annan’s management of personnel at the Orono Practice,

 Alison Worster, EMMC’s Vice President of Human Resources, directed David Zelz,

 Human Resources Business Partner, to assist Ms. Ashe with an investigation of the

 situation. DSMF ¶ 59; PRDSMF ¶ 59; PSAMF ¶ 229; DRPSAMF ¶ 229. Mr. Ako-

 Annan was unaware of this investigation. PSAMF ¶ 237; DRPSAMF ¶ 237.

         On March 14, 2019, Ms. Ashe and Mr. Zelz met with providers at the Orono

 Practice. DSMF ¶ 60; PRDSMF ¶ 60. Ms. Worster later reviewed notes from the

 March 14, 2019, meeting, which stated that the providers expressed concerns about

 Mr. Ako-Annan’s management of the office, including his lack of support and

 leadership, and his failure to understand what the staff does. DSMF ¶ 61; PRDSMF

 ¶ 61. 53 According to the notes, all the providers told Mr. Zelz that Mr. Ako-Annan

 had not addressed the low morale of the office or the loss of staff and that the issue is

 Mr. Ako-Annan. DSMF ¶ 62; PRDSMF ¶ 62. 54 In a memorandum dated March 29,


 53       Mr. Ako-Annan says “[t]his statement should be stricken” due to “[l]ack of personal knowledge
 and hearsay in that this statement contains an unidentifiable synthesis of information from different
 people.” PRDSMF ¶ 61. The Court overrules both objections. As for lack of personal knowledge, the
 Court recognizes that the description of the March 14, 2019 meeting comes from notes taken at the
 meeting and Ms. Worster was not present. Thus, Ms. Worster lacks personal knowledge of what
 occurred at the meeting. However, Ms. Worster received an oral report from Mr. Zelz and reviewed
 these notes before meeting with Mr. Ako-Annan on April 2, 2019. Worster Decl. ¶ 13. Ms. Worster
 has personal knowledge of what Ms. Ashe and Mr. Zelz told her about Mr. Ako-Annan and the
 complaints against him. Therefore, the Court accepts DSMF ¶ 61 with the qualification that it reflects
 what Ms. Worster was told about the meeting, rather than what actually happened. The Court also
 overrules Mr. Ako-Annan’s hearsay objection. According to EMMC, the notes are “not being offered
 for the truth of the matter asserted (i.e., that [Mr.] Ako-Annan had not addressed the low morale, etc.),
 but rather what information was known to EMMC about [Mr. Ako-Annan’s] performance.” DRPSAMF
 ¶ 61. The Court admits the statements not for their truth but as evidence of the information known
 to Ms. Worster when she fired Mr. Ako-Annan.
 54       Mr. Ako-Annan says that this statement “should be stricken” for lack of personal knowledge
 and hearsay. PRDSMF ¶ 62. He also “denies that there was complete uniformity among the
 physicians in that one of the two male physicians in the practice had informed Ms. Ashe that Mr. Ako
 Annan was being a good [soldier] and that the real problems in the practice were due to

                                                   34
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 35 of 94                         PageID #: 1020




 2019, Ms. Ashe describes a phone call she received from Dr. R in which Dr. R

 expressed his disappointment that it appeared Mr. Ako-Annan would remain the

 practice manager after the providers’ meeting. PSAMF ¶ 199; DRPSAMF ¶ 199.

         During the 2019 investigation, Ms. Ashe did not speak with Sonya Michaud, a

 long-time EMMC employee who held a variety of administrative positions. PSAMF

 ¶ 230; DRPSAMF ¶ 230. Mr. Ako-Annan treated Ms. Michaud fairly and they have

 mutual respect for one another. PSAMF ¶ 231; DRPSAMF ¶ 231. Ms. Michaud

 perceived that Ms. Ashe was unprofessional because she was condescending and

 showed favoritism to some employees at the Orono Practice, including L.T. PSAMF

 ¶ 232; DRPSAMF ¶ 232.

         According to Ms. Michaud, Ms. Ashe met frequently with L.T. in the Orono

 Practice’s conference room. PSAMF ¶ 233; DRPSAMF ¶ 233. Ms. Ashe denies that

 she was a friend of L.T. or asked L.T. to keep an eye on the Orono Practice. PSAMF

 ¶ 234; DRPSAMF ¶ 234. Based on discussions with L.T., Ms. Michaud was aware




 mismanagement by upper levels of EMMC management.” PRDSMF ¶ 62 (citing EMMC Dep.
 at 199:17-200:12). The Court overrules Mr. Ako-Annan’s requests to strike for hearsay for the same
 reasons explained in footnote 53 and has qualified the statement such that its reach is limited to Ms.
 Worster’s personal knowledge.
         The Court rejects Mr. Ako-Annan’s denial and deems the fact admitted under Local Rule 56(f).
 The relevant fact is that the notes from the March 14, 2019 meeting indicated that Dr. R2 said “he is
 also concerned about the staff – they are looking for more direction from their manager” and “there is
 no leadership in the [Orono Practice].” Worster Decl. at 8. The meeting notes also said that Dr. R2 “did
 say that there are many messages that [Mr. Ako-Annan] had to deliver from ‘above’ and we needed to
 be careful that we were shooting the messenger.” Id. Moreover, the meeting notes stated that Dr. R2
 “said office meetings are always geared around numbers. Not around issues and David cannot lead
 the meeting in a way to get to the other discussions.” Id. Thus, the Court rejects Mr. Ako-Annan’s
 denial because the March 14, 2019 meeting notes reflect that EMMC was told Dr. R2 was critical of
 Mr. Ako-Annan’s management of the Orono Practice, notwithstanding Dr. R2’s March 8, 2019
 comments to Ms. Ashe that Mr. Ako-Annan was a “good soldier” and that upper-level management
 was responsible for problems at the Orono Practice. Furthermore, the Court has already included Dr.
 R2’s more positive comments in its recitation of the facts.

                                                   35
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 36 of 94                         PageID #: 1021




 that L.T. was keeping an eye on the Orono Practice and compiled a written log of

 issues at the Orono Practice. 55 PSAMF ¶ 235; DRPSAMF ¶ 235. In 2018, Ms.

 Michaud warned Mr. Ako-Annan to watch his back because L.T. was keeping a log

 on him. PSAMF ¶ 213; DRPSAMF ¶ 213.

         After receiving an oral report from Mr. Zelz and reviewing Mr. Ako-Annan’s

 personnel file, including the notes from the meetings with the Orono staff and

 providers, Ms. Worster had significant doubts about Mr. Ako-Annan’s ability to

 effectively lead the Orono Practice and therefore scheduled a meeting with Mr. Ako-

 Annan and Ms. Ashe. DSMF ¶ 63; PRDSMF ¶ 63. 56 Ms. Worster was aware that Dr.

 R had expressed he was disappointed that it appeared that Mr. Ako-Annan was going

 to remain in his position as practice manager. PSAMF ¶ 200; DRPSAMF ¶ 200.

         N.      April 2, 2019: David Ako-Annan Meets with Donna Ashe and
                 Alison Worster




 55       EMMC admits the allegation in PSAMF ¶ 235, but objects that it is inadmissible hearsay.
 DRPSAMF ¶ 235. The Court is unsure of whether EMMC is objecting to Ms. Michaud’s deposition
 testimony as hearsay or L.T.’s purported statements as hearsay. Regardless, the Court overrules the
 objection. Federal Rule of Civil Procedure 56(c)(1)(A) expressly permits a party opposing summary
 judgment to support factual assertions using deposition testimony. Therefore, the Court declines to
 strike Ms. Michaud’s deposition testimony as hearsay. As for L.T.’s statements in the deposition
 testimony, viewing the record in the light most favorable to Mr. Ako-Annan, LT.’s statements may be
 opposing party statements under Federal Rule of Evidence 801(d)(2)(D) because L.T. was an EMMC
 employee and the statement potentially pertained to the scope of her employment duties insofar as
 Ms. Ashe, another EMMC employee, directed L.T. to keep a journal on Mr. Ako-Annan. See FED. R.
 EVID. 801(d)(2)(D) (specifying that statements “made by a party’s agent or employee on a matter within
 the scope of that relationship while it existed” are not hearsay). Finally, the evidence of log keeping
 is not for the truth of the contents of the purported log but for the fact that L.T. was keeping the log
 and that Ms. Michaud told Mr. Ako-Annan to watch his back.
 56       Mr. Ako-Annan qualifies this fact; however, his qualification is not supported by a citation to
 the record. PRDSMF ¶ 63. Pursuant to Local Rule 56(f), the Court “may disregard any statement of
 fact not supported by a specific citation to record material properly considered on summary judgment.”
 The Court rejects the qualification and deems the fact admitted under Local Rule 56(f).

                                                   36
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 37 of 94                        PageID #: 1022




          EMMC made no final decisions on Mr. Ako-Annan’s continued employment

 until after a meeting on April 2, 2019. PSAMF ¶ 201; DRPSAMF ¶ 201. 57 On April

 2, 2019, Mr. Ako-Annan met with Ms. Ashe and Ms. Worster, EMMC’s Vice President

 of Human Resources. R. ¶ 22; DSMF ¶ 64; PRDSMF ¶ 64; PSAMF ¶ 239; DRPSAMF

 ¶ 239.

          During the meeting, Ms. Worster outlined the nature of the complaints

 regarding Mr. Ako-Annan’s performance and said she was concerned about whether

 Mr. Ako-Annan could adequately perform his job. DSMF ¶ 65; PRDSMF ¶ 65. Ms.

 Ashe’s memorandum of this meeting indicates that when questioned about the March

 12, 2019, incident with M.G., Mr. Ako-Annan informed her and Ms. Worster that two

 medical assistants were planning to “attack” 58 another staff member at the morning



 57      The Court modifies PSAMF ¶ 201 in response to a qualified response that EMMC interposes
 in DRPSAMF ¶ 201. Mr. Ako-Annan asserts that EMMC did not make a final decision regarding his
 continued employment or disciplinary action until after Dr. R expressed his concerns about Mr. Ako-
 Annan to Ms. Ashe on March 29, 2019. PSAMF ¶ 201. That assertion is technically correct; however,
 the Court also finds EMMC’s qualification that it did not reach a decision until after Mr. Ako-Annan
 met with Ms. Worster on April 2, 2019 as an appropriate qualification regarding the timing of EMMC’s
 decision. DRPSAMF ¶ 201.
 58      EMMC interposes a qualified response to this statement, which clarifies that the two medical
 assistants planned to be negative at the morning meeting but denies that they planned on “attacking”
 one of their co-workers. DRPSAMF ¶ 244. In support, EMMC cites Mr. Ako-Annan’s deposition
 testimony. DRPSAMF ¶ 244 (citing Ako-Annan Dep. at 134:6-135:1). This citation does not support
 EMMC’s denial and the Court deems the fact admitted under Local Rule 56(f). The factual assertion
 concerns the contents of a memorandum describing the April 2, 2019, meeting among Mr. Ako-Annan,
 Ms. Ashe, and Ms. Worster, not what actually occurred during March 12, 2019, incident with M.G.
 With that said, the Court makes some observations and qualifications. First, the memorandum that
 Mr. Ako-Annan cites appears to have been drafted by Ms. Ashe rather than Ms. Worster. The first
 line reads: “David, Ali and I met regarding the concerns expressed from the practice in David’s
 absence.” PRDSMF, Attach. 7, Meeting with David Ako-Annan, April 2, 2019 at 1. The Court therefore
 modifies PSAMF ¶ 244 to clarify that Ms. Ashe, not Ms. Worster, drafted this memorandum. Second,
 the Court understands the qualified response in DRPSAMF ¶ 244 as clarifying that the two medical
 assistants did not intend to physically attack the other staff member. The Court declines to alter the
 language from Ms. Ashe’s memorandum, but notes that it construes the use of the word “attack” here
 as a verbal, rather than physical, attack. There is no record evidence that staff at the Orono Practice
 intended to resort to physical violence against one another at the March 12, 2019, meeting. Therefore,
 a verbal attack is most consistent with Mr. Ako-Annan’s theory of the case.

                                                   37
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 38 of 94                      PageID #: 1023




 meeting. PSAMF ¶ 244; DRPSAMF ¶ 244. Mr. Ako-Annan also said that when he

 tried to address the situation in a positive manner and explain that absenteeism was

 creating a backlog in work, one of the medical assistants became upset and left the

 meeting. PSAMF ¶ 244; DRPSAMF ¶ 244. Ms. Worster and Ms. Ashe put the blame

 on Mr. Ako-Annan for the poor morale at the Orono Practice and told Mr. Ako-Annan

 that he did not have the ability to lead the practice. PSAMF ¶ 240; DRPSAMF ¶ 240.

 At that point, Mr. Ako-Annan thought that he had been fired before EMMC had

 performed an investigation. PSAMF ¶ 241; DRPSAMF ¶ 241. 59

        In response to Ms. Worster and Ms. Ashe’s statements about his performance,

 Mr. Ako-Annan acknowledged the morale problems but did not take responsibility for

 the situation. DSMF ¶ 66; PRDSMF ¶ 66. Instead, Mr. Ako-Annan blamed Ms. Ashe.

 DSMF ¶ 66; PRDSMF ¶ 66. He complained that: (1) “he was told before he left on

 vacation to watch his back because his boss was up in Orono taking lunch to the

 providers and meeting with them,” (2) he “feels the discontent is coming from Dr. R

 due to [Mr. Ako-Annan’s] recent issues with [M.G.],” (3) his treatment was

 “retaliation” from Ms. Ashe “for the way he was treated before,” 60 (4) “there is a case


 59      EMMC interposes a qualified response to this fact, asserting that Mr. “Ako-Annan thought he
 had been fired before the investigation was completed.” DRPSAMF ¶ 241 (citing Ako-Annan Dep.
 at 137:18-138:12). The Court recognizes that the portion of the record EMMC cites seems to establish
 that (1) Mr. Ako-Annan was aware of an ongoing investigation into the Orono Practice, (2) Mr. Ako-
 Annan was interviewed as part of the investigation, and (3) Mr. Ako-Annan was not aware when the
 investigation was completed. Ako-Annan Dep. at 137:18-138:12. However, Mr. Ako-Annan also cites
 a later portion of his own deposition that states he thought he had been fired without a prior
 investigation. See PSAMF ¶ 241 (citing Ako-Annan Dep. at 140 (“So I thought, well, I got fired before
 even having an investigation done”)). Despite the contradictions in Mr. Ako-Annan’s deposition
 testimony, the Court must construe the record in the light most favorable to him and accepts his
 statement of fact as written.
 60      PSAMF ¶ 245 asserts that “Mr. Ako-Annan informed Ms. Worster that he believed the issues
 being raised were coming from Ms. Ashe who was retaliating for his prior concerns about Ms. Ashe.”
 PSAMF ¶ 245 (citing Ako-Annan Dep. at 143:2-14). EMMC denies this statement as unsupported by

                                                  38
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 39 of 94                            PageID #: 1024




 right now that he has testified for against EMHS where a person is losing their job

 for bringing forth [what] was done to [Mr. Ako-Annan],” (5) “someone had changed

 his daily charges posted numbers on his spreadsheet on the W:drive,” and (6) he “was

 fed up with FMLA and the shortage of staff and he had no recourse.” DSMF ¶ 67;

 PRDSMF ¶ 67, (quoting Attach. 7, Meeting with David Ako-Annan, April 2, 2019 at 1-

 2). 61 Mr. Ako-Annan also told Ms. Worster that staff had told him to watch his back

 for drama and that he did not have any power because Ms. Ashe was his supervisor.

 PSAMF ¶ 242; DRPSAMF ¶ 242. In her deposition, Ms. Worster agreed that Ms.

 Ashe should not be meeting with staff to discuss gossip or to undermine Mr. Ako-

 Annan. PSAMF ¶ 243; DRPSAMF ¶ 243.

         Ms. Worster explained to Mr. Ako-Annan that she would need to investigate

 his claim of retaliation against Ms. Ashe and asked Mr. Ako-Annan to identify the

 source of his information. DSMF ¶ 68; PRDSMF ¶ 68. Mr. Ako-Annan became

 uncomfortable and refused to give Ms. Worster any names or any additional

 information because of his prior experiences at EMMC, including the case involving



 the cited portion of Mr. Ako-Annan’s deposition testimony. DRPSAMF ¶ 245 (citing Ako-Annan Dep.
 at 143:2-14). The Court accepts EMMC’s denial and strikes PSAMF ¶ 245 pursuant to Local Rule 56(f)
 because the record citation does not support the proffered fact. Nevertheless, the Court includes the
 substance of PSAMF ¶ 245 pursuant to is discussion in footnote 61.
 61      EMMC’s statement of Mr. Ako-Annan’s complaints was that “I mentioned to her that when
 you have a supervisor that, you know, your staff is telling you to watch your back for drama and all
 those kind of things, it is very difficult for you to – to run the practice and also to gain the respect and
 support from your subordinates, because it was like my supervisor, this is me, and that was a huge
 problem. When the manager feels like, you know, I don’t have any power, I will not be listened to,
 they’d rather listen to something coming from Donna versus – versus David. If that happens, then
 David is just a rubber stamp.” DSMF ¶ 67. Mr. Ako-Annan interposed a qualified response that “[t]his
 description is an incomplete version of what Mr. Ako Annan said at the meeting. A complete version
 of Ms. Worster's memorandum of what she attributes to Mr. Ako Annan is set forth in Exhibit 57.”
 PRDSMF ¶ 67. Construing the record in the light most favorable to Mr. Ako-Annan, the Court cites
 the exhibit Mr. Ako-Annan referenced, rather than his own deposition testimony that EMMC cited in
 DSMF ¶ 67.

                                                     39
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 40 of 94                        PageID #: 1025




 L.R., and Mr. Ako-Annan’s concerns that EMMC had not done anything to address

 his prior claims of discrimination. DSMF ¶ 69; PRDSMF ¶ 69; PSAMF ¶ 246;

 DRPSAMF ¶ 246. 62

        Additionally, Mr. Ako-Annan alluded to L.R.’s case without identifying L.R. by

 name, and told Ms. Worster that a person raising allegations similar to his own was

 being fired and that human resources had not done anything to address his prior

 concerns of discrimination. PSAMF ¶ 247; DRPSAMF ¶ 247. 63 Ms. Worster asked

 Mr. Ako-Annan who he was talking about, but he refused to tell her. PSAMF ¶ 247;

 DRPSAMF ¶ 247.           Ms. Worster then told Mr. Ako-Annan that she could not

 investigate his claims if she did not know the facts; however, Mr. Ako-Annan still

 refused to tell her. PSAMF ¶ 247; DRPSAMF ¶ 247. Mr. Ako-Annan also told Ms.

 Worster that he did not need his job. DSMF ¶ 70; PRDSMF ¶ 70.

        Ms. Worster gave Mr. Ako-Annan a direct order to provide her with

 information corroborating his claims that Ms. Ashe was retaliating against him, but

 Mr. Ako-Annan still refused. DSMF ¶ 71; PRDSMF ¶ 71. 64 She then told Mr. Ako-

 Annan that he had twenty-four hours to provide the names of staff that she should

 talk to, information to support his allegations, or information that she should




 62      The Court accepts Mr. Ako-Annan’s qualification of DSMF ¶ 69.
 63      EMMC interposes a qualified response to PSAMF ¶ 247, which the Court accepts. The
 memorandum that PSAMF ¶ 247 cites indicates that Mr. Ako-Annan refused to specify the name of
 the individual involved in this other litigation. See Meeting with David Ako-Annan, April 2, 2019 at 1.
 The Court modified the factual assertion to be consistent with the cited portion of the record.
 64      Mr. Ako-Annan qualifies this statement of fact, writing that “[w]hen Ms. Worster requested
 that Mr. Ako Annan provide her with additional information within 24 hours, Mr. Ako Annan believed
 he had already been fired so doing so would not matter.” PRDSMF ¶ 71. The Court accepts this
 qualification but declines to alter the statement of fact because it incorporates Mr. Ako-Annan’s
 qualification in a later portion of the facts section.

                                                   40
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 41 of 94                      PageID #: 1026




 consider in response to the staff and provider complaints against him. DSMF ¶ 72;

 PRDSMF ¶ 72. At the end of the meeting, Ms. Worster and Ms. Ashe took Mr. Ako-

 Annan’s security badge and did not permit him to return to his office. PSAMF ¶ 249;

 DRPSAMF ¶ 249.

          Mr. Ako-Annan did not provide Ms. Worster with the information she

 requested, and Ms. Worster therefore decided to terminate his employment with

 EMMC.       DSMF ¶ 73; PRDSMF ¶ 73. 65                 Mr. Ako-Annan did not provide the

 information because he believed that he had already been fired when Ms. Worster

 and Ms. Ashe said they did not believe he could lead the Orono Practice. PRDSMF

 ¶ 73; PSAMF ¶ 248, DRPSAMF ¶ 248.

          On April 4, 2019, Ms. Worster sent Mr. Ako-Annan a letter terminating his

 employment. R. ¶ 23. The ultimate decision-maker, Ms. Worster, relied on the

 investigation of Ms. Ashe, among other sources of information in reaching her

 decision to terminate Mr. Ako-Annan. PSAMF ¶ 250; DRPSAMF ¶ 250. As grounds

 for termination, Ms. Worster cited Mr. Ako-Annan’s failure to provide the requested

 information to her or any potentially mitigating information related to the staff and

 provider complaints against him. DSMF ¶ 74; PRDSMF ¶ 74. EMMC’s human

 resources department did not deem Mr. Ako-Annan’s staffing concerns relevant to his

 managerial capabilities leading up to his termination. PSAMF ¶ 155; DRPSAMF

 ¶ 155.



 65      Mr. Ako-Annan admits these factual statements by EMMC. PRDSMF ¶ 73. He qualifies the
 statements, noting that he did not comply with Ms. Worster’s order because he believed he had already
 been fired. PRDSMF ¶ 73. The Court accepts the qualification and includes it as the next sentence.

                                                  41
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 42 of 94                          PageID #: 1027




         After Mr. Ako-Annan was terminated, EMMC combined the Orono Practice

 and University of Maine Cutler Health Center practices, and R.S., a white female,

 was named the joint practice manager. PSAMF ¶ 251; DRPSAMF ¶ 251. On June

 19, 2020, the Bangor Daily News published an article entitled “Northern Light Plans

 to Address Bias.” PSAMF ¶ 90; DRPSAMF ¶ 90. 66 In the article, EMMC’s parent

 corporation, Northern Light Health, announced that it would identify “all explicit

 bias and implicit bias within Northern Light Health . . . .” PSAMF ¶ 91; DRPSAMF

 ¶ 91. Northern Light Health further announced that it would review its disciplinary

 practices as part of its discrimination review and that it would provide new anti-

 discrimination training for its staff and employees. PSAMF ¶ 92; DRPSAMF ¶ 92.

         O.      David Ako-Annan’s Allegations of Sex Discrimination Against
                 Donna Ashe

         The Court draws the entirety of this section from PSAMF ¶ 129, Mr. Ako-

 Annan’s paragraph with twenty-seven subparts. 67 Relying on Local Rule 56(f) and

 Perez v. Volvo Car Corporation, 247 F.3d 303, 317-18 (1st Cir. 2001), EMMC argues

 that paragraph 129 “should be stricken because the purported assertions are only



 66       The Court modifies this statement of fact in response to a denial by EMMC that Northern
 Light “participated in the publication of the article.” DRPSAMF ¶ 90. EMMC correctly observes that
 the article does not support the assertion that Northern Light participated in the article’s publication.
 DRPSAMF ¶ 90; PSAMF, Attach. 31, Northern Light Plans to Address Bias, Bangor Daily News,
 June 19, 2020. The Court declines to strike the fact completely, but instead modifies it to accurately
 reflect the record.
 67       PSAMF ¶ 129 and its twenty-seven subparagraphs are the functional equivalent of a table in
 violation of Local Rule 56(b). Local Rule 56(b) provides that “[e]ach footnote asserted in the statement
 shall be simply and directly stated in narrative without footnotes or tables.” D. ME. LOC. R. 56(b).
          The Court agrees with EMMC and could strike PSAMF ¶ 129 for violating the footnote and
 table provisions of the Rule but declines to do so. The allegations in the paragraph are essential to
 Mr. Ako-Annan’s claims of sex discrimination and to strike the assertions would be too harsh a
 sanction to punish Mr. Ako-Annan for his counsel’s noncompliance with Local Rule 56(b). The Court
 encourages counsel to refrain from similar submissions in the future.

                                                   42
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 43 of 94                        PageID #: 1028




 ‘gauzy generalities,’ not specific assertions of fact, are not supported by the records

 cited (or any record citation at all) and are not based on personal knowledge.”

 DRPSAMF ¶ 129. The Court overrules EMMC’s blanket objection. The introductory

 section of PSAMF ¶ 129 includes a footnote that states “All of the subsections in this

 paragraph are supported by Mr. Ako-Annan’s answer to interrogatory 5. Secondary

 citations    to    deposition      testimony      in    accord     are    also    provided      when

 applicable.” PSAMF ¶ 129 n.1. The Court declines to strike this footnote although it

 violates Local Rule 56(b). The Court finds it unduly prejudicial to materially sanction

 Mr. Ako-Annan for his counsel’s failure to comply with Local Rule 56.

        As for EMMC’s other objections, the Court finds it appropriate to consider

 whether each factual assertion is independently supported by the record or too

 conclusory. Accordingly, the Court overrules EMMC blanket objections to PSAMF

 ¶ 129 but resolves the objections as applied to each subparagraph. 68                      The first


 68       Pursuant to this approach, the Court declines to incorporate the following factual assertions
 by Mr. Ako-Annan.
          Paragraph 129(b): EMMC objects to this fact as unsupported by the record citation.
 DRPSAMF ¶ 129(b). Mr. Ako-Annan cites (1) his response to interrogatories and (2) a portion of his
 deposition testimony. The deposition testimony does not support Mr. Ako-Annan’s assertion that Ms.
 Ashe socialized with the female practice managers but not him. See Ako-Annan Dep. at 67:23-68:6.
 In fact, the cited portion of Mr. Ako-Annan’s deposition recounted an instance in which Ms. Ashe
 invited Mr. Ako-Annan to go out for drinks with her and the other practice managers. Id.
 Nevertheless, Mr. Ako-Annan’s interrogatory response states that Ms. Ashe “[s]ocializ[ed] with the
 women practice providers but not [him].” PRDSMF, Attach. 1, Pl.’s Answers to Def. Eastern Maine
 Medical Center’s First Set of Interrogs. at 2 (Ako-Annan Interrog. Resp.). The statement from the
 interrogatory responses is conclusory, not supported by reference to a specific instance or other
 evidence, and directly contradicts Mr. Ako-Annan’s deposition testimony. The Court does not include
 it because it is a “conclusory allegation” and constitutes “unsupported speculation.” See Tropigas De
 P.R., Inc. v. Certain Underwriters at Lloyd’s of London, 637 F.3d 53, 56 (1st Cir. 2011) (stating that
 when ruling on a motion for summary judgment, a court “afford[s] no evidentiary weight to conclusory
 allegations, empty rhetoric, unsupported speculation, or evidence which, in the aggregate, is less than
 significantly probative”) (quotation omitted). Separately, the Court rejects EMMC’s denial of the
 PSAMF ¶ 129(b) because that denial relies on Mr. Ako-Annan’s deposition testimony about his
 interactions with Ms. Lavallee, not Ms. Ashe. See DRPSAMF ¶ 129(b) (citing Ako-Annan Dep.
 at 38:13-39:10).

                                                   43
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 44 of 94                         PageID #: 1029




          Paragraph 129(c): EMMC objects to PSAMF ¶ 129(c), stating “[t]he record citation does not
 support the fact asserted and should therefore be stricken.” DRPSAMF ¶ 129(c). Specifically, EMMC
 argues that the assertion that Ms. Ashe “manufactured a reason” is “not based on [Mr. Ako-Annan’s]
 personal knowledge and is mere speculation.” DRPSAMF ¶ 129(c). EMMC further argues that Mr.
 Ako-Annan lacks personal knowledge concerning Ms. Ashe’s treatment of other practice managers and
 therefore his testimony is inadmissible under Federal Rule of Evidence 602. DRPSAMF ¶ 129(c). The
 Court agrees that Mr. Ako-Annan lacks the personal knowledge to testify as to Ms. Ashe’s state of
 mind and whether Ms. Ashe, in fact, “manufactured” reasons to terminate her meetings with Mr. Ako-
 Annan. The assertion is speculation about Ms. Ashe’s state of mind grounded only in Mr. Ako-Annan’s
 subjective beliefs. Therefore, the Court declines to include PSAMF ¶ 129(c). At most, Mr. Ako-Annan
 may testify as to his own subjective belief that Ms. Ashe “manufactured” reasons to terminate their
 meetings and explain the reasons for his belief. Therefore, the Court strikes the PSAMF ¶ 129(c).
          EMMC also argues the facts contained in PSAMF ¶ 129(c) are unsupported by the record
 citations. DRPSAMF ¶ 129(c). The Court overrules the denial. Although the cited portions of Mr.
 Ako-Annan’s deposition testimony do not support the factual assertion, PSAMF ¶ 129(c) is essentially
 a word-for-word recitation of an interrogatory response by Mr. Ako-Annan. Compare Ako-Annan Dep.
 at 51:1-4 and Ako-Annan Interrog. Resp. at 2.
          Paragraph 129(e): EMMC objects to PSAMF ¶ 129(e) “because it is without citation to
 authority” in violation of Local Rule 56(f). DRPSAMF ¶ 129(e). Additionally, EMMC objects that Mr.
 Ako-Annan “has not demonstrated the requisite personal knowledge to testify as to Ms. Ashe’s
 treatment of the other practice managers or that this ‘instance’ was based on different standards for
 his female counterparts or other disparities based on sex.” DRPSAMF ¶ 129(e). EMMC also denies
 the PSAMF ¶ 129(e) as unsupported by a record citation and noting that Mr. Ako-Annan’s improper
 footnote does not cure the lack of corroborating authority. DRPSAMF ¶ 129(e).
          EMMC is correct that PSAMF ¶ 129(e) does not contain a record citation. DRPSAMF ¶ 129(e).
 However, PSAMF ¶ 129 n.1 specifies that support for the assertion is found in Mr. Ako-Annan’s
 response to interrogatories. Regardless, the interrogatory response is a conclusory allegation that the
 Court does not credit. See Mancini v. City of Providence ex rel. Lombardi, 909 F.3d 32, 44 (1st Cir.
 2018) (“It is hornbook law that a plaintiff cannot avoid summary judgment by relying solely on
 conclusory allegations”). The Court strikes PSAMF ¶ 129(e).
          Paragraph 129(f): EMMC objects that PSAMF ¶ 129(f) is unsupported by Mr. Ako-Annan’s
 record citation and denies that Ms. Ashe instigated drama at the Orono Practice. DRPSAMF ¶ 129(f).
 The Court agrees that the cited portions of Mr. Ako-Annan’s deposition testimony do not provide a
 factual basis on which a reasonable factfinder could find the factual assertions in PSAMF ¶ 129(f). At
 most, the cited deposition testimony provides conclusory assertions and Mr. Ako-Annan’s subjective
 beliefs about Ms. Ashe’s behavior. See Ako-Annan Dep. at 66:2-3 (“Whenever [Ms. Ashe] finds her way
 to the practices, she’s there for dramatics”); id. at 78:25-79:3 (Q. Who was L.T.? A. She was one of
 my referral specialists. Q. So she was a subordinate of yours at the Orono Practice? A. That is
 correct”); id. at 96:6-10 (“There wasn’t the support I need. Support were taken from Orono to other
 places. The . . . nutshell is my supervisor was looking for Orono’s failure, and when Orono failed, the
 manager fails. That is how I felt like, you know”); id. at 105:13-19 (“Q. Okay. My question was as of
 the late fall of 2017 did you believe that your relationship with [Ms.] Ashe had improved and things
 were going very well? Yes or no? A. I believe that was on a -- on and off. Q. Okay. A. Not consistent”).
 In addition, the Court concludes the cited portion of Mr. Ako-Annan’s interrogatory response is a
 conclusory allegation and speculation that the Court may not credit on a motion for summary
 judgment. See Ako-Annan Interrog. Resp. at 3; Mancini, 909 F.3d at 44. The Court therefore strikes
 PSAMF ¶ 129(f). Because the Court strikes PSAMF 129(f) as unsupported by the evidence and
 conclusory, the Court declines to rule on EMMC’s denial of PSAMF ¶ 129(f).
          Paragraph 129(g): EMMC objects that this paragraph should be “partially stricken because
 the record cited does not support the assertions that [Ms.] Ashe withdrew necessary support for [Mr.]
 Ako-Annan, that she let it be known to his staff that he was the source of the difficulties or that poor
 morale in the practice was the result of [Ms.] Ashe not being there unlike at other practices.”

                                                   44
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 45 of 94                        PageID #: 1030




 paragraph of PSAMF ¶ 129 is introductory, conclusory, and unsupported by a record

 citation and therefore, the Court declines to include it as fact.

        In response to interrogatories from EMMC, Mr. Ako-Annan identifies

 numerous instances in which he says Ms. Ashe treated him differently than the

 female practice managers at EMMC’s other primary care practices. PSAMF ¶ 129.

 For example, he asserts that Ms. Ashe spent far more time at the other EMMC

 primary care practices than she did at the Orono Practice; however, the other




 DRPSAMF ¶129(g). Additionally, EMMC interposes a qualified response that admits Mr. “Ako-Annan
 had to deliver major changes in hospital policy and that there was poor morale in the practice” but
 otherwise denies PSAMF ¶ 129(g) as unsupported by the record. DRPSAMF ¶ 129(g). The Court read
 the deposition testimony, which discusses Mr. Ako-Annan’s efforts to boost morale at the practice by
 bringing in refreshments for the staff and concludes it does not support the allegations in PSAMF
 ¶ 129(g). The cited testimony does not reference Ms. Ashe. See Ako-Annan Dep. at 81:8-25; id. at 82:1-
 12. In addition, the allegations contained in Mr. Ako-Annan’s interrogatory response is conclusory
 speculation that the Court may not credit on a motion for summary judgment. Mancini, 909 F.3d
 at 44.
          Paragraph 129(k): EMMC objects that this paragraph should be partially stricken as
 unsupported by a record citation. DRPSAMF ¶ 129(k). The Court agrees. Neither the cited portion
 of Mr. Ako-Annan’s deposition testimony nor his responses to EMMC’s interrogatories provide support
 for the conclusion that Ms. Ashe ordered L.T. and S.N. to work for other practices “many times” without
 “discussing it with Mr. Ako-Annan.” PSAMF ¶ 129(k). Nor does the cited material support the
 proposition that L.T. was only in the Orono Practice “50-60% of the time because of her medical
 approved absences.” PSAMF ¶ 129(k). The interrogatory responses never mention these facts and the
 cited portion of Mr. Ako-Annan’s deposition testimony does not either. See Ako-Annan Dep. at 79:13-
 17; Ako-Annan Interrog. Resp. at 2-6. Given that striking these portions of paragraph 129(k)
 substantially undercuts the substance of the paragraph, the Court strikes the entire paragraph. This
 does not prejudice Mr. Ako-Annan because the remainder of his factual assertions are contained in
 PSAMF ¶ 129(j), which the Court includes. Because the Court strikes the entire paragraph, it declines
 to consider EMMC’s qualification. See DRPSAMF ¶ 129(k).
          Paragraph 129(l): EMMC objects that this paragraph “should be stricken because there is
 no record citation.” DRPSAMF ¶ 129(l). The Court agrees and strikes the paragraph pursuant to
 Local Rule 56(f). Although Mr. Ako-Annan cites his interrogatory responses for all assertions in
 paragraph 129, the interrogatory responses do not contain the allegations in PSAMF ¶ 129(l). Because
 the Court strikes the paragraph, it declines to rule on EMMC’s qualified response to PSAMF ¶ 129(l).
          Paragraph 129(o): EMMC objects that this fact should be stricken “because there is no record
 citation.” DRPSAMF ¶ 129(o). The Court observes that Mr. Ako-Annan cited his interrogatory
 response for support, PSAMF ¶ 129 n.1, but nevertheless strikes the PSAMF ¶ 129(o) as
 argumentative and conclusory. The “fairness” of an action is not a fact. Because the Court strikes
 PSAMF ¶ 129(o), it declines to consider EMMC’s qualification in DRPSAMF ¶ 129(o).

                                                   45
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 46 of 94                         PageID #: 1031




 practices “were going through a lot.” PSAMF ¶ 129(a); DRPSAMF ¶ 129(a). 69 When

 Ms. Ashe would meet with Mr. Ako-Annan, she would interrogate him, rather than

 work collaboratively. PSAMF ¶ 129(d); DRPSAMF ¶ 129(d). 70 This behavior was

 very different from Ms. Ashe’s interactions with the female practice managers and

 Orono Practice’s female staff and female providers. PSAMF ¶ 129(d); DRPSAMF

 ¶ 129(d). 71


 69       EMMC objects that this assertion should be struck because Mr. Ako-Annan lacks the personal
 knowledge that Ms. Ashe was spending more time at the other practices than at the Orono Practice.
 DRPSAMF ¶ 129(a). A non-movant cannot defeat a motion for summary judgment by relying on
 interrogatory responses outside the scope of the non-movant’s personal knowledge. See Garside v.
 Osco Drug, Inc., 895 F.2d 46, 49 (1st Cir. 1990) (“Although [interrogatory responses] may be given
 effect so far as they are admissible under the rules of evidence, they should be accorded no probative
 force where they are not based upon personal knowledge or are otherwise deficient”). Here, however,
 the Court finds Mr. Ako-Annan has the requisite personal knowledge. PSAMF ¶ 129(a) relies on Mr.
 Ako-Annan’s responses to interrogatories and his deposition testimony. Although the source of Mr.
 Ako-Annan’s personal knowledge is not apparent from his interrogatory response, he was asked during
 his deposition how he knew that Ms. Ashe was spending more time in other practices. Ako-Annan
 Dep. 70:9-10. Mr. Ako-Annan responded that he would sometimes need to contact Ms. Ashe but be
 unable to reach her at her own office and then find out that she was at other primary care practices
 and have to contact her at those practices. Ako-Annan Dep. at 70:11-22. The Court therefore accepts
 that Mr. Ako-Annan’s personal experiences working with Ms. Ashe as his supervisor provide a
 sufficient basis to conclude he had personal knowledge that Ms. Ashe spent more time in other
 practices than the Orono Practice.
          EMMC also interposes a qualified response that Mr. Ako-Annan testified Ms. Ashe spent more
 time at other primary care practices because those practices “were going through a lot” and it had
 nothing to do with the gender of the practice manager. DRPSAMF ¶ 129(a) (quoting Ako-Annan
 Dep. at 70:4-71:4). The Court accepts the qualified response in part and modified PSAMF ¶ 129(a).
 The Court rejects EMMC’s qualified response to the extent that it asserts the sole reason Ms. Ashe
 spent more time at the other primary care practices was because they “were going through a lot.”
 Construing the deposition testimony in the light most favorable to Mr. Ako-Annan, it does not establish
 that was the only reason for Ms. Ashe’s actions.
 70       EMMC objects to PSAMF ¶ 129(d) and interposes a qualified response. DRPSAMF ¶ 129(d).
 However, PSAMF ¶ 129(d) is two sentences and the objections and qualifications do not pertain to the
 first sentence. The Court deems the first sentence admitted under Local Rule 56(f).
 71       EMMC objects to this fact as unsupported by the record in violation of Local Rule 56(f), and as
 not based on personal knowledge under Federal Rule of Evidence 602; EMMC also interposes a
 qualified response that denies Mr. Ako-Annan “observed [Ms.] Ashe interact with other female practice
 managers” and instead asserts Mr. “Ako-Annan and another female practice manager suspected and
 gossiped that [Ms.] Ashe had favorite practice managers” but denies “that any favoritism was based
 on sex.” DRPSAMF ¶ 129(d) (citing Ako-Annan Dep. at 71:5-74:2).
          The Court rejects EMMC’s claim that PSAMF ¶ 129(d) is unsupported by Mr. Ako-Annan’s
 record citation or lacking in personal knowledge. Construing the record in the light most favorable to
 Mr. Ako-Annan, the Court accepts that by working with Ms. Ashe and the other practice managers for
 several years, Mr. Ako-Annan has the requisite personal knowledge to compare Ms. Ashe’s treatment

                                                   46
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 47 of 94                          PageID #: 1032




         Despite concerns being raised by the providers within the Orono office that

 they were seeing too many patients, and their requests to close their practices to new

 patients, Ms. Ashe would not allow Mr. Ako-Annan to close the practice to new

 patients. PSAMF ¶ 129(h); DRPSAM ¶ 129(h). 72 Rather than providing Mr. Ako-

 Annan with additional staff, Ms. Ashe diverted some of the Orono providers and his

 best staff to other practices. PSAMF ¶ 129(i); DRPSAMF ¶ 129(i). 73 For example,


 of him to her treatment of other practice managers. The cited portions of Mr. Ako-Annan’s deposition
 testimony provide support for Mr. Ako-Annan’s claim that Ms. Ashe “interrogated” him, and that he
 knew how she treated the other practice managers from sitting in on meetings with Ms. Ashe and the
 other practice managers. See Ako-Annan Dep. at 52:22-53:6 (“I mentioned . . . how she spend most of
 the time in the female practices than our practice, and whenever she comes to the practice, it’s to
 interrogate or do some investigation”); see also Ako-Annan Dep. at 69:20-70:11 (“I felt [Ms. Ashe]
 listened to them more during managers meeting, . . . whichever suggestion I bring, I felt like I’m looked
 down on, looked down on my views”). The Court overrules EMMC’s objections and the qualification.
 72       EMMC objects that this fact should be stricken as unsupported by a record citation.
 DRPSAMF ¶ 129(h). The Court overrules this objection. Pursuant to PSAMF ¶ 129 n.1, the allegation
 is supported by Mr. Ako-Annan’s interrogatory responses. EMMC also objects that “[t]he concerns
 raised by providers and requests to close practices is also inadmissible hearsay” under Federal Rules
 of Evidence 802 and 803. The Court also overrules this objection. It is premature to exclude the
 statements as hearsay at the motion for summary judgment stage. While the statements of providers
 may be hearsay, the Court cannot be certain. First, Mr. Ako-Annan may not be offering the statements
 for their truth, but for another purpose such as showing that the providers made the complaints,
 demonstrating that Mr. Ako-Annan and Ms. Ashe had notice of provider complaints, or establishing
 that Mr. Ako-Annan relayed the complaints to Ms. Ashe. Second, the provider statements may be
 opposing party statements under Federal Rule of Evidence 801(d)(2). Third, the request to close the
 Orono Practice to new patients is not an assertion of fact, and therefore, the Court is unsure how Mr.
 Ako-Annan could be offering that statement for its truth.
          In addition, EMMC interposes a qualified response, admitting the facts subject to the previous
 objection but denying that Ms. Ashe’s refusal to permit closing the practice to new patients “had
 anything to do with [Mr. Ako-Annan’s] sex, as the introductory paragraph 129 implies since there is
 no record evidence and [Mr. Ako-Annan] lacks the requisite personal knowledge to support that
 proposition.” DRPSAMF ¶ 129(h). The Court rejects the qualification and deems the fact admitted
 pursuant to Local Rule 56(f). EMMC’s purported qualification is an argument about the significance
 of the fact and the Court is required to view the facts in the light most favorable to Mr. Ako-Annan.
 73       EMMC objects to PSAMF ¶ 129(i) and says it “should be stricken because it is not supported
 by a record citation.” DRPSAMF ¶ 129(i). The Court overrules the objection because Mr. Ako-Annan
 cited his interrogatory responses and those responses support the assertion. PSAMF ¶ 129 n.1; Ako-
 Annan Interrog. Resp. at 3. EMMC further objects that this is not evidence that “demonstrates
 differential treatment or standards.” DRPSAMF ¶ 129(i). The Court overrules this objection as
 argument about the significance of the fact and the Court is required to view the facts in the light most
 favorable to Mr. Ako-Annan.
          EMMC also interposes a qualified response to PSAMF ¶ 129(i), which admits that Ms. Ashe
 sent S.W. and R.S. to other practices but “den[ies] that it was based on [Mr. Ako-Annan’s] sex as the
 introductory paragraph 129 implies since that assertion is not supported by any record evidence and

                                                   47
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 48 of 94                      PageID #: 1033




 Ms. Ashe reassigned S.W. to the Brewer Practice and R.S. was sent to Walk-In-Care,

 even though these transfers left the Orono Practice shorthanded. PSAMF ¶ 129(i);

 DRPSAFM ¶ 129(i). 74

        Mr. Ako-Annan’s referral staff, L.T., a friend of Ms. Ashe, was often asked by

 Ms. Ashe to help with other referrals for other practices without Mr. Ako-Annan’s

 knowledge. PSAMF ¶ 129(j); DRPSAMF ¶ 129(j). 75 This occurred even though the

 Orono Practice was backlogged on its own referrals. PSAMF ¶ 129(j); DRPSAMF ¶

 129(j). Ms. Ashe also assigned L.T. to perform payroll work for other practices.

 PSAMF ¶ 129(j) L.T. informed Mr. Ako-Annan that Ms. Ashe asked her to do this

 payroll work. PSAMF ¶ 129(j); DRPSAMF ¶ 129(j).

        Although Mr. Ako-Annan was responsible for hiring staff at the Orono

 Practice, open staff positions were not filled or were put on hold, creating more work




 [Mr. Ako-Annan] lacks the requisite personal knowledge.” DRPSAMF ¶ 129(i). EMMC further states
 that the only example Mr. Ako-Annan gave during his deposition of Ms. Ashe “diverting” staff from
 the Orono Practice to other practices was when Ms. Ashe agreed Mr. Ako-Annan should give his open
 position to an endocrinology practice managed by a man named Ron. DRPSAMF ¶ 129(i) (citing Ako-
 Annan Dep. at 75:8-76:5). The Court rejects the qualified response and deems the fact admitted under
 Local Rule 56(f). As mentioned above, Mr. Ako-Annan’s interrogatory response provides sufficient
 evidentiary support for the assertion contained in PSAMF ¶ 129(i). Moreover, any challenge to
 whether Ms. Ashe’s conduct was motivated by sex discrimination is argumentative.
 74      The Court includes this fact for the reasons stated in footnote 73.
 75      EMMC objects that PSAMF ¶ 129(j) should be stricken as unsupported by a record citation.
 DRPSAMF ¶ 129(j). EMMC also objects to the implication that this instance “demonstrates
 differential treatment or standards” as unsupported by the record and claims Mr. Ako-Annan lacks
 sufficient personal knowledge to demonstrate Ms. Ashe treated Mr. Ako-Annan differently because of
 his sex. DRPSAMF ¶ 129(j). The Court overrules both objections. Mr. Ako-Annan’s interrogatory
 response supports the assertions contained in PSAMF ¶ 129(j). See Ako-Annan Interrog. Resp. at 3.
 EMMC’s second objection is argumentative as to the significance of the fact and the Court overrules
 this objection.
         EMMC also interposes the qualification that “From time to time [Ms.] Ashe assigned L.T. to
 do certain duties like payroll or referrals for other practices.” DRPSAMF ¶ 129(j). The Court rejects
 this qualification and deems PSAMF ¶ 129(j) admitted under Local Rule 56 because EMMC’s
 qualification is substantially the same as Mr. Ako-Annan’s asserted fact.

                                                  48
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 49 of 94                      PageID #: 1034




 for less staff. PSAMF ¶ 129(m); DRPSAMF 129(m). 76 Ms. Ashe requested that Mr.

 Ako-Annan give out his budgeted and open positions to help EMMC’s Hampden and

 Diabetic and Endocrinology practices. PSAMF ¶ 129(n); DRPSAMF ¶ 129(n). 77 A

 man named Ron managed the endocrinology practice and Mr. Ako-Annan

 acknowledges that Ms. Ashe told him the endocrinology practice needed the position

 more than the Orono Practice. PSAMF ¶ 129(n); DRPSAMF ¶ 129(n) (citing Ako-

 Annan Dep. at 75:8-76:5).

        On one occasion, Mr. Ako-Annan recruited a high-level nurse practitioner (NP)

 to join the Orono Practice, but Ms. Ashe diverted her to another practice. PSAMF

 ¶ 129(p); DRPSAMF ¶ 129(p). 78 When the NP insisted that she wanted to work at


 76       The Court overrules EMMC’s objection that this fact should be stricken as unsupported by a
 record citation. DRPSAMF ¶ 129(m). PSAMF ¶ 129 n.1 cites Mr. Ako-Annan’s interrogatory
 responses, which confirm this fact. See Ako-Annan Interrog. Resp. at 4 (“Staff positions were either
 not filled or put on hold, creating more work for less people”). The Court also overrules as
 argumentative EMMC’s objection that this fact is not evidence of sex discrimination. The Court does,
 however, accept EMMC’s qualification that Mr. Ako-Annan was responsible for hiring staff at the
 Orono Practice. DRPSAMF ¶ 129(m) (citing R. ¶ 6). The stipulation includes the fact and therefore,
 Court modifies Mr. Ako-Annan’s factual assertion to include the stipulation.
 77       EMMC objects to the inclusion of PSAMF ¶ 129(n) as not supporting the assertion that this
 fact is evidence of sex discrimination or Ms. Ashe’s disparate treatment of Mr. Ako-Annan. DRPSAMF
 ¶ 129(n). The Court overrules this objection as argumentative. EMMC also interposes a qualified
 response to PSAMF ¶ 129(n) and admits Mr. Ako-Annan “agreed to give out his budgeted position to
 help Hampden and the Diabetic and Endocrinology practices” but rejects any implication that this
 occurred because Mr. Ako-Annan was a man. DRPSAMF ¶ 129(n). EMMC points to deposition
 testimony from Mr. Ako-Annan that says a man named Ron managed the endocrinology practice and
 needed the position more and therefore EMMC denies that Ms. Ashe requesting that Mr. Ako-Annan
 give up the staff position is evidence of sex discrimination. DRPSAMF ¶ 129(n) (citing Ako-Annan
 Dep. at 75:8-76:5). The Court finds the gender of the endocrinology practice manager and Mr. Ako-
 Annan’s acknowledgement that the endocrinology practice needed the position more are relevant to
 Mr. Ako-Annan’s claims of gender discrimination and includes the fact.
 78       EMMC objects that PSAMF ¶ 129(p) should be stricken because it is not accompanied by a
 record citation. DRPSAMF ¶ 129(p). The Court overrules the objection because PSAMF ¶ 129(p)
 contains a citation to Mr. Ako-Annan’s interrogatory responses and the citation supports the facts
 contained in PSAMF ¶ 129(p). EMMC also objects that the fact is not evidence of “differential
 treatment or standards.” The Court overrules this objection as argumentative.
          EMMC also interposes a qualified response which admits the allegations contained in PSAMF
 ¶ 129(p) but denies that PSAMF ¶ 129(p) is evidence of sex discrimination. The Court rejects the
 qualification as argumentative and deems PSAMF ¶ 129(p) admitted under Local Rule 56(f), (g).

                                                 49
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 50 of 94                        PageID #: 1035




 the Orono Practice, EMMC withdrew support for hiring her.                        PSAMF ¶ 129(p);

 DRPSAMF ¶ 129(p). Ms. Ashe and Dr. S refused to support the NP’s request because

 they wanted her to work at the Husson Family Medicine practice. PSAMF ¶ 129(p);

 DRPSAMF ¶ 129(p). This caused the NP to decline an offer from EMMC. PSAMF

 ¶ 129(p); DRPSAMF ¶ 129(p).

        A month or so later, the Orono Practice hired a physician’s assistant (PA) and

 offered her more money than the NP previously requested.                         PSAMF ¶ 129(q);

 DRPSAMF ¶ 129(q). 79 Mr. Ako-Annan brought this disparity to his supervisors, Dr.

 S and Ms. Ashe, as well as EMMC’s business team, but they refused to respond to

 Mr. Ako-Annan’s email. PSAMF ¶ 129(q); DRPSAMF ¶ 129(q). When EMMC’s

 business team later told Mr. Ako-Annan that pay levels for Allied Health

 Practitioners would be increased, Mr. Ako-Annan asked if he could reach out to the

 original NP candidate because she was his first choice, and pointed out the NP would

 need only a few years of physician supervision, while the PA who would require

 permanent supervision. PSAMF ¶ 129(r); DRPSAMF ¶ 129(r). 80 Ms. Ashe told Mr.



 79       EMMC objects that this statement should be stricken because there is no record citation and
 because it is not evidence of differential treatment on the basis of Mr. Ako-Annan’s sex. DRPSAMF
 ¶ 179(q). The Court overrules both objections. First, PSAMF ¶ 129(q) is supported by a record citation.
 See PSAMF ¶ 129(q) (citing Ako-Annan Interrog. Resp.). Second, the claim that the facts in PSAMF
 ¶ 129(q) are not evidence of sex discrimination is argumentative.
          EMMC also interposes a qualified response, admitting the factual assertions in PSAMF
 ¶ 129(q) but urging that “to the extent the introductory paragraph in 129 implies that this instance
 was based on [Mr. Ako-Annan’s] sex, the record citation does not support that and [Mr. Ako-Annan]
 lacks the requisite knowledge so it is therefore denied.” DRPSAMF ¶ 129(q). The Court overrules the
 qualification as argumentative, and not based in other facts in the record. Pursuant to Local Rule
 56(f), the Court deems the facts in PSAMF ¶ 129(q) admitted.
 80       EMMC objects to PSAMF ¶ 129(r) as unsupported by a record citation and to the extent Mr.
 Ako-Annan purports to imply that this fact “demonstrates differential treatment or standards.”
 DRPSAMF ¶ 129(r). The Court overrules both objections. First, PSAMF ¶ 129(r) cites Mr. Ako-
 Annan’s interrogatory responses for support and the interrogatory responses sufficiently support his

                                                   50
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 51 of 94                         PageID #: 1036




 Ako-Annan that he should not fixate on hiring the NP and should instead focus on

 the new PA hire. PSAMF ¶ 129(r); DRPSAMF ¶ 129(r). 81

         On another occasion, Mr. Ako-Annan requested that Ms. Ashe provide him

 with a front-end coordinator and an office or clinical supervisor to assist him with

 management of the practice because he had to work even when on vacation and

 overseas. PSAMF ¶ 129(s); DRPSAMF ¶ 129(s). 82 All EMMC’s other primary care

 practices had registered nurse supervisors who assisted with the management of the

 practice or had a front-end coordinator; one example is the Husson Family Medicine

 practice. PSAMF ¶ 129(t); DRPSAMF ¶ 129(t). 83 Ms. Ashe told Mr. Ako-Annan that


 factual assertion. Second, EMMC’s other objection is an argument about the significance of the fact
 and is therefore not a basis to strike the fact.
         EMMC also interposes a qualified response, admitting the factual assertions in PSAMF
 ¶ 129(r), but denying the fact “to the extent the introductory paragraph 129 implies that this instance”
 was sex discrimination because “the record citation does not support that” and Mr. Ako-Annan “lacks
 the requisite personal knowledge.” DRPSAMF ¶ 129(r). The Court overrules this qualification as
 argumentative, and unsupported by a record citation. Pursuant to Local Rule 56(f), the Court deems
 the facts in PSAMF ¶ 129(r) admitted. The Court concludes the final clause of PSAMF ¶ 129(r), which
 reads “indicative of a lack of support by management” is argument by Mr. Ako-Annan’s counsel rather
 than a fact. The Court declines to include it.
 81      The Court includes this fact and deems it admitted for the reasons explained in footnote 80.
 82      EMMC objects that this statement should be stricken because there is no record citation and
 because it is not evidence of differential treatment on the basis of Mr. Ako-Annan’s sex. DRPSAMF
 ¶ 129(s). The Court overrules these objections for two reasons. First, the factual assertions are
 supported by Mr. Ako-Annan’s reference to his interrogatory responses, PSAMF ¶ 129 (citing Ako-
 Annan Interrog. Resp.). Second, EMMC’s assertions about the significance of the evidence is improper
 argument, not a factual issue.
         EMMC also interposes a qualified response that admits the factual assertions in PSAMF
 ¶ 129(s) but clarifies that Mr. Ako-Annan “wanted an administrative assistant, however, no practice
 managers have administrative assistan[ts].” DRPSAMF ¶ 129(s) (citing EMMC Dep. at 153:19-154:5).
 The Court rejects the qualification because on a motion for summary judgment it must construe the
 facts in the light most favorable to Mr. Ako-Annan and Mr. Ako-Annan’s interrogatory responses
 indicate that he requested a front-end clinical coordinator or an office or clinical supervisor. PSAMF
 ¶ 129(s) (citing Ako-Annan Interrog. Resp.).
 83      EMMC objects that PSAMF ¶ 129(t) should be stricken because “the record cited does not
 support the assertion.” DRPSAMF ¶ 129(t). EMMC also objects that “[t]o the extent the introductory
 language in ¶ 129 purports to imply this ‘instance’ demonstrates differential treatment or standards,
 that is not supported by the record and should be stricken” because Mr. Ako-Annan “has not
 demonstrated the requisite personal knowledge to testify as to Ms. Ashe’s treatment of the other
 practice managers or that this ‘instance’ was based on different standards for his female counterparts
 or other disparities based on sex.” DRPSAMF ¶ 129(t). The Court overrules both objections because

                                                   51
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 52 of 94                       PageID #: 1037




 he had to make do with a former medical assistant, a licensed practical nurse, who

 could handle medical issues to a certain extent but had no familiarity or training in

 the business aspects of the practice. PSAMF ¶ 129(u); DRPSAMF ¶ 129(u). 84 In fact,

 Ms. Ashe admitted to Mr. Ako-Annan that this individual was not qualified at all to

 be promoted to a supervisor when Mr. Ako-Annan requested that she be promoted.

 PSAMF ¶ 129(u); DRPSAMF ¶ 129(u). 85

        Mr. Ako-Annan also had to constantly inform one of the Orono Practice’s

 female providers that she was behind on her patient documentation.                          PSAMF

 ¶ 129(v); DRPSAMF ¶ 129(v). 86 When Mr. Ako-Annan discussed this with Ms. Ashe,


 Mr. Ako-Annan cites his interrogatory responses in support of PSAMF ¶ 129(t), see PSAMF ¶ 129 n.1,
 and the interrogatory response supports the factual assertions. See Ako-Annan Interrog. Resp. at 5.
         EMMC also interposes a qualified response that Mr. Ako-Annan wanted to promote S.N. but
 found out he could not because she lacked the necessary qualifications of being a registered nurse.
 DRPSAMF ¶ 129(t). EMMC also asserts Mr. Ako-Annan “wanted an administrative assistant, but no
 practice managers have administrative assistan[ts].” DRPSAMF ¶ 129(t) (citing EMMC Dep.
 at 153:19-154:5). The Court rejects both qualifications. At this stage, the Court must construe the
 record in the light most favorable to Mr. Ako-Annan and Mr. Ako-Annan’s interrogatory responses
 contradict EMMC’s responsive factual assertions.
 84      EMMC objects that PSAMF ¶ 129(u) should be stricken because “the record cited does not
 support the assertion.” DRPSAMF ¶ 129(u). EMMC also objects that “[t]o the extent the introductory
 language in ¶ 129 purports to imply this ‘instance’ demonstrates differential treatment or standards,
 that is not supported by the record and should be stricken” because Mr. Ako-Annan “has not
 demonstrated the requisite personal knowledge to testify as to Ms. Ashe’s treatment of the other
 practice managers or that this ‘instance’ was based on different standards for his female counterparts
 or other disparities based on sex.” DRPSAMF ¶ 129(u). The Court overrules both objections because
 Mr. Ako-Annan cites his interrogatory responses in support of PSAMF ¶ 129(t), see PSAMF ¶ 129 n.1,
 and the interrogatory response supports the factual assertions. See Ako-Annan Interrog. Resp. at 5.
         EMMC further interposes a qualified response that denies Ms. Ashe told Mr. Ako-Annan he
 needed to “make do” with S.N. because “the record cited does not support that assertion.” DRPSAMF
 ¶ 129(u). The Court rejects the qualification because Mr. Ako-Annan’s cited interrogatory response
 supports the assertion. See Ako-Annan Interrog. Resp. at 5 (“Ms. Ashe told me to make do with a
 former medical assistant”).
 85      The Court includes this fact for the reasons stated in footnote 84.
 86      EMMC urges that PSAMF ¶ 129(v) “should be stricken because there is no record citation.”
 DRPSAMF ¶ 129(v). The Court overrules this objection because Mr. Ako-Annan cites his interrogatory
 responses in support of PSAMF ¶ 129(v), see PSAMF ¶ 129 n.1, and the interrogatory response
 supports the factual assertions contained in PSAMF ¶ 129(t). See Ako-Annan Dep. at 5. EMMC also
 objects that “[t]o the extent the introductory language in ¶ 129 purports to imply this ‘instance’
 demonstrates differential treatment or standards, that is not supported by the record and should be
 stricken” because Mr. Ako-Annan “has not demonstrated the requisite personal knowledge to testify

                                                  52
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 53 of 94                         PageID #: 1038




 she would tell him that he was correct in his approach. PSAMF ¶ 129(v); DRPSAMF

 ¶ 129(v). 87 However, Mr. Ako-Annan later learned Ms. Ashe was informing the

 female provider that Mr. Ako-Annan was at fault for enforcing EMMC’s system

 requirements. PSAMF ¶ 129(v); DRPSAMF ¶ 129(v). 88

         Ms. Ashe would not support Mr. Ako-Annan when he tried to correct staff who

 were very rude or unprofessional. PSAMF ¶ 129(w); DRPSAMF ¶ 129(w). 89 Mr. Ako-

 Annan and others at the Orono Practice reported a female provider who was very

 abrupt and who loudly protested after being asked to see a patient who had arrived

 late to an appointment.          PSAMF ¶ 129(x); DRPSAMF ¶ 129(x). 90                    Despite the



 as to Ms. Ashe’s treatment of the other practice managers or that this ‘instance’ was based on different
 standards for his female counterparts or other disparities based on sex.” DRPSAMF ¶ 129(v). The
 Court overrules this objection because the assertion is supported by a record citation and because Mr.
 Ako-Annan has personal knowledge of his relationship with his supervisor, Ms. Ashe. PSAMF
 ¶ 129(v). In DRPSAMF ¶ 129(v), EMMC qualifies PSAMF ¶ 129(t) on largely the same basis and the
 Court rejects the qualification on the same basis. The Court deems the fact admitted pursuant to
 Local Rule 56(f).
 87      The Court includes this fact for the reasons stated in footnote 86.
 88      The Court includes this fact for the reasons stated in footnote 86.
 89      EMMC objects that PSAMF ¶ 129(w) “should be stricken because there is no record citation”
 and objects to the inclusion of the fact on the same basis. DRPSAMF ¶ 129(w). The Court overrules
 the objection because Mr. Ako-Annan cited his interrogatory responses, which support the assertion.
 See PSAMF ¶ 129 n.1 (citing Ako-Annan Interrog. Resp.). In addition, EMMC objects that “[t]he second
 sentence is also mere speculation and not based on personal knowledge.” DRPSAMF ¶ 129(w). The
 Court agrees with EMMC and strikes the second sentence. Although Mr. Ako-Annan’s interrogatory
 response contains this allegation, see Ako-Annan Interrog. Resp. at 5, the allegation is conclusory and
 is inappropriate to credit on a motion for summary judgment. See Mancini, 909 F.3d at 44 (“It is
 hornbook law that a plaintiff cannot avoid summary judgment by relying solely on conclusory
 allegations”).
 90      EMMC objects to PSAMF ¶ 129(x), writing “[t]o the extent the introductory language in ¶ 129
 purports to imply this ‘instance demonstrates differential treatment or standards that is not supported
 by the record and should be stricken.” DRPSAMF ¶ 129(x). EMMC also objects that Mr. Ako-Annan
 lacks the necessary “personal knowledge to testify as to Ms. Ashe’s treatment of the other practice
 managers or that this ‘instance’ was based on different standards for his female counterparts or other
 disparities based on sex.” DRPSAMF ¶ 129(x). Furthermore, Mr. Ako-Annan says this instance is
 “irrelevant” because Mr. Ako-Annan and the female provider “are not similarly situated for purposes
 of disparate treatment.” DRPSAMF ¶ 129(x). The Court overrules these objections as improper
 argument.
         EMMC also interposes a qualified response that Dr. S, not Ms. Ashe, coached the provider.
 DRPSAMF ¶ 129(x) (citing Ako-Annan Interrog. Resp. at 5-6). The Court rejects this qualification

                                                   53
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 54 of 94                       PageID #: 1039




 documented incident, Ms. Ashe told Mr. Ako-Annan to coach the provider. PSAMF

 ¶ 129(x); DRPSAMF ¶ 129(x). 91 In Mr. Ako-Annan’s judgment, the provider should

 have been subject to a serious oral warning that would be made disclosable to the

 provider’s future employers pursuant to EMMC’s internal policy. PSAMF ¶ 129(y);

 DRPSAMF ¶ 129(y). 92

        Mr. Ako-Annan’s annual performance reviews had to be rescheduled every

 single time.     PSAMF ¶ 129(z); DRPSAMF ¶ 129(z). 93                  During the performance

 reviews, Mr. Ako-Annan had to challenge Ms. Ashe for putting inaccurate rating


 because, after reviewing the interrogatory response in the light most favorable to Mr. Ako-Annan, a
 reasonable trier of fact could conclude Ms. Ashe told Mr. Ako-Annan to coach the female provider.
 91      The Court includes this fact for the reasons stated in footnote 90.
 92      EMMC objects that this statement should be stricken because it appears without a record
 citation. DRPSAMF ¶ 129(y). The Court overrules this objection because Mr. Ako-Annan cited his
 interrogatory responses in support of PSAMF ¶ 129(y) and the responses support the assertion. See
 PSAMF ¶ 129 n.1. EMMC further objects that Mr. Ako-Annan “has not demonstrated the requisite
 personal knowledge to testify as to how the rules changed compared to other providers or practices”
 and that this fact “is also irrelevant since the female provider and [Mr. Ako-Annan] are not similarly
 situated for purposes of disparate treatment evidence.” DRPSAMF ¶ 129(y). Moreover, EMMC
 qualifies that Dr. S, not Ms. Ashe, decided that the warning would not be disclosed. DRPSAMF
 ¶ 129(y). The Court accepts these latter objections and strikes the second sentence of PSAMF ¶ 129(y).
 Mr. Ako-Annan’s claim that “the rules were changed” because the individual disciplined was a female
 provider is conclusory speculation that the Court may not credit on a motion for summary judgment.
 See Mancini, 909 F.3d at 44 (“It is hornbook law that a plaintiff cannot avoid summary judgment by
 relying solely on conclusory allegations”).
 93      EMMC objects that the record citation in PSAMF ¶ 129(z) does not support its factual
 assertions. EMMC further objects that “[t]o the extent the introductory language in ¶ 129 purports to
 imply this ‘instance’ demonstrates differential treatment or standards, that is not supported by the
 record and should be stricken. [Mr. Ako-Annan] has not demonstrated the requisite personal
 knowledge to testify as to Ms. Ashe’s treatment of the other practice managers or that this ‘instance’
 was based on different standards for his female counterparts or other disparities based on sex.”
 DRPSAMF ¶ 129(z). The Court overrules both objections. First, Mr. Ako-Annan cited his
 interrogatory responses, see PSAMF ¶ 129 n.1, and those responses support the assertions contained
 in PSAMF ¶ 129(z). See Ako-Annan Interrog. Resp. at 6. Second, EMMC’s second objection is improper
 argument about the significance of Mr. Ako-Annan’s factual assertions.
         EMMC further interposes a qualified response admitting that Mr. Ako-Annan’s 2016 review
 was rescheduled but noting that the record citation should be stricken as unsupported by the record
 citation. DRPSAMF ¶ 129(z). The Court overrules the qualification and deems the fact admitted
 under Local Rule 56(f). As stated, Mr. Ako-Annan cited his interrogatory responses, see PSAMF ¶ 129
 n.1, and those responses support the assertions contained in PSAMF ¶ 129(z). The Court accepts that
 Mr. Ako-Annan has sufficient personal knowledge as to whether certain meetings with his supervisor
 were rescheduled.

                                                  54
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 55 of 94                       PageID #: 1040




 scores on areas where he performed very well. PSAMF ¶ 129(aa); DRPSAMF

 ¶ 129(aa). 94 Ms. Ashe informed Mr. Ako-Annan that these inaccuracies were the

 result of a mistake made by a higher up. PSAMF ¶ 129(aa); DRPSAMF ¶129(aa). 95

        P.      Performance Reviews of David Ako-Annan Compared to Other
                Practice Managers at EMMC

        Mr. Ako-Annan received annual performance evaluations each year from 2013

 to 2018. R. ¶¶ 12-17. During Mr. Ako-Annan’s first performance review, performed

 by Ms. Lavallee in 2013, Mr. Ako-Annan received an overall performance score of

 4.25. PSAMF ¶ 96; DRPSAMF ¶ 96. Summarizing Mr. Ako-Annan’s 360 surveys,

 Ms. Lavallee observed:




 94      EMMC objects to the last sentence of PSAMF ¶ 129(aa) sentence as unsupported by a record
 citation and urges it should be stricken. DRPSAMF ¶ 129(aa). The Court overrules the objection. Mr.
 Ako-Annan cited his interrogatory response, see PSAMF ¶ 129 n.1, and the response includes the
 assertion. See Ako-Annan Interrog. Resp. at 6. EMMC further objects that Mr. Ako-Annan “has not
 demonstrated the requisite personal knowledge to testify as to Ms. Ashe’s review of the other female
 practice managers or that any scoring or change was based on different standards for his female
 counterparts or other disparities based on sex.” DRPSAMF ¶ 129(aa). In support of this objection,
 EMMC notes that Mr. Ako-Annan has said “he never saw any of the other practice manager’s
 evaluations.” DRPSAMF ¶ 129(aa) (citing Ako-Annan Dep. at 73:22-24). EMMC denies this fact for
 the same reason and notes that Mr. Ako-Annan’s “speculation that [Ms.] Ashe evaluated female
 practice managers was based on rumors and a female practice manager also thought [Ms.] Ashe had
 favorites.” DRPSAMF ¶ 129(aa) (citing Ako-Annan Dep. at 72:25-74:2). The Court overrules the
 objection but strikes the fact in response to EMMC’s denial in DRPSAMF ¶ 129(a). Mr. Ako-Annan’s
 statement in his interrogatory response that mistakes in his evaluation were “done to reduce [his] pay
 increment based on [his] performance, something that never happened to female managers” is a
 conclusory allegation that the Court may not credit. See Mancini, 909 F.3d at 44 (“It is hornbook law
 that a plaintiff cannot avoid summary judgment by relying solely on conclusory allegations”).
 Moreover, the allegation is refuted by Mr. Ako-Annan’s own deposition testimony. Ako-Annan Dep. at
 73:25-74:2 (“Q. Okay. So you can’t say that [Ms.] Ashe had favorites based in the evaluation process,
 correct? A. Based on what we talked, if – yes”). Thus, no reasonable trier of fact could find that his
 evaluation scores were fraudulently reduced to adversely affect his pay.
         The Court deems the remainder of PSAMF ¶ 129(aa) admitted under Local Rule 56(f).
 Although EMMC interposes the qualified response that Mr. Ako-Annan “did not agree” with Ms.
 Ashe’s 2016 evaluation of him, see DRPSAMF ¶ 129(aa) (citing Ako-Annan Dep. at 43:18-25), that
 assertion is not inconsistent with Mr. Ako-Annan’s assertion that Mr. Ako-Annan challenged Ms. Ashe
 for inaccurate scores “on areas where he did very well” or Mr. Ako-Annan’s assertion that Ms. Ashe
 told him “it was a mistake made by a higher up.” PSAMF ¶ 129(aa).
 95      The Court includes this fact for the reasons stated in footnote 94.

                                                  55
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 56 of 94            PageID #: 1041




       David’s most positive results were in the areas of analytical skills, caring
       behaviors and sharing information about the WHY for decisions. Since
       his hire approximately four months ago, David has brought much
       needed stability and consistency of policy to EMMC Family Medicine
       Orono. One of his greatest strengths is ensure that staff are treated
       fairly.

 PSAMF ¶ 97, DRPSAMF ¶ 97.

       The following is a summary of Mr. Ako-Annan’s employment evaluations and

 those of other EMMC primary care practice managers, who were all white women.

 PSAMF ¶ 130; DRPSAMF ¶ 130. R.W., the Brewer practice manager, had overall

 scores of 4.45 in 2017 and 4.30 in 2018. PSAMF ¶ 130(b); DRPSAMF ¶ 130(b). C.G.,

 the Husson Family Medicine practice manager, had an overall score of 4.45 in 2017.

 PSAMF ¶ 130(c); DRPSAMF ¶ 130(c). D.L., the subsequent Husson Family Medicine

 practice manager had an overall score of 2.70 in 2019, with comments indicating that

 she struggled with her workload. PSAMF ¶ 130(d); DRPSAMF ¶ 130(d). Ms. Ashe

 noted in her evaluator comments for D.L. in 2019 that the transition to a new

 electronic medical record (EMR) software and the loss of staff in the practice were

 factors D.L. had to face. PSAMF ¶ 130(e); DRPSAMF ¶ 130(e). M.J., the Hampden

 Family Medicine practice manager, had overall scores of 4.60 in 2015, 3.50 in 2016,

 4.35 in 2017, 4.30 in 2018, and 3.70 in 2019. PSAMF ¶ 130(f); DRPSAMF ¶ 130. R.S.,

 the practice manager at Cutler Health at the University of Maine in Orono, Maine,

 had overall scores of 3.0 in 2016, 4.55 in 2017, 2.30 in 2018, and 3.40 in 2019. PSAMF

 ¶ 130(g); DRPSAMF ¶ 130(g).

       Mr. Ako-Annan’s overall performance review scores were 4.20 in 2015, 3.15 in

 2016, 4.20 in 2017, and 4.30 in 2018. PSAMF ¶ 130(a); DRPSAMF ¶ 130(a). In Ms.

                                           56
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 57 of 94             PageID #: 1042




 Ashe’s first evaluation of Mr. Ako-Annan, there were no significant issues in his

 performance.      PSAMF ¶ 131; DRPSAMF ¶ 131.            Ms. Ashe’s final performance

 evaluation of Mr. Ako-Annan before his termination included the following comment:

        David has worked this year to maintain access and increase productivity
        in his practice. He has demonstrated increased participation via
        interacting and sharing of ideas in our manager's meetings. He has
        continued to work with his clinical lead [S.N.] to improve communication
        and mentor her with leading the clinical staff effectively.

 PSAMF ¶ 132. There was nothing in Ms. Ashe’s evaluation comments on Mr. Ako-

 Annan’s 2018 evaluation that raised concerns from a human resources perspective.

 PSAMF ¶ 133; DRPSAMF ¶ 133. For the year 2019, the year in which EMMC

 terminated Mr. Ako-Annan, Ms. Ashe’s own performance score was 2.90, down from

 a high of 4.45 in 2017. PSAMF ¶ 134; DRPSAMF ¶ 134.

 III.   THE PARTIES’ POSITIONS

        A.    EMMC’s Motion for Summary Judgment

        EMMC moves for summary judgment on the basis of causation. Def.’s Mot.

 at 2. In brief, EMMC contends that “[e]ven viewing the facts in the light most

 favorable to [Mr. Ako-Annan], . . . [t]here is absolutely no evidence to tie his race, his

 sex, or his alleged whistleblowing activities to his termination and accordingly,

 EMMC is entitled to judgment as a matter of law.” Id.

              1.      Count II: The Race and Sex Discrimination Claims

        EMMC first urges that it “is entitled to summary judgment on [Mr. Ako-

 Annan’s] race and sex discrimination claims.”        Id. at 9.   EMMC says summary

 judgment is proper because Mr. Ako-Annan cannot state a prima facie case for



                                            57
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 58 of 94         PageID #: 1043




 employment discrimination and that, even if he could, “EMMC had a legitimate,

 nondiscriminatory reason for terminating [Mr. Ako-Annan] that was not mere

 pretext.” Id. at 9-11.

       EMMC argues that Mr. Ako-Annan’s prima facie case of employment

 discrimination is defective for two reasons. Id. at 9. First, EMMC asserts Mr. Ako-

 Annan “cannot demonstrate” that “he met his employer’s expectations.” Id. Second,

 EMMC argues that Mr. Ako-Annan presented no evidence that “similarly-situated

 employees outside the protected class received more favorable treatment.” Id. at 10.

       Even if Mr. Ako-Annan presented a prima facie case of employment

 discrimination, EMMC insists that its reasons for terminating Mr. Ako-Annan were

 not a pretext for race and sex discrimination. Id. at 11. EMMC emphasizes that it

 received “complaints from Orono staff and medical providers and [Mr. Ako-Annan’s]

 blatant insubordination to Worster.” Id. EMMC says Mr. Ako-Annan’s “termination

 was based on the staff and provider complaints about his management of the Orono

 practice and because he could not move the Orono practice forward.” Id. EMMC

 further stresses that Mr. Ako-Annan’s claims of racial and gender discrimination “are

 both based on alleged discriminatory animus of [his] supervisor, Donna Ashe.” Id.

 EMMC urges that even if Ms. Ashe’s conduct was discriminatory, “it was Worster,

 not Ashe, who made the termination decision.” Id.

       EMMC disputes that Ms. Ashe’s statements constitute discriminatory animus.

 EMMC notes that Mr. Ako-Annan “was always a racial minority and he was always

 a male” and that he conceded “he got along well with Ashe for the first year and a



                                          58
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 59 of 94           PageID #: 1044




 half they worked together.” Id. at 12. It asserts that Ms. Ashe’s statement that she

 had a Black foster child is “wholly insufficient” to show discriminatory animus. Id.

 According to EMMC, Ms. Ashe’s statement “may have been insensitive,” but “it is not

 blatantly racist and there is no connection between her comment and the decision to

 terminate [Mr. Ako-Annan] years later for the failure to effectively manage the Orono

 office after receiving and investigating multiple complaints from staff and providers.”

 Id. at 12-13.

       EMMC also contends Mr. Ako-Annan cannot establish sex discrimination

 caused his termination. Id. at 13. It urges that Mr. Ako-Annan’s only admissible

 evidence of sex discrimination is that “he was the only male Practice Manager at

 EMMC.” Id. EMMC asserts that Mr. Ako-Annan’s implication that his termination

 was “necessarily discriminatory” and “pretextual” “proves too much” because Mr.

 Ako-Annan “cannot connect the composition of other practice managers to EMMC’s

 decision to terminate” Mr. Ako-Annan.          Id. at 13-14.   EMMC concludes that

 “[b]ecause [Mr. Ako-Annan] cannot demonstrate that unlawful discrimination caused

 his termination or that EMMC’s reason was pretextual, his race and sex

 discrimination claims fail.” Id. at 14.

                 2.   Count III: The Maine Whistleblower Protection Act Claims

       EMMC also argues that the Court should enter summary judgment in its favor

 on Mr. Ako-Annan’s claims under the Maine Whistleblower Protection Act, 26 M.R.S.

 § 833, et seq. (MWPA). Id. EMMC says that Mr. Ako-Annan’s “[M]WPA claim cannot

 survive summary judgment” because he failed to establish two elements of the prima



                                           59
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 60 of 94              PageID #: 1045




 facie case: (1) that he engaged in a protected activity and (2) that his protected activity

 caused an adverse employment decision. Id.

       EMMC submits that Mr. Ako-Annan did not engage in protected activity under

 the MWPA. Id. at 15. First, it argues that although Mr. Ako-Annan claims he

 reported Fair Medical Leave Act (FMLA) fraud, this was not protected activity

 because “he was not opposing illegal acts on the part of his employer, but rather . . .

 was frustrated that some of his employees received doctor’s notes . . . permitting them

 to be absent from work.” Id. Moreover, due to a more than one-year lapse in time

 between Mr. Ako-Annan reporting his FMLA fraud concerns to Ms. Ashe and his

 eventual firing, EMMC says that “there is no evidence in this record upon which a

 reasonable juror could find the requisite causal link between” Mr. Ako-Annan

 reporting the suspected fraud and his eventual termination. Id. at 16.

       Second,    EMMC      argues    that   Mr.   Ako-Annan’s     reporting    of   alleged

 overprescribing of opioids at the Orono practice was not a protected activity under

 the MWPA.       Id.   It contends that Mr. Ako-Annan “had absolutely no personal

 knowledge that Dr. R. was overprescribing opioids” but merely “pass[ed] on to [Ms.]

 Ashe what he had been told by one of Dr. R.’s former medical assistants.” Id. EMMC

 points out that the allegation about Dr. R. concerned his previous employer and “it is

 undisputed that while he was at EMMC . . . Dr. R. has never been flagged” for

 overprescribing opiates. Id. at 17. EMMC submits that the lapse of time between

 when Mr. Ako-Annan voiced his concerns about Dr. R overprescribing opioids and

 Mr. Ako-Annan’s termination does not support an inference of causation. Id.



                                             60
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 61 of 94            PageID #: 1046




       B.     David Ako-Annan’s Opposition

              1.     Count II: Race and Sex Discrimination

       Mr. Ako-Annan argues that he made a prima facie case of race and sex

 discrimination. Pl.’s Opp’n at 6. According to Mr. Ako-Annan, EMMC does not

 “seriously challenge” his claim of disparate treatment because a prima facie case of

 employment discrimination does not require “that the plaintiff show that the

 [plaintiff’s position] was filled by a person not possessing the protected attribute” but

 instead requires “proof that ‘the employer had a continued need for someone to

 perform the same work after the complainant left.’” Id. at 7 n.5 (quoting Cumpiano

 v. Banco Santander P.R., 902 F.2d 148, 153, 155 (1st Cir. 1990)).

       Mr. Ako-Annan also insists that he “was qualified for the position of Practice

 Manager as demonstrated by his MBA in Healthcare Management and his Master’s

 Degree in Human Relations Counseling.”          Id. at 7.   He highlights his positive

 performance reviews and says “[t]here was nothing in Ms. Ashe’s evaluation

 comments in [his] last performance review in 2018 that raised any concerns.” Id. Mr.

 Ako-Annan therefore concludes that when the evidence is viewed in the light most

 favorable to him, it “demonstrates that any difficulties he experienced in maintaining

 staff morale in his office in 2019 were due to systemic issues and lack of support from

 upper management.”       Id. at 7-8.   “More importantly,” he claims “the evidence

 demonstrates that his supervisor, Ms. Ashe, a person with demonstrable racial

 antagonism toward Mr. Ako-Annan, undermined Mr. Ako-Annan’s authority in the




                                            61
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 62 of 94          PageID #: 1047




 practice in a variety of ways which contributed to the difficulties within the Orono

 practice.” Id. at 8.

        Mr. Ako-Annan concedes that EMMC had facially legitimate non-

 discriminatory grounds to terminate his employment. Id. However, he argues there

 are genuine issues of material fact as to whether those reasons were a pretext for

 intentional discrimination. Id. Specifically, he points to “six recognized indicia of

 illegal discrimination.” Id.

        First, citing Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 147

 (2000), Mr. Ako-Annan claims that “[r]ejection of the employer’s proffered reason for

 terminating an employee permits an inference of discriminatory conduct.” Id. Here,

 Mr. Ako-Annan claims that despite the allegations of his “blatant insubordination to

 Worster” and “complaints from staff and providers in Orono,” other record evidence

 suggests that these reasons were not the true basis for his termination. Id. at 9. Mr.

 Ako-Annan points to the statements of Sonya Michaud and S.N., who both spoke

 positively of Mr. Ako-Annan. Id. He highlights that “Ms. Michaud perceived that

 Ms. Ashe was unprofessional because she was condescending and showed favoritism

 to certain Orono employees.” Id. Moreover, he notes that Ms. Michaud and S.N.

 believed “it was an extensive backlog . . . [and] absenteeism and the failure of the

 team to work together” at the Orono practice that was causing the difficulties, rather

 than Mr. Ako-Annan’s actions. Id. He also observes “Dr. R2, a longtime provider in

 Orono, informed Ms. Ashe that Mr. Ako-Annan was being a good [soldier] and that




                                          62
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 63 of 94            PageID #: 1048




 the real problems in the practice were due to mismanagement at the upper levels of

 EMMC.” Id. at 9-10.

       Mr. Ako-Annan draws the Court’s attention to “record evidence that race and

 sex based animus permeated the relationship between [himself] and Ms. Ashe.” Id.

 at 10. He notes that “during a performance review, [Ms. Ashe] suggested “that Mr.

 Ako-Annan should look for work elsewhere in the organization” and that “[w]hen Mr.

 Ako-Annan questioned her, [she] commented that she could not be racist because she

 had a black foster child.” Id. Furthermore, he highlights that Ms. Ashe “informed

 her supervisor that Mr. Ako-Annan had raised the subject of ‘diversity’ in Orono

 which was becoming ‘uncomfortable’ to her” and that “Mr. Ako-Annan submitted a

 direct claim of discrimination to Mr. Reid about Ms. Ashe in 2016.” Id.

       Mr. Ako-Annan also submits that he “faced similar, racially offensive remarks

 from Ms. Ashe during the May 22, 2017 meeting when he raised concerns of disparate

 treatment between himself and other women practice managers.” Id. He states that

 he “immediately submitted a complaint of race discrimination to EMMC” and that

 Ms. Ashe was not disciplined despite making a comment EMMC regarded as

 “inappropriate.” Id. He also points out that he “was subjected to written [counseling]

 for the manner in which he voiced his discrimination concern to Ms. Ashe.” Id. Thus,

 Mr. Ako-Annan says “[a] jury could conclude that Ms. Ashe, motivated by race and

 gender bias toward Mr. Ako-Annan, fostered a deteriorating atmosphere to challenge

 Mr. Ako-Annan’s ability to lead the practice” and therefore find that “prohibited

 factors were the actual motivating reasons” for his termination. Id. at 10-11.



                                          63
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 64 of 94           PageID #: 1049




       As a second ground for a finding of race and sex discrimination, Mr. Ako-Annan

 says that the historical lack of racial minorities at the Orono Practice, “when coupled

 with other evidence of pretext may permit a reasonable jury to find that” he “was the

 victim of discrimination based on one or more minority characteristics.” Id. at 11

 (quotation omitted).    Here, Mr. Ako-Annan notes that “[t]he EMMC Primary

 Practices were not a diverse workplace and there were no efforts to improve diversity

 in Orono during Donna Ashe’s tenure.” Id.

       Mr. Ako-Annan argues there is “evidence of implicit bias and stereotypes”

 against him. Id. He says that “[a]n inference of prohibited stereotypical thinking is

 raised by the fact that [he] was the only black male practice manager and he was the

 only black male in the Orono practice.” Id. Mr. Ako-Annan claims there is a risk of

 “stereotypical thinking . . . whenever there is a single employee in a protected class

 who is under evaluation.” Id. at 12 (citing Price Waterhouse v. Hopkins, 490 U.S. 228,

 235-36 (1989)).

       Mr. Ako-Annan submits that the record “amply support[s]” that “EMMC may

 be tone deaf toward concerns of racism and sexism.” Id. at 13. He emphasizes that

 he was the interim manager of the Husson Family Practice, but that Ms. Ashe did

 not consider him for the full-time position. Id. In addition, he claims he submitted

 three claims of race discrimination to EMMC in 2013, 2016, and 2017, “but there is

 no evidence of any significant action by EMMC.” Id. Instead, Mr. Ako-Annan says

 he “was criticized by Ms. Ashe for raising diversity concerns during his 2016

 performance evaluation.”     Id.   Furthermore, Mr. Ako-Annan says Ms. Ashe’s



                                           64
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 65 of 94                  PageID #: 1050




 comments that he “was not a good fit in the [Orono] practice and that he might

 consider looking for work elsewhere in the organization” is “an indicator of implicit

 bias.” Id. He also faults EMMC for censuring him “for raising his voice to express

 his frustration over what he perceived to be a dual standard of treatment and Ms.

 Ashe’s remark that she had a Black” foster child.               Id.   He says that despite

 investigating Mr. Ako-Annan’s 2017 complaint, EMMC “was not aware that one of

 the few other people of color left the Orono practice in 2017 due to her own concerns

 of racism” and that “EMMC did not conduct any inquiry as to why Ms. Ashe was

 hiring only white female practice managers.” Id.

        Mr. Ako-Annan asserts that his meeting with Mr. Reid and Ms. Ashe further

 corroborates his claim that EMMC was implicitly biased against his race. Id. He

 flags that Mr. Reid told him “the importance of showing his supervisor respect & to

 always behave in a professional manner” and says that “[i]n the context of race

 relations in American history, this comment is reminiscent of the command to obey

 the plantation master regardless of any perceived injustice.” Id. On the whole Mr.

 Ako-Annan urges that “EMMC conveyed the message . . . that he should not get out

 of place by raising concerns of lack of diversity, and race and sex based double

 standards.” Id. at 13-14.

        In addition, Mr. Ako-Annan disputes EMMC’s assertion that he was

 “insubordinate when he refused to name names to support his contention that he

 raised in the April 3 meeting with Ms. Worster and Ms. Ashe.” 96 Id. at 14. He claims


 96     The Court suspects Mr. Ako-Annan is referring to the April 2, 2019 meeting among Mr. Ako-
 Annan, Ms. Ashe, and Ms. Worster.

                                               65
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 66 of 94           PageID #: 1051




 this assertion is “indicative of implicit racial bias as well” because “EMMC H.R. was

 aware or should have been aware that [he] had raised concerns of race and/or sex

 discrimination in 2013, 2016 and 2017 but each of those instances proved to be

 wanting . . . and he was sanctioned for raising his concerns of discrimination in 2017

 because he was too loud.” Id. He emphasizes that “[i]t never occurred to EMMC’s

 H.R. that a black man who had been through three prior instances of discrimination

 and who had been sanctioned in the most recent instance might decline to name

 names, reflecting an attitude that is highly insensitive to a minority.” Id.

       Mr. Ako-Annan’s fourth claim that his termination was pretextual concerns

 the comments made by Ms. Ashe.         Id.     He says “Ms. Ashe’s racial hostility is

 demonstrated by . . . two actions.” Id. at 14-15. First, he notes that “she disavow[ed]

 racism because she has a Black foster child” and second, “she complain[ed] to her

 supervisor that Mr. Ako[-]Annan raised the issue of ‘diversity,’ a topic that made her

 feel ‘uncomfortable.’”   Id. at 15.    Because of Ms. Ashe’s involvement in the

 investigation of Mr. Ako-Annan in 2019, Mr. Ako-Annan says “her statements are

 more probative of racial animus than mere ‘stray remarks.’” Id. at 15. Rather, he

 says that as “the lead investigator in 2019” a jury may find a causal nexus between

 Ms. Ashe’s remarks and EMMC’s ultimate decision to terminate Mr. Ako-Annan. Id.

       Fifth, Mr. Ako-Annan claims his termination was pretextual because Ms. Ashe

 demonstrated hostility toward him and worked to undermine him. Id. Mr. Ako-

 Annan says that “the record demonstrates that Ms. Ashe was setting [him] up for

 failure and applying different standards to him.” Id. at 16. He observes that Ms.



                                           66
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 67 of 94           PageID #: 1052




 Ashe “rebuffed Mr. Ako-Annan’s requests for additional support and medical staff,”

 “diverted essential Orono staff to other practices without informing Mr. Ako-Annan

 which added to the workload of the remaining staff, requiring seven days a week

 efforts with little reduction in backlog,” and exclusively hired white women to fill

 practice manager positions. Id. at 16-17.

       Sixth, Mr. Ako-Annan urges the reasons for his termination were pretextual

 because of evidence that “his alleged performance issues are due to factors beyond

 [his] control.” Id. at 17. He says “[a] jury might find it to be discriminatory to hold

 Mr. Ako-Annan solely accountable for the systemic failures at EMMC affecting all

 the primary care practices.” Id. He notes that EMMC’s human resources department

 had heard of insufficient staffing at several of its locations, and Ms. Ashe confirmed

 Mr. Ako-Annan “expressed his view that he was not getting sufficient support from

 upper management on various matters.” Id. Mr. Ako-Annan also points out that

 EMMC recognized “that chronic understaffing was detrimental to morale” but was

 nevertheless asking practice managers “to meet national revenue goals” and

 “implement new electronic medical records and document management systems

 which created additional staff pressures.” Id.

              2.     Count III: The Maine Whistleblower Protection Act Claims

       Mr. Ako-Annan argues his MWPA claim should survive summary judgment.

 Id. at 18-20. He says that he engaged in MWPA protected activities by reporting Dr.

 R to Ms. Ashe for FMLA fraud and overprescribing opioids. Id. at 18. Mr. Ako-Annan

 also contends three pieces of evidence establish causation for his MWPA claim. Id.



                                             67
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 68 of 94           PageID #: 1053




 at 20. First, he argues “Dr. R was aware that Mr. Ako-Annan had raised the FMLA

 fraud and opioid prescription issues.” Id. Second, he notes that “[o]n March 29, 2019,

 Dr. R. expressed to Donna Ashe his disappointment that it appeared Mr. Ako-Annan

 would remain in his position as practice manager after Ms. Ashe’s investigation.” Id.

 Third, he claims “Ms. Ashe apparently informed Ms. Worster of Dr. R’s position

 regarding Mr. Ako-Annan.” Id. Mr. Ako-Annan points out that EMMC informed him

 of his termination two days after Ms. Ashe relayed this information to Ms. Worster.

 Id. Therefore, he says “a jury may infer that Dr. R. made his recommendation that

 Mr. Ako Annan be removed from the Orono practice to retaliate against Mr. Ako-

 Annan’s protected conduct concerning Dr. R.” Id.

       C.     EMMC’s Reply

       EMMC concludes Mr. Ako-Annan “is left with a record that establishes little

 more than that he was the only practice manager who was Black and male and that

 he was terminated.” Def.’s Reply at 1. EMMC submits that these facts “are simply

 insufficient to create a question of material fact as to whether [Mr. Ako-Annan’s]

 protected status motivated EMMC’s decision to terminate his employment.” Id.

 Furthermore, EMMC characterizes the MWPA claim as “even thinner” because it is

 rooted in “a single email that Dr. R sent to [Ms.] Ashe expressing his frustration that

 [Mr. Ako-Annan] was still employed.” Id. As EMMC stresses however, Mr. Ako-

 Annan offered “no evidence to tie that email into [Ms.] Worster’s decision to terminate

 him.” Id.




                                           68
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 69 of 94           PageID #: 1054




       EMMC criticizes Mr. Ako-Annan’s attempt to place blame for his termination

 on Ms. Ashe by “claiming that she was motivated by racial and/or sex animus and

 that she was the ultimate engineer of his termination, either by making the job more

 difficult for him or by participating in the investigation of complaints made by his

 employees.” Id. at 5. EMMC says “it appears that [Mr. Ako-Annan] is proceeding

 under a cat’s paw analysis which would require that he show: (1) that his supervisor

 exhibited discriminatory animus; and (2) that the final decision maker – Ms. Worster

 – acted as the conduit of the supervisor’s prejudice.” Id. EMMC contends that Mr.

 Ako-Annan “has failed to bear that burden under either prong.” Id.

       EMMC also argues Mr. Ako-Annan cannot “show that [Ms.] Ashe’s adverse

 treatment of him was due to his race or sex.” Id. It submits that most of the proffered

 facts supporting this assertion are inadmissible and observes that “[a]lthough [Mr.

 Ako-Annan] faults [Ms.] Ashe for failing to give him sufficient resources to be

 successful, he acknowledges that most other practices were similarly strapped.” Id.

 at 6. Moreover, EMMC observes that Ms. Worster’s decision to terminate Mr. Ako-

 Annan was rooted not only in Ms. Ashe’s investigation into Mr. Ako-Annan, but also

 from Mr. Zelz’s investigation and oral report. Id. In addition, EMMC notes that Ms.

 Worster terminated Mr. Ako-Annan after he failed “to provide her with the

 information she requested or any potentially mitigating information related to the

 complaints.”   Id.   EMMC argues that “[t]here is no record evidence that [Ms.]

 Worster’s directive to [Mr. Ako-Annan] at the meeting on April 2, 2019 was somehow




                                           69
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 70 of 94           PageID #: 1055




 influenced or orchestrated by [Ms.] Ashe or [Ms.] Worster was otherwise just a rubber

 stamp for [Ms. Ashe].” Id.

       Finally, EMMC addresses Ms. Ashe’s statement that she had a Black foster

 child and her “complaint to Michael Reid that [Mr. Ako-Annan] brought up diversity

 during his evaluation.” Id. at 7. EMMC acknowledges that “[t]hese comments,

 although perhaps insensitive, are not discriminatory.” Id. Moreover, EMMC says

 that Mr. Ako-Annan “can show no connection whatsoever – temporal or contextual –

 between comments [Ms.] Ashe made in 2017 and [Ms.] Worster’s decision to

 terminate him in 2019.” Id.

 IV.   LEGAL STANDARD

       Summary judgment is proper when “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” FED. R. CIV. P. 56(a). “Genuine issues of fact are those that a factfinder could

 resolve in favor of the nonmovant, while material facts are those whose ‘existence or

 nonexistence has the potential to change the outcome of the suit.’” Green Mountain

 Realty Corp. v. Leonard, 750 F.3d 30, 38 (1st Cir. 2014) (quoting Tropigas de P.R.,

 Inc. v. Certain Underwriters at Lloyd’s of London, 637 F.3d 53, 56 (1st Cir. 2011)).

       When the movant “has made a preliminary showing that there is no genuine

 issue of material fact, the nonmovant must ‘produce specific facts, in suitable

 evidentiary form, to . . . establish the presence of a trialworthy issue.’” McCarthy v.

 City of Newburyport, 252 F. App’x 328, 332 (1st Cir. 2007) (alteration in original)

 (quoting Triangle Trading Co. v. Robroy Indus., Inc., 200 F.3d 1, 2 (1st Cir. 1999)).



                                           70
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 71 of 94           PageID #: 1056




 The nonmoving party must provide “‘enough competent evidence’ to enable a

 factfinder to decide in its favor on the disputed claims.” Carroll v. Xerox Corp., 294

 F.3d 231, 237 (1st Cir. 2002) (quoting Goldman v. First Nat’l Bank of Bos., 985 F.2d

 1113, 1116 (1st Cir. 1993)). Then, a court “views the facts and draws all reasonable

 inferences in favor of the nonmoving party,” Ophthalmic Surgeons, Ltd. v. Paychex,

 Inc., 632 F.3d 31, 35 (1st Cir. 2011), but disregards “[c]onclusory allegations,

 improbable inferences, acrimonious invective, or rank speculation.” Mancini v. City

 of Providence ex rel. Lombardi, 909 F.3d 32, 38 (1st Cir. 2018) (quoting Ahern v.

 Shinseki, 629 F.3d 49, 54 (1st Cir. 2010)).     “[T]he plain language of Rule 56(c)

 mandates entry of summary judgment . . . against a party who fails to make a showing

 sufficient to establish the existence of an element essential to that party’s case, and

 on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

 477 U.S. 317, 322 (1986).

 V.    DISCUSSION

       EMMC moves for summary judgment on Mr. Ako-Annan’s claims under Title

 VII the Maine Whistleblower Protection Act (MWPA). The Court denies the motion

 because genuine issues of material fact preclude summary judgment.

       A.     The Title VII Claims: Race and Sex Discrimination

       Mr. Ako-Annan claims EMMC fired him because of race and sex discrimination

 in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

 Compl. ¶¶ 21-23. In relevant part, Title VII provides:

       (a) Employer Practices. It shall be an unlawful employment practice
          for an employer—

                                           71
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 72 of 94            PageID #: 1057




           (1) to fail or refuse to hire or to discharge any individual, or
              otherwise to discriminate against any individual with respect to
              his compensation, terms, conditions, or privileges of employment,
              because of such individual’s race, color, religion, sex, or national
              origin . . . .

 42 U.S.C. § 2000e-2(a)(1).     Section 2000e-2(a)(1) “prohibit[s] all discriminatory

 practices in whatever form which create inequality in employment opportunity,

 reaching beyond conscious racism to root out stereotyped thinking and other forms of

 less conscious bias in employment decisions.” Brandt v. Fitzpatrick, 957 F.3d 67, 75

 (1st Cir. 2020) (citing Thomas v. Eastman Kodak Co., 183 F.3d 38, 42, 58-61 (1st Cir.

 1999)) (internal quotation marks omitted).

       In Title VII parlance, Mr. Ako-Annan brings a “disparate treatment” claim.

 Cumpiano v. Banco Santander de P.R., 902 F.2d 148, 156 (1st Cir. 1990). Such a

 claim “arises when an employer treats an employee less favorably than others

 because of [the employee’s] race, color, religion, sex, or national origin.” Id. Because

 Mr. Ako-Annan “does not allege there is evidence of direct discrimination, [the Court

 must] apply the familiar three-step, burden-shifting framework established in

 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), for allegations of

 circumstantial evidence of discrimination.” Taite v. Bridgewater State Univ. Bd. of

 Trs., 999 F.3d 86, 93 (1st Cir. 2021).

       A McDonnell Douglas analysis has three steps. Ray v. Ropes & Gray LLP, 799

 F.3d 99, 113 (1st Cir. 2015). First, a Title VII plaintiff must establish a prima facie

 case of employment discrimination. Id. at 113.       The prima facie case is “a small

 showing that is not onerous and is easily made.” Kosereis v. Rhode Island, 331

                                           72
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 73 of 94                           PageID #: 1058




 F.3d 207, 213 (1st Cir. 2003) (internal citations and quotation marks omitted).

 Although a Title VII plaintiff’s prima facie case may differ depending on the facts, it

 generally requires that a plaintiff show “(1) he is a member of a protected class; (2)

 he was qualified for the job; (3) the employer took an adverse employment action

 against him; and (4) the position remained open or was filled by a person with similar

 qualifications.” 97 Cham v. Station Operators, Inc., 685 F.3d 87, 93 (1st Cir. 2012)

 (quoting Kosereis, 331 F.3d at 212-13); McDonnell Douglas, 411 U.S. at 802 n.13

 (“The facts necessarily will vary in Title VII cases, and the specification above of the

 prima facie proof required from [the plaintiff] is not necessarily applicable in every

 respect to differing factual situations”).

         When a Title VII plaintiff makes a prima facie case of employment

 discrimination, “the burden of production shifts to the defendant to produce evidence

 that the adverse employment actions were taken for a legitimate, nondiscriminatory

 reason.” Cham, 685 F.3d at 94 (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,

 507 (1993)) (internal quotation marks omitted). “This burden is one of production,



 97       Mr. Ako-Annan’s opposition brief takes issue with EMMC’s formulation of the Title VII prima
 facie case. Pl.’s Opp’n at 7 n.5. EMMC draws its legal standard from Prescott v. Higgins, 538 F.3d 32,
 41 (1st Cir. 2008) and Fontánez-Nuñez v. Janssen Ortho LLC, 447 F.3d 50, 55 (1st Cir. 2006). Def.’s
 Mot. at 9. Mr. Ako-Annan is most concerned with EMMC’s formulation of the fourth element and
 insists “the First Circuit has held that it is not necessary that the plaintiff show that the person hired
 was filled by a person not possessing the protected attribute.” Pl.’s Opp’n at 7 n.5. Instead, he says,
 “the ‘fourth prong’ may be established with proof that ‘the employer had a continued need for someone
 to perform the same work after the complainant left.’” Id. (quoting Cumpiano, 902 F.3d at 155).
          The parties are talking past one another, although their confusion is somewhat
 understandable. Prescott states two different prima facie cases for Title VII disparate treatment
 claims. See Prescott, 538 F.3d at 40-41. EMMC cited the elements that appear on page 41, which
 applies to discrimination in compensation; however, Mr. Ako-Annan faults EMMC’s brief for allegedly
 misstating the legal standard on page 40, which applies to claims of discrimination in hiring and firing
 decisions. Although the legal standard on page 40 is more applicable to this case, the Court rejects
 Mr. Ako-Annan’s implication that EMMC filed a misleading statement of law.

                                                    73
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 74 of 94          PageID #: 1059




 not persuasion; it ‘can involve no credibility assessment.’”    Reeves v. Sanderson

 Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (quoting St. Mary’s Honor Ctr., 509

 U.S. at 509).

       If a defendant produces legitimate, non-discriminatory reasons for the

 plaintiff’s termination, the McDonnell Douglas inquiry continues to step three.

 Theidon v. Harvard Univ., 948 F.3d 477, 495 (1st Cir. 2020). At step three, “the

 McDonnell Douglas framework ‘disappears’ and the sole remaining issue is

 ‘discrimination vel non.’” Ray, 799 F.3d at 113 (quoting Cham, 685 F.3d at 93). “[T]he

 burden of production shifts back to [the plaintiff] to show by a preponderance of the

 evidence . . . that [the employer’s] articulated reason for [the adverse employment

 action] is pretextual and that the actual reason is discriminatory.” Taite, 999 F.3d

 at 94 (internal citation omitted).

                 1.   Prima Facie Case

       EMMC urges the Court to grant its motion for summary judgment because Mr.

 Ako-Annan has not made a prima facie showing that he “met [EMMC’s] expectations”

 and that “similarly-situated employees received more favorable treatment.” Def.’s

 Mot. at 1-2. The Court rejects EMMC’s arguments as without merit.

                      a.    Whether David Ako-Annan was Qualified

       Mr. Ako-Annan made a prima facie showing that he was qualified for the

 position of practice manager. “The issue of job qualifications must be viewed in an

 objectively reasonable way.” Cumpiano, 902 F.2d at 154. In a discharge case like

 this, “the employer ‘has already expressed a belief that [the plaintiff] is minimally



                                          74
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 75 of 94             PageID #: 1060




 qualified,’ by previously ‘hiring the employee.’” Caraballo-Caraballo v. Corr. Admin.

 de P.R., 892 F.3d 53, 59 (1st Cir. 2018) (quoting Gregory v. Daly, 243 F.3d 687, 696

 (2d Cir. 2001) (alteration in Caraballo-Caraballo)). Thus, “courts will rarely need to

 compare the plaintiff’s credentials with the employer’s stated job requirements.” Id.

 at 59-60. Instead, “the plaintiff’s ability to satisfy the job qualifications element will

 ordinarily depend on whether [the plaintiff] was successfully performing [the] job at

 the time of [the] discharge or transfer, such that [the plaintiff] did not disqualify

 [themself] by performing poorly.” Id. at 60 (citing Acevedo-Parrilla v. Novartis Ex-

 Lax, Inc., 696 F.3d 128, 139 (1st Cir. 2012)).

       Mr. Ako-Annan satisfies his prima facie burden by pointing to several facts.

 First, he notes that he has an MBA in Healthcare Management and a master’s degree

 in Human Relations Counseling. Pl.’s Opp’n at 7; see also PSAMF ¶ 94; DRPSAMF

 ¶ 94. Second, he notes that he held the position of practice manager at the Orono

 Practice from 2013 to 2019. Pl.’s Opp’n at 7; R. ¶¶ 3, 22. Third, Mr. Ako-Annan

 highlights his positive performance reviews from his first supervisor, Ms. Lavallee,

 and later from Ms. Ashe. Pl.’s Opp’n at 7. He observes that his “performance scores

 on a scale of 1 to 5 under Donna Ashe's tenure were 4.20 in 2015; 3.15 in 2016; 4.20

 in 2017 and 4.30 in 2018.” Pl.’s Opp’n at 7 (citing PSAMF ¶ 130(a)). Furthermore,

 Mr. Ako-Annan reminds the Court that “[t]here was nothing in Ms. Ashe’s evaluation

 comments in Mr. Ako-Annan’s last performance review in 2018 that raised any

 concerns.” Id. (citing PSAMF ¶ 133). The Court further observes the Orono Practice

 had satisfactory financial performance during Mr. Ako-Annan’s tenure as practice



                                            75
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 76 of 94                 PageID #: 1061




 manager. PSAMF ¶ 157; DRPSAMF ¶ 157; PSAMF ¶ 159; DRPSAMF ¶ 159. Thus,

 Mr. Ako-Annan made a prima facie showing he was qualified for the practice manager

 position.

        EMMC resists the Court’s conclusion because “[t]he record demonstrates that

 [Mr. Ako-Annan’s] performance fell short of expectations in regard to his ability to

 manage his staff and maintain positive morale in the practice.” Def.’s Mot. at 9. The

 Court rejects EMMC’s argument because it runs contrary to binding precedent.

 “[T]he Court ‘cannot consider the employer’s alleged nondiscriminatory reason for

 taking an adverse employment action when analyzing the prima facie case.’” Putnam

 v. Reg’l Sch. Unit 50, No. 1:14-cv-00154-JAW, 2015 U.S. Dist. LEXIS 122458, at *100

 (D. Me. Sept. 15, 2015) (quoting Melendez v. Autogermana, Inc., 622 F.3d 46, 51 (1st

 Cir. 2010)); 98 Vélez v. Thermo King de P.R., Inc., 585 F.3d 441, 448 (1st Cir. 2009)

 (quoting Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 574 (6th Cir. 2003) (en

 banc)). Therefore, despite EMMC’s claims about Mr. Ako-Annan’s job performance,

 he met his prima facie burden to show he was qualified.

                      b.      Whether EMMC Had A Continued Need for Someone
                              to Perform the Same Work as David Ako-Annan
                              Following His Termination or Hired Someone
                              Outside the Protected Group

        When a Title VII plaintiff alleges wrongful termination on the basis of a

 protected characteristic, the plaintiff “can make out the fourth element of [the] prima

 facie case without proving that [the] job was filled by a person not possessing the


 98      The Court observes EMMC’s counsel was defense counsel in Putnam and made the same prima
 facie case argument that she advances here. Then, as now, Melendez very clearly foreclosed the
 argument.

                                               76
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 77 of 94           PageID #: 1062




 protected attribute.” Cumpiano, 902 F.2d at 155. Instead, a plaintiff may satisfy the

 fourth element of the Title VII prima facie case “either by showing that the position

 was filled by someone outside the protected group or that the employer had a

 continued need for someone to perform the same work after [the plaintiff] left.” Bina

 v. Providence Coll., 39 F.3d 21, 24-25 (1st Cir. 1994) (emphasis in original) (internal

 citation and quotation marks omitted).

       EMMC argues that summary judgment is proper because Mr. Ako-Annan

 “cannot establish that similarly situated employees received more favorable

 treatment” or that “similarly-situated white employees received more favorable

 treatment.” Def.’s Mot. at 10. The Court disagrees. As just explained, Mr. Ako-

 Annan has no burden to demonstrate disparate treatment during the course of his

 employment. Instead, the issue is whether Mr. Ako-Annan showed his “position was

 filled by someone outside the protected group or that [EMMC] had a continued need

 for someone to perform the same work after [Mr. Ako-Annan] left.” Bina, 39 F.3d

 at 24-25.

       Mr. Ako-Annan easily met this burden. He writes: “With respect to the fourth

 element, Mr. Ako-Annan was replaced by R.S., a white female. In contrast to Mr.

 Ako-Annan’s performance score of 4.30 in 2018, R.S[.]’s score for that year was 2.30.”

 Pl.’s Opp’n at 7 n.6 (citing PSAMF ¶ 130(g)). R.S. is neither male nor Black and

 therefore lacks the protected attributes that Mr. Ako-Annan possesses. PSAMF

 ¶¶ 81-82 (noting Mr. Ako-Annan was the only male and only non-white EMMC




                                           77
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 78 of 94           PageID #: 1063




 primary care practice manager in the greater Bangor area). Thus, Mr. Ako-Annan

 made a prima facie case of employment discrimination.

              2.     Non-Discriminatory Justification

       Mr. Ako-Annan “does not contest that EMMC has asserted reasons which, on

 their face, purport to be legitimate, non-discriminatory reasons for his termination.”

 Pl.’s Opp’n at 8.   The Court agrees.    The undisputed record shows EMMC had

 knowledge of numerous complaints about Mr. Ako-Annan’s poor leadership,

 communication, and inability to manage the Orono Practice without incident. The

 record also contains evidence that Ms. Worster terminated Mr. Ako-Annan after he

 did not comply with her order to provide corroborating evidence of his race and sex

 discrimination claims and because she did not believe Mr. Ako-Annan could move the

 Orono Practice forward. Accordingly, the Court concludes EMMC met its burden of

 producing legitimate, non-discriminatory reasons for Mr. Ako-Annan’s termination.

              3.     Pretext

       The Court must next determine whether Mr. Ako-Annan “produce[d] evidence

 creating a genuine issue of fact as to whether: (1) [EMMC’s] articulated reason for his

 termination was pretextual and (2) racial [and sex] discrimination was the real

 reason for his termination.” Joseph v. Lincare, 989 F.3d 147, 158 (1st Cir. 2021). The

 Court must “look at evidence of discrimination not in splendid isolation, but as part

 of an aggregate package of proof offered by the plaintiff.” Mesnick v. Gen. Electric

 Co., 950 F.2d 816, 824 (1st Cir. 1991). Mr. Ako-Annan may “use the same evidence

 to support both conclusions, provided that the evidence is adequate to enable a



                                           78
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 79 of 94           PageID #: 1064




 rational factfinder reasonably to infer that unlawful discrimination was a

 determinative factor in the adverse employment action.”           Santiago-Ramos v.

 Centennial P.R. Wireless Corp., 217 F.3d 46, 54 (1st Cir. 2000) (quoting Thomas, 183

 F.3d at 57).

       When considering pretext “a court’s focus must be on the perception of the

 decisionmaker, that is, whether the employer believed its stated reason to be

 credible.” Vélez, 585 F.3d at 452 (quoting Azimi v. Jordan’s Meats, Inc., 456 F.3d 228,

 246 (1st Cir. 2006)). However, under the so-called “cat’s paw” theory of liability,

 “corporate liability can attach when a neutral decisionmaker ‘rel[ies] on information

 that is manipulated by another employee who harbors illegitimate animus.’” Ameen

 v. Amphenol Printed Cirs., Inc., 777 F.3d 63, 70 (1st Cir. 2015) (quoting Cariglia v.

 Hertz Equip. Rental Corp., 363 F.3d 77, 86-87 (1st Cir. 2004)) (alteration in Ameen).

 “Cat’s paw” liability requires a plaintiff to “produce evidence that: (1) a non-

 decisionmaker motivated by a [discriminatory] animus committed an act intending

 to cause an adverse employment action; and (2) such act caused an adverse action.”

 McLean v. Delhaize Am. Distrib., LLC, No. 2:18-cv-00152-GZS, 2019 U.S. Dist. LEXIS

 145464, at *13 (D. Me. Aug. 27, 2019) (citing Ameen, 777 F.3d at 70-71).

       Mr. Ako-Annan offered no evidence that the final decision maker, Ms. Worster,

 fired him because of his race or sex. Thus, without expressly invoking the theory, Mr.

 Ako-Annan must be urging the Court to apply “cat’s paw” liability. To prevail, Mr.

 Ako-Annan must submit evidence upon which a jury could reasonably conclude (1)

 that Ms. Ashe exhibited discriminatory animus; and, (2) the final decisionmaker, Ms.



                                           79
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 80 of 94            PageID #: 1065




 Worster, was a conduit for Ms. Ashe’s prejudice. Harlow v. Potter, 353 F. Supp. 2d

 109, 115 (D. Me. 2005); Ameen, 777 F.3d at 70-71.

                     a.     Donna Ashe’s Discriminatory Animus

       Viewing the record in the light most favorable to Mr. Ako-Annan and drawing

 all reasonable inferences in his favor, there are a genuine disputes of material fact as

 to whether Ms. Ashe exhibited discriminatory animus toward Mr. Ako-Annan based

 on his race and sex. In his opposition to EMMC’s motion for summary judgment, Mr.

 Ako-Annan points to several actions by Ms. Ashe that could support findings she

 engaged in racial discrimination, sex discrimination, or both. Pl.’s Opp’n at 8-18.

       First, Mr. Ako-Annan highlights evidence that Orono Practice and EMMC

 were not diverse workplaces. Id. at 11. Supreme Court precedent establishes that

 “statistics as to [an employer’s] employment policy and practice may be helpful to a

 determination of whether” the employer’s conduct “conformed to a general pattern of

 discrimination against” a particular protected group. McDonnell Douglas, 411 U.S.

 at 805.   The First Circuit has similarly stressed that “a history of hiring and

 promotions that entirely excluded” certain protected groups “can be significant in

 assessing discriminatory animus.”      Ahmed v. Johnson, 752 F.3d 490, 503 (1st

 Cir. 2014).

       The statistics favor Mr. Ako-Annan. He was EMMC’s only male, only Black,

 and only non-white primary care practice manager in the Bangor area during Ms.

 Ashe’s tenure. PSAMF ¶¶ 81-82; DRPSAMF ¶¶ 81-82. Ms. Ashe was responsible for

 hiring the primary care practice managers and only hired white women on the three



                                           80
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 81 of 94            PageID #: 1066




 occasions in which vacancies arose.       PSAMF ¶¶ 88-89; DRPSAMF ¶¶ 88-89.

 Moreover, while the Orono Practice had eighty-four employees, Mr. Ako-Annan was

 one of only ten males. PSAMF ¶ 75; DRPSAMF ¶ 75.          He was also the only Black

 employee at the Orono Practice, and one of only four people of color who worked there.

 PSAMF ¶¶ 76-77; DRPSAMF ¶¶ 76-77. During Ms. Ashe’s tenure, EMMC made no

 efforts to improve diversity within the Orono Practice, despite Mr. Ako-Annan

 repeatedly raising EMMC’s lack of diversity to her. PSAMF ¶ 80; DRPSAMF ¶ 80;

 PSAMF ¶ 83; DRPSAMF ¶ 83.

       Taken alongside Mr. Ako-Annan’s other evidentiary proffers, a jury could

 reasonably view Ms. Ashe’s decision to hire only white women as practice managers

 as evidence that she harbored race and sex-based animus toward Mr. Ako-Annan. As

 Ms. Ashe did not herself hire Mr. Ako-Annan, her practice manager hiring decisions

 could show a potential pattern, albeit with a very small sample size, of excluding non-

 white and non-male applicants.      Under McDonnell Douglas and Ahmed, this is

 probative of discriminatory animus. At the same time, however, the Court is not

 convinced that Mr. Ako-Annan’s claims about the lack of diversity at the Orono

 Practice could support a jury finding that Ms. Ashe or EMMC acted with

 discriminatory animus.     The undisputed facts reflect that Mr. Ako-Annan was

 himself responsible for hiring decisions at the Orono Practice. R. ¶ 6.

       As Mr. Ako-Annan rightly observes, the lack of diversity at the Orono Practice

 is relevant for a different reason. Pl.’s Opp’n at 11-14. “The Supreme Court has long

 recognized that unlawful discrimination can stem from stereotypes and other types



                                           81
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 82 of 94        PageID #: 1067




 of cognitive biases, as well as from unconscious animus.” Thomas, 183 F.3d at 59.

 First Circuit precedent confirms that “the tendency of ‘unique’ employees (that is,

 single employees belonging to a protected class, such as a single female or single

 minority in the pool of employees) to be evaluated more harshly in a subjective

 evaluation process” may support a reasonable inference of discrimination. Id. at 61.

       Mr. Ako-Annan was a unique employee several times over. He was the only

 Black primary care practice manager at EMMC, the only male primary care practice

 manager, and the only Black employee at the Orono Practice.               Precedent

 acknowledges that an employee may be evaluated more harshly under these

 circumstances. Thomas, 183 F.3d at 61. Here, the record provides some support for

 Mr. Ako-Annan’s claim that he was evaluated more harshly than the white female

 practice managers. For example, when Ms. Ashe would meet with Mr. Ako-Annan,

 she would interrogate him, rather than work collaboratively.      PSAMF ¶ 129(d);

 DRPSAMF ¶ 129(d). Mr. Ako-Annan has raised enough evidence in this record to

 create a genuine issue of fact as to whether Ms. Ashe’s behavior toward him was very

 different from her behavior toward the white female practice managers, the female

 providers in the Orono Practice, and the female staff at the Orono Practice. PSAMF

 ¶ 129(d).   Under the circumstances, a jury could reasonably conclude Ms. Ashe

 harbored implicit race and sex-based bias toward Mr. Ako-Annan and that bias

 colored her evaluation and treatment of him.

       Ms. Ashe’s comments to Mr. Ako-Annan could further support a finding that

 she harbored discriminatory animus based on his race and sex. Pl.’s Opp’n at 14-15.



                                         82
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 83 of 94           PageID #: 1068




 Comments by a decision maker “close in time to the alleged adverse action can be

 probative” of discrimination. Burns v. Johnson, 829 F.3d 1, 12 (1st Cir. 2016) (citing

 Santiago-Ramos, 217 F.3d at 55). Mr. Ako-Annan argues three statements by Ms.

 Ashe could support a finding of discriminatory animus: (1) her statement during Mr.

 Ako-Annan’s 2016 performance review that he should look for work elsewhere at

 EMMC, (2) her statements about having a Black foster child, and (3) her email to Mr.

 Reid that Mr. Ako-Annan’s repeated requests to discuss diversity were “becoming

 uncomfortable.” Pl.’s Opp’n at 14-15.

       While Ms. Ashe’s statements are not unambiguous evidence of discrimination,

 a jury could still reasonably find the statements are probative of racial discrimination

 when taken as a whole. As for the first statement, a jury might find the statement

 shows Ms. Ashe held Mr. Ako-Annan in high regard by encouraging him to seek a

 promotion. At the same time, when viewed alongside other facts, such as Ms. Ashe’s

 exclusive hiring of white female practice managers, the statement could support the

 inference that Ms. Ashe hoped Mr. Ako-Annan would leave his job because she

 preferred to work with white women. Federal law endows the jury with the duty to

 determine which of these competing interpretations is correct.

       The significance of the statements about Ms. Ashe’s foster child is also a matter

 of interpretation. Perhaps, as EMMC suggests, a jury would conclude the statements

 are “insensitive” but fail to establish that Mr. Ashe had racial animus toward Mr.

 Ako-Annan. Def’s Mot. at 12. At the same time, a jury might decide context is

 important. While arguably innocuous in isolation, the statements may be inculpatory



                                           83
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 84 of 94          PageID #: 1069




 in context. Ms. Ashe first referenced her foster child in December 2016, when Mr.

 Ako-Annan questioned the accuracy of his performance review and raised concerns

 that Ms. Ashe was applying a race or sex-based double standard to him. DSMF ¶ 4;

 PRDSMF ¶ 4; PSAMF ¶ 111; DRPSAMF ¶ 111.               Ms. Ashe first responded by

 questioning Mr. Ako-Annan’s intelligence. DSMF ¶ 4; PRDSMF ¶ 4. Then, even

 though Ms. Ashe understood Mr. Ako-Annan was perceiving some unfairness because

 of his race or gender, she quickly rejected Mr. Ako-Annan’s concerns because of her

 foster child’s race. DSMF ¶ 4; PRDSMF ¶ 4; PSAMF ¶ 111; DRPSAMF ¶ 111.

       Ms. Ashe made a similar statement on May 22, 2017, when she met with Mr.

 Ako-Annan to discuss her first investigation into the complaints against him. DSMF

 ¶ 15; PRDSMF ¶ 15; DSMF ¶ 21; PRDSMF ¶ 21. Mr. Ako-Annan again accused Ms.

 Ashe of holding him to a different standard than the other practice managers and

 treating him in a racist manner. DSMF ¶¶ 17-18; PRDSMF ¶¶ 17-18; PSAMF ¶ 114;

 DRPSAMF ¶ 114. In response, Ms. Ashe said “my foster child is Black, so don’t talk

 to me about discrimination.”    DSMF ¶ 21; PRDSMF ¶ 21.          Viewing these two

 instances in context, a jury could reasonably conclude Ms. Ashe’s immediate

 resistance to Mr. Ako-Annan’s concerns about race and sex discrimination and her

 failure to take his concerns seriously are probative of race-based animus.

       Much the same can be said about Ms. Ashe’s December 2016 email to Mr. Reid

 expressing that Mr. Ako-Annan’s repeated attempts to talk about diversity were

 “becoming uncomfortable.” On the one hand, a reasonable jury may interpret this

 statement as expressing non-animus-driven discomfort with discussing race in the



                                          84
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 85 of 94           PageID #: 1070




 workplace. However, a jury could just as easily construe Ms. Ashe’s email as evidence

 of race-based hostility to Mr. Ako-Annan’s concerns about discrimination.

       In addition to arguing that the foregoing facts support a finding that Ms. Ashe

 acted with discriminatory animus, Mr. Ako-Annan argues that a jury could

 reasonably find race and sex-based animus because Ms. Ashe “was setting Mr. Ako-

 Annan up for failure and applying different standards to him.” Pl.’s Opp’n at 16. He

 also challenges that Ms. Ashe blaming Mr. Ako-Annan for “performance issues”

 beyond his control “may demonstrate” pretext. Id. at 17-18. The Court declines to

 specifically address these arguments because other facts establish a genuine dispute

 of material fact as to whether Ms. Ashe harbored race and sex-based animus toward

 Mr. Ako-Annan.

                     b.     “Cat’s Paw” Analysis

       There is also a genuine issue of material fact as to whether Ms. Worster acted

 as a conduit for Ms. Ashe’s potential race and sex-based prejudice. “Cat’s paw liability

 requires at a minimum that the act motivated by [discriminatory animus] be the

 ‘proximate cause of the ultimate employment action.’” Theidon, 948 F.3d at 508

 (quoting Staub v. Proctor Hosp., 562 U.S. 411, 422 (2011)).

       EMMC contends that Mr. Ako-Annan cannot satisfy this standard. Def.’s

 Reply at 7. Fixating on Ms. Ashe’s comments, EMMC submits that “mere generalized

 ‘stray remarks,’ arguably probative of bias against a protected class, normally are not

 probative of pretext absent some discernible evidentiary basis for assessing their

 temporal and contextual relevance.” Id. (quoting Straughn v. Delta Air Lines, Inc.,



                                           85
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 86 of 94         PageID #: 1071




 250 F.3d 23, 36 (1st Cir. 2001)).   EMMC argues Mr. Ako-Annan “can show no

 connection whatsoever – temporal or contextual – between comments Ashe made in

 2017 and Worster’s decision to terminate [Mr. Ako-Annan] in 2019.” Id.

       The Court is not persuaded. Ms. Ashe is the obvious connection between her

 comments in 2016 and 2017 and Mr. Ako-Annan’s firing in 2019. Her comments were

 not stray remarks by an individual completely detached from the decision to

 terminate Mr. Ako-Annan. Compare Burns, 829 F.3d at 12 (reasoning that a decision

 maker’s comments were probative evidence of discrimination where they were made

 in the context of a decision-making meeting and with a condescending tone), with

 Ray, 799 F.3d at 116 (finding racially derogative comments by law firm partners were

 insufficiently connected to failure to promote claim because those partners were not

 on the promotion committee and the actual decision makers were not aware of the

 offensive comments). On the contrary, Ms. Ashe was one of only two individuals Ms.

 Worster asked to investigate the 2019 complaints against Mr. Ako-Annan. DSMF

 ¶ 59; PRDSMF ¶ 59; PSAMF ¶ 229; DRPSAMF ¶ 229. She was arguably the lead

 investigator. As discussed, a jury could reasonably conclude Ms. Ashe had race and

 sex-based animus toward Mr. Ako-Annan in 2016 and 2017 because of her

 statements, lack of diversity in hiring, and possible implicit bias.     Despite the

 distance between the comments and Ms. Ashe’s investigation into Mr. Ako-Annan, a

 reasonable jury could find she harbored the same prejudice only two years later

 during the 2019 investigation.




                                         86
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 87 of 94        PageID #: 1072




       Before firing Mr. Ako-Annan, Ms. Worster reviewed notes that Ms. Ashe

 prepared during the 2019 investigation. DSMF ¶ 61; DSMF ¶ 62; DSMF ¶ 63;

 PRDSMF ¶ 63. These notes included numerous complaints from staff and providers

 at the Orono Practice about Mr. Ako-Annan. DSMF ¶ 61; DSMF ¶ 62; DSMF ¶ 63;

 PRDSMF ¶ 63. The version of events Ms. Ashe relayed to Ms. Worster may have

 been skewed to further Ms. Ashe’s potential discriminatory animus. At this stage, it

 bears emphasis that Ms. Ashe’s notes are not in the summary judgment record for

 their truth, but to show the information Ms. Worster reviewed before firing Mr. Ako-

 Annan. Given the jury triable issue on Ms. Ashe’s discriminatory animus, there is

 also a jury triable issue on whether the information she relayed to Ms. Worster was

 tainted by discriminatory animus, and whether any tainted information was the

 proximate cause of Mr. Ako-Annan’s firing. These genuine disputes of material fact,

 among others, preclude summary judgment in EMMC’s favor.

       B.    The Maine Whistleblower Protection Act Claims

       The Court turns next to Mr. Ako- Annan’s claims under the MWPA. First,

 EMMC contends it is entitled to summary judgment because no reasonable jury could

 conclude Mr. Ako-Annan engaged in the protected activity of reporting “FMLA fraud”

 and that, even if he could, Mr. Ako-Annan has not proffered sufficient evidence that

 any such report was the reason for his termination. Def.’s Mot. at 14-16. Second,

 EMMC submits that Mr. Ako-Annan’s reporting to Ms. Ashe that Dr. R was

 overprescribing opioids was not a protected activity because Mr. Ako-Annan had no

 personal knowledge to that effect and was repeating unsubstantiated rumors. Id.



                                         87
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 88 of 94            PageID #: 1073




 at 16-17.   EMMC further challenges there is no evidence that Mr. Ako-Annan’s

 voicing of these concerns caused his firing. Id. at 17.

              1.     Legal Standard

       To prevail on his MWPA claim, Mr. Ako-Annan must prove three elements:

 “(1) [he] engaged in activity protected by the statute; (2) [he] was the subject of an

 adverse employment action; and (3) there was a causal link between the protected

 activity and the adverse employment action.” Costain v. Sunbury Primary Care, P.A.,

 2008 ME 142 ¶ 6, 954 A.2d 1051, 1053. The Law Court no longer applies McDonnell

 Douglas burden shifting to MWPA claims; however, the plaintiff must still “adduce

 precisely the same quantum of proof . . . to defeat summary judgment.” Theriault v.

 Genesis HealthCare LLC, 890 F.3d 342, 350 (1st Cir. 2018) (citing Brady v.

 Cumberland Cty., 2015 ME 143, ¶ 39, 126 A.3d 1145, 1158). The dispositive question

 is whether the plaintiff’s evidence “support[s] an inference ‘that the adverse

 employment action was motivated at least in part by the protected activity.’” Id.

 at 351 (quoting Brady, 2015 ME 143, ¶ 38, 126 A.3d at 1158).

              2.     Analysis

       The parties’ dispute turns on whether Mr. Ako-Annan proffered sufficient

 evidence to permit a jury finding that he engaged in MWPA protected activities and,

 if so, whether a reasonable jury could conclude his participation in protected activities

 caused his firing. The Court concludes there are genuine issues of material fact

 regarding whether Mr. Ako-Annan engaged in protected activities and whether those




                                            88
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 89 of 94          PageID #: 1074




 protected activities contributed to his termination.      Therefore, the Court denies

 EMMC’s motion for summary judgment.

                     a.     Protected Activity

       Relevant to Mr. Ako-Annan’s case, the MWPA defines protected activity as

 follows:

       A. The employee, acting in good faith, or a person acting on behalf of the
          employee, reports orally or in writing to the employer or a public body
          what the employee has reasonable cause to believe is a violation of a
          law or rule adopted under the laws of this State, a political
          subdivision of this State or the United States;

 26 M.R.S. § 833(1)(A). Specifically, Mr. Ako-Annan claims he engaged in protected

 activities when he reported to Ms. Ashe that Dr. R was overprescribing opioids and

 engaging in FMLA fraud. Pl.’s Opp’n at 18-20. Mr. Ako-Annan does not argue that

 he engaged in protected activities under any other provision of the MWPA. Id.

       The “critical point when analyzing whether a plaintiff has made out the first

 element of a [MWPA] claim . . . is an employee’s motivation in making a particular

 report or complaint.” Harrison v. Granite Bay Care, Inc., 811 F.3d 36, 51 (1st Cir.

 2016). “A complaint is made in good faith if the employee’s motivation is to stop a

 [violation of law].” Cormier v. Genesis Healthcare LLC, 2015 ME 161, ¶ 11, 129

 A.3d 944, 949. Reasonable cause requires that the employee have “a subjective and

 objectively reasonable belief that [a violation of law] exists.” Id.

                            i.     FMLA Fraud

       There is a genuine dispute of material fact as to whether Mr. Ako-Annan

 engaged in a protected activity by reporting FMLA fraud to Ms. Ashe. The record



                                            89
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 90 of 94               PageID #: 1075




 establishes that Mr. Ako-Annan knew FMLA fraud was a legal issue and reported

 Dr. R to Ms. Ashe for FMLA fraud. PSAMF ¶ 181; DRPSAMF ¶ 181; PSAMF ¶ 185;

 DRPSAMF ¶ 185. On these facts, a jury could reasonably conclude Mr. Ako-Annan

 subjectively believed Dr. R was violating the law, and that Mr. Ako-Annan intended

 to stop the violation. 99

        EMMC’s contention that it is entitled to summary judgment because Mr. Ako-

 Annan reported the suspected FMLA fraud for self-serving reasons lacks merit. See

 Def.’s Mot. at 15. Two different things may be true simultaneously. An employee

 may report legal violations to his employer both because he wants to stop the legal

 violations and because his job will be easier if the lawbreaking stops. EMMC cited

 no authority for the proposition that a self-interested whistleblower cannot invoke

 the MWPA’s protections. The Court found none. In fact, caselaw directly refutes

 EMMC’s position.      See Pippin v. Boulevard Motel Corp., 835 F.3d 180, 183-84 (1st

 Cir. 2016) (explaining that a MPWA plaintiff “need only show that [the] report was

 made to shed light on and in opposition to [the defendant’s] potential illegal acts”)

 (citation and quotation marks omitted).          Therefore, there is a genuine issue of

 material fact as to whether Mr. Ako-Annan engaged in a protected activity by

 reporting FMLA fraud.

                             ii.    Opioid Overprescribing

        The Court further concludes there is a genuine issue of material fact as to

 whether Mr. Ako-Annan engaged in a protected activity by reporting rumors about


 99      EMMC does not move for summary judgment on the basis that Mr. Ako-Annan’s subjective
 belief about FMLA fraud was objectively unreasonable.

                                             90
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 91 of 94           PageID #: 1076




 Dr. R overprescribing opioids. EMMC’s motion for summary judgment argues no

 reasonable jury could conclude Mr. Ako-Annan reported these concerns in good faith

 or had an objectively reasonable belief that Dr. R was overprescribing opioids. Def.’s

 Mot. at 16-17. In support, EMMC notes that Mr. Ako-Annan had no first-hand

 knowledge Dr. R was overprescribing opioids, only passed on rumors about conduct

 at Dr. R’s prior place of employment, and that Dr. R has never been flagged at EMMC

 for opioid prescription practices. Id. at 16-17.

       As Mr. Ako-Annan sees it, EMMC is not telling the full story. Pl.’s Opp’n at 19.

 Although Mr. Ako-Annan lacked personal knowledge that Dr. R was overprescribing

 opioids, Mr. Ako-Annan relayed information from Dr. R’s former medical assistant.

 DSMF ¶ 46; PRDSMF ¶ 46. Moreover, Mr. Ako-Annan told Ms. Ashe that a medical

 assistant at the Orono Practice informed him that one of Dr. R’s patients was coming

 from a neighborhood where drug sales occurred, and that the patient was doing drugs.

 PSAMF ¶ 192; DRPSAMF ¶ 192.

       Viewing these facts in the light most favorable to Mr. Ako-Annan would permit

 a reasonable jury to conclude that Mr. Ako-Annan had a subjective and objectively

 reasonable belief that Dr. R was overprescribing opioids. A jury could find Mr. Ako-

 Annan’s belief objectively reasonable because he received the information from

 individuals who worked directly with Dr. R. Additionally, as Dr. R’s conduct would

 potentially implicate controlled substances laws, Mr. Ako-Annan has shown a jury-

 triable issue as to whether reporting his concerns to Ms. Ashe was a protected activity

 under the MWPA. Accord Gammon v. Crisis & Counseling Ctrs., Inc., 762 F. Supp.



                                            91
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 92 of 94          PageID #: 1077




 2d 165, 184 (D. Me. 2011) (noting that “the MWPA does not require that the ‘reported

 condition, activity, or practice actually be unsafe or illegal; . . . an employee’s

 reasonable belief that it crosses the line suffices, as long as the complainant

 communicates that belief to this employer in good faith’”) (quoting Higgins v. New

 Balance Athletic Shoe, Inc., 194 F.3d 252, 261-62 (1st Cir. 1999)).

                     b.    Causation

       There is also a genuine issue of material fact regarding causation.         “An

 employee's protected activity is causally connected to the adverse employment action

 ‘when the alleged retaliation was a substantial, even though perhaps not the only,

 factor motivating the adverse employment action.’” Johnson v. York Hosp., 2019

 ME 176, ¶ 23, 222 A.3d 624, 631 (quoting Brady, 2015 ME 143, ¶ 14, 126 A.3d at

 1153). “[O]n a motion for summary judgment the lack of temporal proximity” between

 an employee’s protected activity and termination “is not, as a matter of law, a

 dispositive factor.” Brady, 2015 ME 143, ¶ 23, 126 A.3d at 1154.

       EMMC contends summary judgment is proper on Mr. Ako-Annan’s MWPA

 claims because no reasonable jury could conclude his alleged protected activities

 caused his termination. Def.’s Mot. at 16-17. Mr. Ako-Annan responds that three

 facts establish a genuine dispute of material fact about causation: (1) Dr. R knew Mr.

 Ako-Annan had reported FMLA fraud concerns and opioid prescription concerns, (2)

 on March 29, 2019, Dr. R told Ms. Ashe that he was disappointed Mr. Ako-Annan

 would remain the practice manager after the investigation, and (3) Ms. Ashe told Ms.




                                           92
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 93 of 94           PageID #: 1078




 Worster about Dr. R’s views and Mr. Ako-Annan was fired shortly thereafter. Pl.’s

 Opp’n at 20.

       On balance, Mr. Ako-Annan is right. The Court does not dispute EMMC’s

 contention that evidence of retaliation is thin. The lone connection between Mr. Ako-

 Annan’s potentially protected activities and his termination is Dr. R’s March 29, 2019

 phone call with Ms. Ashe, in which Dr. R did not, at least according to the present

 record, mention that Mr. Ako-Annan had previously reported him. PSAMF ¶ 199;

 DRPSAMF ¶ 199. Moreover, the ultimate decisionmaker, Ms. Worster, knew of Dr.

 R’s views. PSAMF ¶ 200; DRPSAMF ¶ 200. More than a year had passed between

 when Mr. Ako-Annan reported his concerns about Dr. R’s potential FMLA fraud and

 opioid overprescribing to Ms. Ashe in early 2018, and when EMMC fired him in April

 2019. Even so, as a matter of law, this passage of time is not dispositive of causation.

 Brady, 2015 ME 143, ¶ 23, 126 A.3d at 1154.

       Even though EMMC argues that Mr. Ako-Annan’s causal chain is weak, its

 evidentiary strength must be tested and resolved by a factfinder, not this Court. In

 the Court’s view, therefore, viewed in a light most favorable to Mr. Ako-Annan, his

 alleged causal chain survives summary judgment.          There is a genuine issue of

 material fact as to whether Dr. R harbored a retaliatory motivation when he

 complained to Ms. Ashe that it appeared Mr. Ako-Annan would not be fired. There

 is also a genuine issue of material fact as to whether Ms. Worster acted as a conduit

 for Dr. R’s potential retaliation by firing Mr. Ako-Annan. Summary judgment is




                                           93
Case 1:19-cv-00544-JAW Document 43 Filed 08/20/21 Page 94 of 94       PageID #: 1079




 improper because EMMC identified no record evidence that would definitively resolve

 these factual questions in its favor.

 VI.   CONCLUSION

       The Court DENIES Eastern Maine Medical Center’s Motion for Summary

 Judgment (ECF No. 29).

       SO ORDERED.

                                         /s/ John A. Woodcock, Jr.
                                         JOHN A. WOODCOCK, JR.
                                         UNITED STATES DISTRICT JUDGE

 Dated this 20th day of August, 2021




                                          94
